Exhibit 10.1

EXECUTION VERSION

 

 

Published CUSIP Number: 92561FAE4

CREDIT AGREEMENT

Dated as of August 27, 2014

among

VICAR OPERATING, INC.,

as the Borrower,

VCA INC.,

as Holdings

CERTAIN SUBSIDIARIES OF HOLDINGS PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and

L/C Issuer,

and

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents,

and

COMPASS BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

 

Defined Terms.

     1   

1.02

 

Other Interpretive Provisions.

     33   

1.03

 

Accounting Terms.

     34   

1.04

 

Rounding.

     35   

1.05

 

Times of Day.

     35   

1.06

 

Letter of Credit Amounts.

     35   

1.07

 

UCC Terms.

     35   

1.08

 

Rates.

     35    Article II COMMITMENTS AND CREDIT EXTENSIONS      36   

2.01

 

Loans.

     36   

2.02

 

Borrowings, Conversions and Continuations of Loans.

     36   

2.03

 

Letters of Credit.

     38   

2.04

 

Swingline Loans.

     45   

2.05

 

Prepayments.

     48   

2.06

 

Termination or Reduction of Commitments.

     50   

2.07

 

Repayment of Loans.

     51   

2.08

 

Interest and Default Rate.

     52   

2.09

 

Fees.

     53   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     54   

2.11

 

Evidence of Debt.

     54   

2.12

 

Payments Generally; Administrative Agent’s Clawback.

     55   

2.13

 

Sharing of Payments by Lenders.

     56   

2.14

 

Cash Collateral.

     57   

2.15

 

Defaulting Lenders.

     58   

2.16

 

Incremental Facilities.

     60    Article III TAXES, YIELD PROTECTION AND ILLEGALITY      63   

3.01

 

Taxes.

     63   

3.02

 

Illegality.

     67   

3.03

 

Inability to Determine Rates.

     68   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans.

     68   

3.05

 

Compensation for Losses.

     70   

3.06

 

Mitigation Obligations; Replacement of Lenders.

     70   

3.07

 

Survival.

     71    Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      71   

4.01

 

Conditions of Initial Credit Extension.

     71   

4.02

 

Conditions to all Credit Extensions.

     73    Article V REPRESENTATIONS AND WARRANTIES      74   

5.01

 

Organization; Requisite Power and Authority; Qualification.

     74   

5.02

 

Equity Interests and Ownership.

     74   

5.03

 

Due Authorization.

     74   

5.04

 

No Conflict.

     75   

 

i



--------------------------------------------------------------------------------

5.05

 

Governmental Consents.

     75   

5.06

 

Binding Obligation.

     75   

5.07

 

Historical Financial Statements.

     75   

5.08

 

No Material Adverse Change.

     75   

5.09

 

Adverse Proceedings.

     76   

5.10

 

Payment of Taxes.

     76   

5.11

 

Properties.

     76   

5.12

 

Environmental Matters.

     76   

5.13

 

No Defaults.

     77   

5.14

 

Governmental Regulation.

     77   

5.15

 

Margin Stock.

     77   

5.16

 

Employee Matters.

     77   

5.17

 

Employee Benefits Plans.

     78   

5.18

 

Certain Fees.

     78   

5.19

 

Solvency.

     79   

5.20

 

Subordination.

     79   

5.21

 

Disclosure.

     79   

5.22

 

Sanctions; PATRIOT ACT; AML; FCPA.

     79   

5.23

 

Perfection of Security Interests in Collateral.

     80   

5.24

 

Insurance.

     80   

5.25

 

Compliance With Laws.

     80    Article VI AFFIRMATIVE COVENANTS      80   

6.01

 

Financial Statements and Other Reports.

     80   

6.02

 

Existence.

     83   

6.03

 

Payment of Taxes and Claims.

     83   

6.04

 

Maintenance of Properties.

     84   

6.05

 

Insurance.

     84   

6.06

 

Inspections.

     84   

6.07

 

Lender Meetings.

     84   

6.08

 

Compliance with Laws.

     84   

6.09

 

Environmental Matters.

     85   

6.10

 

Subsidiaries.

     86   

6.11

 

Mortgages and Flood Insurance on Material Real Estate Assets.

     87   

6.12

 

Public Lenders.

     88   

6.13

 

Further Assurances.

     88   

6.14

 

Books and Records.

     88   

6.15

 

Use of Proceeds.

     88    Article VII NEGATIVE COVENANTS      89   

7.01

 

Indebtedness.

     89   

7.02

 

Liens.

     91   

7.03

 

Equitable Lien.

     92   

7.04

 

No Further Negative Pledges.

     93   

7.05

 

Restricted Junior Payments.

     93   

7.06

 

Restrictions on Subsidiary Distributions.

     95   

7.07

 

Investments.

     95   

7.08

 

Financial Covenants.

     97   

7.09

 

Fundamental Changes; Disposition of Assets; Acquisitions.

     97   

7.10

 

Disposal of Subsidiary Interests.

     98   

7.11

 

Sale Leasebacks.

     98   

 

ii



--------------------------------------------------------------------------------

7.12

 

Transactions with Shareholders and Affiliates.

     98   

7.13

 

Conduct of Business.

     99   

7.14

 

Permitted Partially-Owned Subsidiaries.

     99   

7.15

 

Amendments or Waivers with respect to Subordinated Indebtedness and Permitted
Unsecured Indebtedness.

     99   

7.16

 

Designation as Senior Indebtedness.

     99   

7.17

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     99   

7.18

 

Sanctions; Anti-Money Laundering Laws.

     99    Article VIII EVENTS OF DEFAULT AND REMEDIES      100   

8.01

 

Events of Default.

     100   

8.02

 

Application of Funds.

     102    Article IX ADMINISTRATIVE AGENT      104   

9.01

 

Appointment and Authority.

     104   

9.02

 

Rights as a Lender.

     104   

9.03

 

Exculpatory Provisions.

     104   

9.04

 

Reliance by Administrative Agent.

     105   

9.05

 

Delegation of Duties.

     106   

9.06

 

Resignation of Administrative Agent.

     106   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     107   

9.08

 

No Other Duties, Etc.

     108   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding.

     108   

9.10

 

Collateral and Guaranty Matters.

     109   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements.

     110    Article X CONTINUING GUARANTY      110   

10.01

 

Guaranty.

     110   

10.02

 

Rights of Lenders.

     111   

10.03

 

Certain Waivers.

     111   

10.04

 

Obligations Independent.

     111   

10.05

 

Subrogation.

     111   

10.06

 

Termination; Reinstatement.

     112   

10.07

 

Stay of Acceleration.

     112   

10.08

 

Condition of Borrower.

     112   

10.09

 

Appointment of Borrower.

     112   

10.10

 

Right of Contribution.

     112   

10.11

 

Keepwell.

     113    Article XI MISCELLANEOUS      113   

11.01

 

Amendments, Etc.

     113   

11.02

 

Notices; Effectiveness; Electronic Communications.

     115   

11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     117   

11.04

 

Expenses; Indemnity; Damage Waiver.

     117   

11.05

 

Payments Set Aside.

     119   

11.06

 

Successors and Assigns.

     119   

11.07

 

Treatment of Certain Information; Confidentiality.

     123   

11.08

 

Right of Setoff.

     124   

11.09

 

Interest Rate Limitation.

     125   

11.10

 

Counterparts; Integration; Effectiveness.

     125   

 

iii



--------------------------------------------------------------------------------

11.11

 

Survival of Representations and Warranties.

     126   

11.12

 

Severability.

     126   

11.13

 

Replacement of Lenders.

     126   

11.14

 

Governing Law; Jurisdiction; Etc.

     127   

11.15

 

Waiver of Jury Trial.

     128   

11.16

 

Subordination.

     128   

11.17

 

No Advisory or Fiduciary Responsibility.

     128   

11.18

 

Electronic Execution of Assignments and Certain Other Documents.

     129   

11.19

 

USA PATRIOT Act Notice.

     129   

 

iv



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(b)
   Initial Commitments and Applicable Percentages Schedule 1.01(c)    Existing
Permitted Partially-Owned Subsidiaries Schedule 5.01    Jurisdictions of
Organization Schedule 5.02    Equity Interests and Ownership Schedule 5.11(b)   
Existing Real Estate Assets Schedule 5.24    Insurance Schedule 7.01    Existing
Indebtedness Schedule 7.02    Existing Liens Schedule 7.07    Existing
Investments EXHIBITS    Exhibit 1.01    Form of Administrative Questionnaire
Exhibit 2.02(a)    Form of Loan Notice Exhibit 2.04(b)    Form of Swingline Loan
Notice Exhibit 2.05    Form of Notice of Loan Prepayment Exhibit 2.11-1    Form
of Revolving Note Exhibit 2.11-2    Form of Term Note Exhibit 2.11-3    Form of
Incremental Term Note Exhibit 3.01(e)    Forms of U.S. Tax Compliance
Certificates (1-4) Exhibit 6.01(c)    Form of Compliance Certificate Exhibit
6.10    Form of Joinder Agreement Exhibit 8.02    Form of Secured Party
Designation Notice Exhibit 11.06    Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 27, 2014, among VICAR
OPERATING, INC., a Delaware corporation (the “Borrower”), VCA INC., a Delaware
corporation (“Holdings”), the other Guarantors (defined herein), the Lenders
(defined herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to
$1,400,000,000.

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 1.01 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Responsible Officer of Holdings or the Borrower, threatened in writing
against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated July 23, 2014, between the
Borrower, the Administrative Agent and Merrill Lynch.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on the Closing Date, such Term
Lender’s Term Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, (b) in respect
of the Revolving Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15 and (c) with respect to such
Lender’s portion of any outstanding Incremental Term Loan at any time, the
percentage of the outstanding principal amount of such Incremental Term Loan
held by such Lender at such time. If the Commitment of all of the Revolving
Lenders to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.01, or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender in respect of the Revolving Facility shall be determined based
on the Applicable Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments. The Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 1.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.16,
as applicable.

“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan Lender
Joinder Agreement, and (b) with respect to Revolving Loans, Term Loans,
Swingline Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(c):

 

Pricing Tier

  

Consolidated

Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans/
Letter of
Credit Fees     Applicable
Margin for
Base Rate
Loans     Commitment Fee  

1

   Greater than or equal to 4.00:1.0      2.25 %      1.25 %      0.45 % 

2

   Greater than or equal to 3.25:1.0 but less than 4:00:1.0      2.00 %     
1.00 %      0.40 % 

3

   Greater than or equal to 2.50:1.0 but less than 3.25:1.0      1.75 %     
0.75 %      0.35 % 

4

   Greater than or equal to 1.75:1.0 but less than 2.50:1.0      1.50 %     
0.50 %      0.30 % 

5

   Greater than or equal to 1.00:1.0 but less than 1.75:1.0      1.25 %     
0.25 %      0.25 % 

6

   Less than 1.00:1.0      1.00 %      0.00 %      0.25 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 6.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c) for the Fiscal Quarter ending
September 30, 2014 shall be determined based upon Pricing Tier 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrower or a Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Equity Interests in Holdings or any of its Subsidiaries (provided, however, that
solely for purposes of Section 2.05(b)(i), the sale of Equity Interests in
Holdings shall not be considered an Asset Sale), other than (i) inventory,
equipment or other assets sold or leased in the ordinary course of business, and
(ii) sales of other assets for aggregate consideration of less than $5,000,000
with respect to any transaction or series of related transactions; provided,
further that (x) the transfer or issuance of any Equity Interests in any
Domestic Subsidiary of the Borrower to a Person other than a Loan Party in
connection with a Permitted Subsidiary Dropdown shall not constitute an Asset
Sale for purposes of this Agreement to the extent that the aggregate value of
such transfer as determined by the Borrower in good faith does not exceed
$5,000,000 and (y) to the extent that such aggregate value exceeds $5,000,000,
the aggregate value of such transfer in excess of $5,000,000 shall constitute an
Asset Sale only to the extent of the aggregate value of such transfer in excess
of $5,000,000.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.

“Autoborrow Agreement” has the meaning specified in Section 2.04(b).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.01.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.12.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Business Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Obligations, the Obligations
in respect of Swingline Loans, or obligations of the Revolving Lenders to fund
participations in respect of either thereof (as the context may require),
(a) Cash or Deposit Account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Administrative
Agent and the L/C Issuer or Swingline Lender (as applicable), and/or (c) if the
Administrative Agent and the L/C Issuer or Swingline Lender shall agree, in
their sole discretion, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash collateral and other credit support.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) demand deposits with, time deposits with, or certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one year from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-2” (or the then equivalent grade)
by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, in each case
with maturities of not more than three hundred sixty-five (365) days from the
date of acquisition thereof;

(d) money market funds that (i) comply with the criteria set forth in Rule 2a-7
of the Investment Company Act of 1940, (ii) are rated A or higher by S&P and A2
or higher by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
and

(e) investments, classified in accordance with GAAP as current assets of
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the investment guidelines of which restrict 95% of such
funds to investments of the character, quality and maturity described in clauses
(a), (b), (c) and (d) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

5



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement; provided, however, that
for any of the foregoing to be included as a “Secured Cash Management Agreement”
on any date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35)% or more of the Equity Interests in
Holdings entitled to vote for members of the board of directors or equivalent
governing body of Holdings on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or

(b) Holdings shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests in the Borrower; or

(c) a “change of control” or any comparable term under, and as defined in, any
documentation governing Subordinated Indebtedness or other debt in an aggregate
principal amount for all such items of $25,000,000 or more shall have occurred.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

 

6



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.10, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Term Commitment, a Revolving Commitment and/or Incremental
Term Loan Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of Holdings and its Subsidiaries or any other Person,
such statements or items on a Consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a Consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) non-cash stock based compensation reducing Consolidated Net Income,
(g) other non-Cash items, including write-offs of assets, reducing Consolidated
Net Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period but, notwithstanding
anything to the contrary herein, including without limitation, reserves for
lease expense and other charges and expenses related to the closure of hospitals
to the extent not paid in cash), (h) to the extent deducted in calculating
Consolidated Net Income, Transaction Costs and (i) amounts added back in
connection with adjustments made in accordance with the provisions of (and
subject to the limitations set forth in) Section 1.03(c), minus (ii) non-Cash
items increasing Consolidated Net Income for such period (excluding any such
non-Cash item to the extent it represents the reversal of an accrual or reserve
for potential Cash item in any prior period).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Expense, in each case for the most recently ended four consecutive Fiscal
Quarter period ending prior to such date.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capitalized Leases in accordance with
GAAP and capitalized interest) of Holdings and its Subsidiaries on a
Consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Sections 2.09(b)
payable on or before the Closing Date.

 

7



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Total Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period ending on such date (as
determined in accordance with Section 1.03(c)).

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii)(a) the
income of any Person (other than a Subsidiary of Holdings) in which any other
Person (other than Holdings or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Holdings or any of its Subsidiaries by such Person during such period,
(b) the income of any Subsidiary of Holdings to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (c) any
after-tax gains (or plus any after-tax losses) attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (d) (to the extent not included
in clauses (a) through (c) above) any net extraordinary gains (or plus any net
extraordinary losses).

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (other than items described in
clauses (iv), (v) and (x) thereof) of Holdings and its Subsidiaries determined
on a Consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the Equity Interests
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
projected foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.01.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition. For the sake of clarity, (x) the granting of a Lien in respect of
particular property shall not constitute a Disposition of such property until
such time, if any, as beneficial ownership of such property is transferred,
whether as the result of the enforcement of such Lien or deed or toher transfer
in lieu of foreclosure of such Lien and (y) an Investment of Cash by Holdings or
any of its Subsidiaries shall not constitute a Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Earn-Out Obligations” means any contingent liability of Holdings or any of its
Subsidiaries owed to any seller in connection with a Permitted Acquisition that
(a) constitutes a portion of the purchase price for such Permitted Acquisition
but is not an amount certain on the date of incurrence thereof and (b) is only
payable upon the achievement of performance standards by the Person or other
property acquired in such Permitted Acquisition and in an amount based upon such
achievement; provided that the formula for determining the aggregate amount of
such liability shall be fixed at the date of such Permitted Acquisition.

“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which currently is or, in a case of a terminated plan, was
during the six-year period preceding the Closing Date sponsored, maintained or
contributed to by, or required to be contributed by, Holdings or any of its
Subsidiaries or, to the extent that Holdings or any of its Subsidiaries would be
liable under ERISA in respect thereof, any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other

 

10



--------------------------------------------------------------------------------

Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Reports” means any reports and other information, in form scope
and substance satisfactory to the Administrative Agent regarding environmental
matters relating to the Business Facilities.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person is a member. Any former ERISA Affiliate of Holdings or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA with respect to
any Pension Plan (whether or not waived in accordance with Section 412(c) of the
Code or Section 302(c) of ERISA) or the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e)

 

11



--------------------------------------------------------------------------------

or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vii) the withdrawal of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency within the meaning
of Title IV of ERISA, or that it intends to terminate or has terminated pursuant
to Title IV of ERISA; (viii) the occurrence of an act or omission which could
give rise to the imposition on Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) receipt from
the IRS of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (x) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice, and to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” in
respect of the obligations of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or grant by such Guarantor

 

12



--------------------------------------------------------------------------------

of a Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 16, 2011 (as amended from time to time
prior to the Closing Date) by and among the Borrower, the guarantors from time
to time party thereto, the lenders from time to time party thereto, Wells Fargo
Bank, National Association, as administrative agent and the other parties
thereto.

“Facility” means the Term Facility, any Incremental Term Facility or the
Revolving Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next

 

13



--------------------------------------------------------------------------------

succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means the Joint Fee Letter and the Agency Fee Letter.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means (a) Holdings, (b) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (c) each other Person that joins as a
Guarantor pursuant to Section 6.10, (d) with respect to (i) Obligations under
any Secured Hedge Agreement, (ii) Obligations under any Secured Cash Management
Agreement, (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, the
Borrower and (e) the successors and permitted assigns of the foregoing.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means, collectively, the guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or an Affiliate of a Lender or (b) in the case of any Swap
Contract in effect on or prior to the Closing Date, is, as of the Closing Date
or within 30 days thereafter, a Lender or an Affiliate of a Lender and a party
to a Swap Contract, in each case, in its capacity as a party to such Swap
Contract; provided that to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than any Lender that is also serving as the Administrative Agent or an
Affiliate of such Lender) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows

 

15



--------------------------------------------------------------------------------

for such Fiscal Years, and (ii) the unaudited financial statements of Holdings
and its Subsidiaries as at the most recently ended Fiscal Quarter, consisting of
a balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of Holdings and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Holdback Obligation” means an obligation to pay a portion of the purchase price
of a Permitted Acquisition which portion of the purchase price has been held
back in accordance with the terms of such Permitted Acquisition.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” for purposes of Section 8.01(f) and Section 8.01(g),
means one or more Subsidiaries of Holdings that, on a Consolidated basis did not
(i) for the most recently concluded Fiscal Year account for more than 3.0% of
Consolidated revenues of Holdings and its Subsidiaries and (ii) as of the last
day of such Fiscal Year own more than 3.0% of the Consolidated assets of
Holdings and its Subsidiaries.

“Impacted Loans” has the meaning set forth in Section 3.03(a).

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term Loan Lenders
pursuant to Section 2.01(c).

“Incremental Term Facility” means, at any time, (a) on or prior to the
incurrence of an Incremental Term Loan, the aggregate amount of the applicable
Incremental Term Loan Commitments at such time and (b) thereafter, the aggregate
principal amount of the applicable Incremental Term Loan of all applicable
Incremental Term Loan Lenders outstanding at such time.

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the definitive documentation establishing an
Incremental Term Loan, together with their respective successors and assigns.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
applicable Incremental Term Loan hereunder pursuant to the applicable definitive
documentation therefor; provided that, at any time after the funding of an
Incremental Term Loan, determination of “Required Lenders” shall include the
Outstanding Amount of such Incremental Term Loan.

“Incremental Term Loan Maturity Date” shall be as set forth in the definitive
documentation for the applicable Incremental Term Loan.

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Loan Lender evidencing such Incremental Term Loan Lender’s
portion of the applicable Incremental Term Loan, substantially in the form of
Exhibit 2.11-3.

 

16



--------------------------------------------------------------------------------

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capitalized Leases that is properly classified as a liability on a balance
sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and ordinary course trade payables), which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vi) the
face amount of any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings;
(vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for the
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; (x) obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and any
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
any Currency Agreements be deemed “Indebtedness” for any purpose under
Section 7.08; (xi) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (xii) Earn-Out Obligations (the amount of
which shall be determined in accordance with GAAP); and (xiii) Holdback
Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” means unsecured Indebtedness of a Subsidiary of Holdings
owed to Holdings or another Subsidiary of Holdings.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Facility for
purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the projected interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests in another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

18



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.10 executed and delivered in accordance with the provisions of
Section 6.10.

“Joint Fee Letter” means the letter agreement, dated July 23, 2014, among the
Borrower, the Administrative Agent, JPMorgan Chase Bank, N.A., SunTrust Bank and
the Joint Lead Arrangers.

“Joint Lead Arrangers” means Merrill Lynch, J.P. Morgan Securities LLC and
SunTrust Robinson Humphrey, Inc., in their capacities as joint lead arrangers
and joint bookrunners.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Loan Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to the
Administrative Agent in its reasonable discretion, but in any event sufficient
for the Administrative Agent to obtain a Title Policy with respect to such
Mortgage.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Administrative Agent in its sole discretion
as not being required to be included in the Collateral.

 

19



--------------------------------------------------------------------------------

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.16(a)(iv) or (b), each Incremental Term
Loan Lender, and each other Person that becomes a “Lender” in accordance with
this Agreement and, their successors and assigns and, unless the context
requires otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Rate” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Amount” means on any date of determination the sum of (a) Cash and
Cash Equivalents of the Borrower and its wholly-owned Domestic Subsidiaries
maintained in the United States as of such day that are uncommitted and, other
than in favor of the Administrative Agent, unrestricted and unencumbered, and
(b) if the conditions to funding set forth in Section 4.02 could be met on such
day, an amount equal to (x) the aggregate amount of the Revolving Commitments
less (y) the Revolving Exposure, in each case as of such day after giving effect
to the transaction(s) in connection with which the Liquidity Amount is being
determined.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, an Incremental Term Loan, a Revolving Loan or a
Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document, (g) each Joinder Agreement,

 

20



--------------------------------------------------------------------------------

(h) the Autoborrow Agreement, (i) any agreement establishing incremental
facilities pursuant to Section 2.16 and (j) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit 2.02(a)
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), financial condition or prospects of Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (i) (a) any fee owned Real Estate Asset
having a fair market value in excess of $5,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $1,000,000 per annum or (ii) any Real Estate Asset that the Required
Lenders have reasonably determined is material to the business, operations,
properties, assets, financial condition or prospects of Holdings or any
Subsidiary thereof, including the Borrower and with respect to which the
Administrative Agent has provided written notice to the Borrower of such
determination.

“Maturity Date” means (a) with respect to the Revolving Facility, August 27,
2019, (b) with respect to the Term Facility, August 27, 2019 and (c) with
respect to any Incremental Term Loan Facility, the applicable Incremental Term
Loan Maturity Date; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 11.09.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

21



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of Cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 105% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount equal to the lesser of (i) 105% of
the Outstanding Amount of the Letters of Credit to be Cash Collateralized and
(ii) an amount determined by the Administrative Agent and the L/C Issuer in
their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property.

“Mortgaged Property” as defined in Section 6.11.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Cash Proceeds” means the aggregate Cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Asset Sale, Debt
Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Asset Sale or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any Cash or Cash Equivalents received upon the sale or other
disposition of any non-Cash consideration received by any Loan Party or any
Subsidiary in any Asset Sale, Debt Issuance or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Note” means a Term Note, an Incremental Term Note or a Revolving Note, as the
context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means with respect to the Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document

 

22



--------------------------------------------------------------------------------

or otherwise with respect to any Loan or Letter of Credit, and (b) all
obligations of any Loan Party owing to a Cash Management Bank or a Hedge Bank in
respect of Secured Cash Management Agreements or Secured Hedge Agreements, in
the case of each of clauses (a) and (b), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“Obligor” has the meaning specified in the Security Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Incremental Term
Loans Revolving Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Incremental Term Loans Revolving Loans and
Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

 

23



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning set forth in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (x) all or
substantially all of the assets of, or more than 50% of the Equity Interests of,
or a business line or unit or a division of, any Person or (y) any additional
portion, or all, of the Equity Interests of any Permitted Partially-Owned
Subsidiary; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations, and such acquisition shall be made
with the approval of the board of directors or other governing body of the
target of such acquisition;

(c) in the case of the acquisition of Equity Interests, (i) after giving effect
to such acquisition, more than 50% of the Equity Interests (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of the Borrower in connection with such acquisition shall be owned by
the Borrower or a Guarantor Subsidiary thereof, (ii) in the case of acquisitions
where the Borrower owns more than 50% but less than 100% of such Subsidiary and
such Subsidiary is a Domestic Subsidiary, the Borrower shall designate such
Subsidiary as a Permitted Partially-Owned Subsidiary, and (iii) the Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the Borrower (or such later date as the Administrative Agent may
agree in its sole discretion), each of the actions set forth in Sections 6.10
and/or 6.11 to the extent required thereby;

(d) Holdings and its Subsidiaries shall be in Pro Forma Compliance with the
financial covenants set forth in Section 7.08 after giving effect to such
acquisition;

(e) the Borrower shall have delivered to Administrative Agent (A) at least five
Business Days prior to such proposed acquisition, a Pro Forma Compliance
Certificate evidencing compliance with Section 7.08 as required under clause
(d) above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 7.08; provided, however, that the Borrower shall not be required to
comply with the provisions of this clause (e) with respect to an acquisition
unless the consideration (including Earn-Out Obligations determined in
accordance with GAAP) to be paid by the Borrower and its Subsidiaries in respect
of such acquisition is greater than $100,000,000;

(f) any Person or assets or division as acquired in accordance herewith shall be
in a business or lines of business the same as, related, complementary or
ancillary to, the business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date; and

 

24



--------------------------------------------------------------------------------

(g) notwithstanding any of the foregoing to the contrary, “Permitted
Acquisition” shall include any acquisition of any assets constituting a fee
interest in real property in connection with such Permitted Acquisition;
provided that an acquisition of a fee interest in real property “in connection
with” a Permitted Acquisition shall include a fee interest in real property
acquired subsequent to the closing date of such Permitted Acquisition so long as
the Borrower or its Subsidiary is obligated as of the closing date of such
Permitted Acquisition to purchase the fee interest on a date certain within one
year of the closing date of such Permitted Acquisition.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 7.02.

“Permitted Partially-Owned Subsidiary” means (a) those Domestic Subsidiaries of
the Borrower listed on Schedule 1.01(c) existing on the Closing Date, and
(b) those Subsidiaries of the Borrower acquired or created after the Closing
Date that are not wholly-owned, including laboratories and other associated
veterinary businesses, and designated by the Borrower as a Permitted
Partially-Owned Subsidiary by written notice to the Administrative Agent;
provided, that, with respect to Permitted Partially-Owned Subsidiaries acquired
or created after the Closing Date, the Borrower owns more than 50% of the
outstanding Equity Interests of such Subsidiary.

“Permitted Seller Notes” means promissory notes (containing subordination
provisions reasonably acceptable to the Administrative Agent) that represent any
Indebtedness of Holdings or any of its Subsidiaries incurred in connection with
any Permitted Acquisition payable to the seller in connection therewith, as such
note may be amended, supplemented or otherwise modified from time to time to the
extent permitted under Section 7.15; provided that, no Permitted Seller Note
shall (i) be guarantied by any Subsidiary of Holdings or secured by any property
of Holdings, the Borrower or any of its Subsidiaries, (ii) bear Cash interest at
a rate greater than 8.5% per annum; or, (iii) except to the extent permitted
under Section 7.05, provide for any prepayment or repayment of all or any
portion of the principal thereof prior to the date of the final scheduled
installment of principal of the Loans; provided, further, that in no event shall
the aggregate scheduled Cash payments of principal and interest on all
outstanding Permitted Seller Notes exceed $10,000,000 in any Fiscal Year.

“Permitted Subsidiary Dropdown” means a transaction in which (a) a Domestic
Subsidiary of the Borrower (for purposes of this definition, the “existing
Subsidiary”) creates a Domestic Subsidiary (for purposes of this definition, the
“new Subsidiary”) and transfers some or all of the assets of the existing
Subsidiary to the new Subsidiary, (b) the existing Subsidiary transfers some of
the Equity Interests in the new Subsidiary to a third Person, or the new
Subsidiary issues Equity Interests in the new Subsidiary to a third Person,
(i) as part of the transaction pursuant to which a Person was acquired and
merged into the new Subsidiary or (ii) as part of an agreement to retain such
third Person as an employee of the business of Holdings and its Subsidiaries and
(c) the new Subsidiary is designated as a Permitted Partially-Owned Subsidiary.

“Permitted Transferee” has the meaning set forth in the definition of “Specified
Acquisition”.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or Disposition of Cash Equivalents for fair market value.

 

25



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of Holdings, the
Borrower or any of its Guarantor Subsidiaries; provided that (a) the terms of
such debt (i) do not provide for any scheduled repayment, maturity date,
mandatory redemption or sinking fund obligation prior to 91 days after the later
of the Maturity Date applicable to the Term Facility and any then existing
Incremental Term Loan Maturity Date and (ii) do not materially restrict, limit
or adversely affect the ability of any Loan Party to perform its obligations
under any of the Loan Documents and (b) to the extent such Indebtedness is by
its terms subordinated in right of payment to the Obligations, (i) such
Indebtedness is subordinated to the Obligations on a basis reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
any such determination by Administrative Agent shall be binding on the Lenders)
and (ii) the terms of such subordinated indebtedness provide that no payments of
any kind may be made under such subordinated indebtedness during any period
while a Default or an Event of Default has occurred and is continuing or would
arise as a result of such payment and (c) the covenants, events of default and
credit support are (i) reasonably customary for similar offerings by issuers
with credit ratings comparable to that of the issuer of such debt and (ii) no
more restrictive than the covenants, events of default and credit support under
this Agreement and (d) the terms of such debt are otherwise reasonably
satisfactory to Administrative Agent (it being understood and agreed that any
such determination by Administrative Agent shall be binding on the Lenders);
provided further that Permitted Seller Notes shall not be considered Permitted
Unsecured Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.12.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Asset Sale, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of shall be excluded and (ii) with respect to any
acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Borrower or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, (x) Pro Forma Basis, Pro Forma Compliance and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner (and may include pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of the
Borrower) and certified by a Responsible Officer of the Borrower and (y) any
such calculation shall be subject to the applicable

 

26



--------------------------------------------------------------------------------

limitations set forth in the definition of Consolidated Adjusted EBITDA;
provided, further, that, this definition shall be applied based on the financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
June 30, 2014 and thereafter, based on the most recent financial statements
delivered pursuant to Section 6.01(a) or (b).

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent Fiscal Quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction; provided, that, at all times
prior to the first delivery of financial statements pursuant to Section 6.01(a)
or (b), such certificate shall contain calculations based on the financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2014.

“Public Disclosure” means Holdings’ most recent annual report, Form 10-K for the
most recently completed Fiscal Year, each quarterly report on Form 10-Q or any
current reports on Form 8-K (or similar reports filed on successor forms) filed
since the initial filing date of such Form 10-K, in each case filed at least 5
Business Days prior to the Closing Date.

“Public Lender” has the meaning specified in Section 6.12.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can, by giving a “keepwell” or
guaranty, cause another Person to qualify as an “eligible contract participant”
at such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

27



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Removal Effective Date” has the meaning set forth in Section 9.06.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan at any time an Autoborrow Agreement is not in
effect, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or L/C
Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or the Borrower or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of,

 

28



--------------------------------------------------------------------------------

any outstanding warrants, options or other rights to acquire shares of any class
of stock of Holdings or the Borrower or any of its Subsidiaries now or hereafter
outstanding and (iv) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Indebtedness.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Revolving Commitments of all of the
Revolving Lenders on the Closing Date shall be $800,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit 2.11-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any of its Subsidiaries and any Cash Management Bank.

 

29



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VII between any Loan Party or
any of its Subsidiaries and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 8.02.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“Solvent” means, with respect to any Person, that as of the date of
determination (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not unreasonably small in relation to its business as then conducted
and proposed to be conducted; (d) such Person does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due and (e) such Person does not
intend, in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transasction, indebted. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Acquisition” means a Permitted Acquisition in which, as part of such
acquisition, the Borrower or any Subsidiary that makes such acquisition sells,
assigns or otherwise transfers Equity Interests in the target company (or,
subject to such sale, assignment or transfer not being a Change of Control or a
Default hereunder, any entity into which the target company is merged or into
which substantially all of the assets of the target company are acquired) to any
member of the management of, employee of, or any owner of the Equity Interests
in the target company that was the subject of such Permitted Acquisition (such
member or owner, a “Permitted Transferee”).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

 

30



--------------------------------------------------------------------------------

“Specified Transaction” means (a) any acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, any Investment that results in a Person
becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness or (b) any other event
that by the terms of the Loan Documents requires Pro Forma Compliance with a
test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Subordinated Indebtedness” means (i) Indebtedness outstanding under Permitted
Seller Notes, (ii) any Permitted Unsecured Indebtedness noted in clause (b) of
the definition of Permitted Unsecured Indebtedness and (iii) any Take Out
Securities that constitute Indebtedness.

“Subordinating Loan Party” has the meaning set forth in Section 11.16.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

31



--------------------------------------------------------------------------------

“SWIFT” has the meaning specified in Section 2.03(f).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit 2.04(b) or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Take Out Securities” means Equity Interests or other securities convertible
into or otherwise linked to Equity Interests, the net proceeds of which are used
to repay (in whole or in part) the Loans and/or the Revolving Commitments;
provided, however, that to the extent the issuance of such Equity Interests or
other securities constitute Indebtedness, such Indebtedness shall be unsecured
and subordinated in a manner satisfactory to the Administrative Agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) or under the caption “Term
Commitment” opposite such caption in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Term
Commitments of all of the Term Lenders on the Closing Date shall be
$600,000,000.

“Term Facility” means, at any time, (a) on the Closing Date, the aggregate
amount of the Term Commitments at such time and (b) thereafter, the aggregate
principal amount of the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time on the Closing Date, any Lender that has a
Term Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility
pursuant to Section 2.01(a).

 

32



--------------------------------------------------------------------------------

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit 2.11-2.

“Title Policy” as defined in Section 6.11.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of all Term Loans and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitments and Revolving Exposure of such Revolving Lender
at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower or any of the Borrower’s Subsidiaries in connection with the closing of
the transactions contemplated by the Loan Documents on the Closing Date.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”

 

33



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including the Loan Documents and any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including Cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in

 

34



--------------------------------------------------------------------------------

GAAP. Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Historical
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c) Pro Forma Treatment. Each Asset Sale, and each acquisition, by the Borrower
or any of its Subsidiaries that is consummated during any applicable measurement
period shall, for purposes of determining compliance with the financial
covenants set forth in Section 7.08 and for purposes of determining the
Applicable Rate, be given Pro Forma Effect as of the first day of such
measurement period; provided, however, calculations of Consolidated Adjusted
EBITDA on a Pro Forma Basis with respect to a Permitted Acquisition for which
the aggregate consideration does not exceed $10,000,000, shall be based on
reasonable estimations made by the Borrower of such pre-acquisition EBITDA based
on actual pre-acquisition revenues; provided, further that, such Consolidated
Adjusted EBITDA shall not exceed in such case 22% of such actual pre-acquisition
revenues.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08 Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

35



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower, in Dollars,
on the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility. The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Term Borrowings repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Term Borrowing made on
the Closing Date or any of the three (3) Business Days following the Closing
Date shall be made as Base Rate Loans unless the Borrower delivers a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent not less than three (3) Business Days prior to the date of
such Term Borrowing.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, any Revolving
Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless the Borrower
delivers a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent not less than three (3) Business Days
prior to the date of such Revolving Borrowing.

(c) Incremental Term Loan. Subject to Section 2.16(b), on the effective date of
the definitive documentation therefor (which shall be in form and substance
reasonably satisfactory to the Administrative Agent), each Incremental Term Loan
Lender severally agrees to make its portion of a term loan (each, an
“Incremental Term Loan”) in a single advance to the Borrower in the amount of
its respective Incremental Term Loan Commitment as set forth in the definitive
documentation therefor; provided, however, that after giving effect to such
advances, the Outstanding Amount of the Incremental Term Loan shall not exceed
the aggregate amount of the Incremental Term Loan Commitments of the Incremental
Term Loan Lenders with respect thereto. Amounts repaid on any Incremental Term
Loan may not be reborrowed. An Incremental Term Loan may consist of Base Rate
Loans, Eurodollar Rate Loans, or a combination thereof, as the Borrower may
request.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice. Each such Loan Notice must be received by the Administrative Agent
not later than 12:00 noon (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation

 

36



--------------------------------------------------------------------------------

of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan or an Incremental Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan or an Incremental Term Loan, if less,
the entire principal thereof then outstanding). Each Loan Notice and each
telephonic notice shall specify (A) the applicable Facility and whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurodollar Rate Loan.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

37



--------------------------------------------------------------------------------

(e) Interest Periods. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
all Loans.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
domestic Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Facility, (y) the
Revolving Exposure of any Revolving Lender shall not exceed such Lender’s
Revolving Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

38



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $10,000 (or such
lesser amount as the L/C Issuer may agree in its sole discretion), in the case
of a commercial Letter of Credit, or $50,000, in the case of a standby Letter of
Credit;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the

 

39



--------------------------------------------------------------------------------

Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C

 

40



--------------------------------------------------------------------------------

Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

41



--------------------------------------------------------------------------------

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

42



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

43



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clause to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving

 

44



--------------------------------------------------------------------------------

Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (A) for each
commercial Letter of Credit equal to the Applicable Rate for Revolving Loans
that are Eurodollar Rate Loans times the daily amount available to be drawn
under such Letter of Credit and (B) for each standby Letter of Credit equal to
the Applicable Rate for Revolving Loans that are Eurodollar Rate Loans times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (1) due and payable on the first Business Day following each
Fiscal Quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (2) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Agency Fee Letter (or such other rate separately agreed between the
Borrower and the L/C Issuer, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Agency Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on or prior to the date that is ten (10) Business
Days following each Fiscal Quarter end, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion subject to the terms of any
Autoborrow Agreement make loans to the Borrower (each such loan, a “Swingline
Loan”). Each such Swingline Loan may be made, subject to the terms and
conditions set forth herein and in the Autoborrow Agreement then in effect, to
the Borrower, in Dollars, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Revolving Percentage of the
Outstanding Amount of Revolving

 

45



--------------------------------------------------------------------------------

Loans and L/C Obligations of the Lender acting as Swingline Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swingline Loan shall
bear interest only at a rate based on the Base Rate; provided however, that if
an Autoborrow Agreement is in effect, the Swingline Lender may, at its
discretion, provide for an alternate rate of interest on Swingline Loans under
the Autoborrow Agreement with respect to any Swingline Loans for which the
Swingline Lender has not requested that the Revolving Lenders fund Revolving
Loans to refinance, or to purchase and fund risk participations in, such
Swingline Loans pursuant to Section 2.04(c)). Immediately upon the making of a
Swingline Loan, each Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures.

(i) At any time an Autoborrow Agreement is not in effect, each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by: (A) telephone or
(B) a Swingline Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a Swingline Loan Notice. Each such Swingline Loan Notice must be
received by the Swingline Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested date
of the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the second sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swingline Loan Notice,
make the amount of its Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
immediately available funds.

(ii) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swingline Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in such agreement, which shall be in addition to
the conditions set forth herein. At any time an Autoborrow Agreement is in
effect, the

 

46



--------------------------------------------------------------------------------

requirements for Swingline Borrowings set forth in the immediately preceding
clause shall not apply, and all Swingline Borrowings shall be made in accordance
with the Autoborrow Agreement; provided that any automatic advance made by Bank
of America in reliance of the Autoborrow Agreement shall be deemed a Swingline
Loan as of the time such automatic advance is made notwithstanding any provision
in the Autoborrow Agreement to the contrary. For purposes of determining the
Outstanding Amount under the Aggregate Commitments at any time during which an
Autoborrow Agreement is in effect, the Outstanding Amount of all Swingline Loans
shall be deemed to be the amount of the Swingline Sublimit. For purposes of any
Swingline Borrowing pursuant to the Autoborrow Agreement, all references to Bank
of America in the Autoborrow Agreement shall be deemed to be a reference to Bank
of America, in its capacity as Swingline Lender hereunder.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan

 

47



--------------------------------------------------------------------------------

included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans, any Incremental Term Loan
and Revolving Loans in whole or in

 

48



--------------------------------------------------------------------------------

part without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and whether the Loans to be
prepaid are Revolving Loans, the Term Loan and/or any Incremental Term Loan,
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of principal shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Term Loan or any Incremental Term Loan pursuant to this Section 2.05(a) shall be
applied to the Term Loan and any Incremental Term Loan (if any) on a pro rata
basis and to the principal repayment installments of the Term Loans and such
Incremental Term Loans (if any) in direct order of maturity. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in whole or in
part without premium or penalty; provided that, unless otherwise agreed by the
Swingline Lender, (A) such notice must be received by the Swingline Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess hereof (or, if less, the entire
principal thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.

(b) Mandatory.

(i) Asset Sales and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to 100% of the Net Cash Proceeds received by any Loan
Party or any Subsidiary from all Asset Sales (other than Permitted Transfers)
and Involuntary Dispositions within 270 days of the date of such Asset Sale or
Involuntary Disposition to the extent such Net Cash Proceeds are not reinvested
in Eligible Assets within 270 days of the date of such Disposition or
Involuntary Disposition. Notwithstanding the foregoing, proceeds received by
Holdings or any of its Subsidiaries from the sale lease back transactions
permitted under Section 7.11 shall be subject to the prepayment requirements set
forth in Section 7.11 and not the prepayment requirements set forth in this
Section 2.05(b)(i).

 

49



--------------------------------------------------------------------------------

(ii) Debt Issuance. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds.

(iii) Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(ii) shall be applied, first, pro
rata to the Term Loan and Incremental Term Loans (if any), in each case pro rata
to the first four principal repayment installments thereof after the date of the
receipt of such Net Cash Proceeds until paid in full and, then, to the remaining
scheduled principal repayment installments thereof, excluding the final
principal repayment installments due on the applicable maturity date) and,
second, to the Revolving Facility in the manner set forth in clause (v) of this
Section 2.05(b) (without a permanent reduction of the Revolving Commitments in
the amount of such prepayment). Subject to Section 2.15, such prepayments shall
be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

(iv) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings (together
with all accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless, after the prepayment of the
Revolving Loans and Swingline Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

(v) Application of Other Payments. Except as otherwise provided in Section 2.15,
prepayments of the Revolving Facility made pursuant to this Section 2.05(b),
first, shall be applied ratably to the L/C Borrowings and the Swingline Loans,
second, shall be applied to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i) or (ii) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swingline Loans and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full may
be retained by the Borrower for use in the ordinary course of its business and
not in violation of this Agreement. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.

(vi) Application to Loans. Within the parameters of the applications set forth
above, prepayments pursuant to this Section 2.05(b) shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon

 

50



--------------------------------------------------------------------------------

five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Commitment under
this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.01;

 

Payment Dates

   Principal Repayment Installments  

September 30, 2014

   $ 0.00   

December 31, 2014

   $ 0.00   

March 31, 2015

   $ 0.00   

June 30, 2015

   $ 0.00   

September 30, 2015

   $ 7,500,000.00   

December 31, 2015

   $ 7,500,000.00   

March 31, 2016

   $ 7,500,000.00   

June 30, 2016

   $ 7,500,000.00   

September 30, 2016

   $ 7,500,000.00   

December 31, 2016

   $ 7,500,000.00   

March 31, 2017

   $ 7,500,000.00   

June 30, 2017

   $ 7,500,000.00   

September 30, 2017

   $ 11,250,000.00   

December 31, 2017

   $ 11,250,000.00   

March 31, 2018

   $ 11,250,000.00   

June 30, 2018

   $ 11,250,000.00   

September 30, 2018

   $ 15,000,000.00   

December 31, 2018

   $ 15,000,000.00   

March 31, 2019

   $ 15,000,000.00   

June 30, 2019

   $ 15,000,000.00   

Maturity Date of Term Facility

    


 

Remaining Principal Balance of


Term Loan

  


  

 

51



--------------------------------------------------------------------------------

provided, however, that (i) if any principal repayment installment to be made by
the Borrower (other than principal repayment installments on Eurodollar Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (ii) if any principal repayment installment to be made by the
Borrower on a Eurodollar Rate Loan shall come due on a day other than a Business
Day, such principal repayment installment shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such principal repayment installment into another calendar month, in which event
such principal repayment installment shall be due on the immediately preceding
Business Day.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swingline Loans. At any time the Autoborrow Agreement is in effect, the
Swingline Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swingline Loan on the earlier to occur of (i) the date ten
(10) Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Facility.

(d) Incremental Term Loan. The Borrower shall repay the outstanding principal
amount of each Incremental Term Loan in the installments on the dates and in the
amounts set forth in the definitive documentation therefor (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05), unless accelerated sooner pursuant to Section 8.01.

 

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate, or, if an
Autoborrow Agreement is in effect, at a rate per annum provided by the Swingline
Lender.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

52



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the occurrence of an Event of Default under clause (f) or (g) of
Section 8.01, all principal amounts, accrued and unpaid fees and interest and
all other amounts outstanding or due and owing hereunder shall automatically
(without the requirement for request or consent of Required Lenders or any other
Person) thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Aggregate Commitments. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period for
the Revolving Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and the Joint Lead
Arrangers for their respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever or subject to set-off or
counterclaim.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

53



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower, the Administrative
Agent or the Required Lenders determine that (i) the Consolidated Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under any Debtor
Relief Law, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

54



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment,

 

55



--------------------------------------------------------------------------------

then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Sections 2.09 and 2.03(h) and (i) shall be
made for account of the Appropriate Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Revolving Commitments (in the case
of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of the making of Loans other than
Revolving Loans and conversions and continuations of Loans); (iii) each payment
or prepayment of principal of Loans by the Borrower shall be made for account of
the Appropriate Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrower shall be made for account of the Appropriate Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Appropriate Lenders.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations

 

56



--------------------------------------------------------------------------------

in respect of the Facilities due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or (b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for Cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.01, or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash, deposit accounts and all balances therein,
and

 

57



--------------------------------------------------------------------------------

all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.01 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to

 

58



--------------------------------------------------------------------------------

the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any fee payable under Section 2.09
or any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

 

59



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (B) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

2.16 Incremental Facilities.

The Borrower may at any time and from time to time, upon prior written notice by
the Borrower to the Administrative Agent, increase the Revolving Commitments
(but not the Letter of Credit Sublimit or the Swingline Sublimit) and/or
establish an Incremental Term Loan by a maximum aggregate amount (for all such
increases in the Revolving Commitments and all such Incremental Term Loans in
the aggregate) of up to $300,000,000 as follows:

(a) Increase in Revolving Commitments. The Borrower may, at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent increase the aggregate Revolving Commitments (but not the Letter of Credit
Sublimit or the Swingline Sublimit) with additional Revolving Commitments from
any existing Lender with a Revolving Commitment or new Revolving Commitments
from any other Person selected by the Borrower and acceptable to the
Administrative Agent and the L/C Issuer; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

 

60



--------------------------------------------------------------------------------

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent; and as a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the date of such increase (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (2) in the case of the Borrower,
certifying that, before and after giving effect to such increase (and assuming
that the Revolving Commitments, as increased, are fully drawn), (x) the
representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such increase and (ii) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such increase, and except that for purposes of
this Section 2.16(a)(iv), the representations and warranties contained in
Section 5.07 shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, and (y) no Default or Event
of Default exists and (3) the Borrower shall deliver to the Administrative Agent
any other customary documents, including, without limitation, legal opinions) as
reasonably requested by the Administrative Agent in connection with any such
increase;

(v) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of any such increase (assuming a Borrowing of the entire
amount of any such increase to the Revolving Commitments) and the concurrent
retirement of any Indebtedness of the Borrower or any Subsidiary, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.08, in each case as of the last day of the most recently ended Fiscal
Quarter of the Borrower; and

(vi) Schedule 1.01(b) shall be deemed revised to include any increase in the
aggregate Revolving Commitments pursuant to this Section 2.16(a) and to include
thereon any Person that becomes a Lender pursuant to this Section 2.16(a).

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section 2.16(a).

 

61



--------------------------------------------------------------------------------

(b) Institution of Incremental Term Loan. The Borrower may, at any time, upon
prior written notice to the Administrative Agent, institute an Incremental Term
Loan; provided that

(i) the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of the increase from existing
Lenders or other Persons acceptable to the Administrative Agent, which Lenders
shall join in this Agreement as Incremental Term Loan Lenders by executing an
agreement in form and substance reasonably acceptable to the Administrative
Agent;

(ii) any such institution of such Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;

(iii) no Default or Event of Default shall exist and be continuing at the time
of such institution;

(iv) no existing Lender shall be under any obligation to provide any portion of
such Incremental Term Loan and any such decision to do so shall be in such
Lender’s sole and absolute discretion;

(v) the Applicable Rate of such Incremental Term Loan shall be as set forth in
the definitive documentation therefor;

(vi) the Incremental Term Loan Maturity Date for such Incremental Term Loan
shall be as set forth in the definitive documentation therefor; provided that
such date shall not be earlier than the Maturity Date for the Term Loan or any
then exiting Incremental Term Loan Maturity Date;

(vii) the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the definitive documentation therefor; provided
that the weighted average life to maturity of the Incremental Term Loan shall
not be less than the weighted average life to maturity of the Term Loan;

(viii) Schedule 1.01(b) shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
definitive documentation therefor;

(ix) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of any such Incremental Term Loan and the concurrent
retirement of any Indebtedness of the Borrower or any Subsidiary, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.08, in each case as of the last day of the most recently ended Fiscal
Quarter of the Borrower; and

(x) as a condition precedent to such institution of the Incremental Term Loan
and the effectiveness of the Incremental Term Loan Lender Joinder Agreement,
(A) the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such institution and effectiveness (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the Incremental Term Loan, and (2) in the case of the
Borrower, certifying that, before and after giving effect to the Incremental
Term Loan, (x) the

 

62



--------------------------------------------------------------------------------

representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Incremental Term Loan and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date of such increase, and except that
for purposes of this Section 2.16(b)(x), the representations and warranties
contained in Section 5.07 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, and (y) no Default
or Event of Default exists and (B) the Borrower shall deliver to the
Administrative Agent any other customary documents, including, without
limitation, legal opinions) as reasonably requested by the Administrative Agent
in connection with any such increase.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the

 

63



--------------------------------------------------------------------------------

sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, as the case may
be, in each case, that are payable or paid by the Administrative Agent or a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a

 

64



--------------------------------------------------------------------------------

certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as appropriate) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as appropriate) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

65



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(e)-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (as
appropriate); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as appropriate), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

66



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund any Credit Extension whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the

 

67



--------------------------------------------------------------------------------

Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section 3.03, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

 

68



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case

 

69



--------------------------------------------------------------------------------

shall be due and payable on each date on which interest is payable on such Loan;
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of

 

70



--------------------------------------------------------------------------------

the Borrower, such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable and (iv) counterparts of any other Loan
Document, executed by a Responsible Officer of the applicable Loan Party and a
duly authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

 

71



--------------------------------------------------------------------------------

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the five year projections for Holdings and its Subsidiaries,
in form and substance reasonably satisfactory to each of them.

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and Liens to be released on the Closing
Date in respect of which arrangements for such release satisfactory to the
Administrative Agent have been made and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated; and

(v) to the extent required to be delivered pursuant to the terms and conditions
of the Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Administrative Agent’s
and the Lenders’ security interest in the Collateral.

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property and business interruption
insurance meeting the requirements set forth herein.

(g) No Material Adverse Change. Since December 31, 2013, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

(h) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(i) Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(g) and (h) and Sections 4.02(a) and
(b) have been satisfied.

 

72



--------------------------------------------------------------------------------

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by a Responsible Officer of the Borrower as to the
financial condition, solvency and related matters of the Borrower and its
Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby.

(k) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.

(l) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
under the Existing Credit Agreement and all other borrowed money indebtedness of
the Borrower and its Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 7.01) shall have been repaid in full and all security
interests related thereto shall have been terminated prior to or substantially
contemporaneously with the Closing Date, or arrangements satisfactory to the
Administrative Agent for such repayment (and, if applicable, such termination of
security interests) on the Closing Date out of the initial Borrowing hereunder
shall have been made.

(m) Fees and Expenses. (i) The Administrative Agent and the Lenders shall have
received all fees and expenses owing pursuant to the Fee Letters and
Section 2.09 and (ii) the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent)
or, in each case, arrangements satisfactory to the Administrative Agent for such
payments to be made on the Closing Date out of the initial Borrowing hereunder
shall have been made.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.07 shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

 

73



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, if no Autoborrow Agreement is then in
effect, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower and each Swingline Borrowing pursuant to an
Autoborrow Agreement shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01 Organization; Requisite Power and Authority; Qualification.

Each of Holdings and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization as
identified, as of the Closing Date, in Schedule 5.01, (b) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

5.02 Equity Interests and Ownership.

The Equity Interests in each of Holdings and its Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
set forth on Schedule 5.02, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Holdings or any of
its Subsidiaries is a party requiring, and there are no membership interests or
other Equity Interests in Holdings or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Holdings or any of
its Subsidiaries of any additional membership interests or other Equity
Interests in Holdings or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interest of Holdings or any of its
Subsidiaries. Schedule 5.02 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.

 

5.03 Due Authorization.

The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

 

74



--------------------------------------------------------------------------------

5.04 No Conflict.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not (a) violate any provision of any Law or
any governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, any of the Organization Documents of Holdings or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holdings or any of its Subsidiaries except to the extent
such violation could not be reasonably expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of the Administrative Agent, on behalf
of Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

 

5.05 Governmental Consents.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings with respect to the Collateral to be
made, or otherwise delivered to the Administrative Agent for filing and/or
recordation, as of the Closing Date.

 

5.06 Binding Obligation.

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

5.07 Historical Financial Statements.

The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
Consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
Consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Neither Holdings
nor any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the most recent financial statements delivered pursuant to Section 6.01 of
this Agreement or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, financial condition or
prospects of Holdings and any of its Subsidiaries taken as a whole.

 

5.08 No Material Adverse Change.

Since December 31, 2013, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

5.09 Adverse Proceedings.

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable Laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.10 Payment of Taxes.

Except as otherwise permitted under Section 6.03, all federal and state income
tax returns and all other material tax returns and reports of Holdings and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Holdings knows of no proposed tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

5.11 Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
marketable legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 5.07 and in
the most recent financial statements delivered pursuant to Section 6.1, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under Section 7.09.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 5.11(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment. Except as could not reasonably be expected
to have a Material Adverse Effect, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and Holdings does not
have knowledge of any default that has occurred and is continuing thereunder.

 

5.12 Environmental Matters.

Neither Holdings nor any of its Subsidiaries nor, to the knowledge of Holdings
and the Borrower, any of their respective Business Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries

 

76



--------------------------------------------------------------------------------

has received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. Neither Holdings or the Borrower, nor, to
the knowledge of Holdings and the Borrower, any other Person, has caused any
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries, nor , to the knowledge of Holdings and the
Borrower, any predecessor of Holdings or any of its Subsidiaries, has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Business Facility, and none of Holdings’ or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent except for such filing, generation, transportation,
treatment, storage or disposal that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws, in each case as of the Closing Date, could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
Neither Holdings or any of its Subsidiaries, nor, to the knowledge of Holdings
and the Borrower, any other Person has caused any event or condition to have
occurred or to be occurring with respect to Holdings or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

5.13 No Defaults.

Except as could not reasonably be expected to have a Material Adverse Effect,
neither Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default.

 

5.14 Governmental Regulation.

Neither Holdings nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or is “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

 

5.15 Margin Stock.

Neither Holdings nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of purchasing or carrying any
Margin Stock or extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to or any Letter of
Credit issued to or for the account of such Loan Party will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

5.16 Employee Matters.

Neither Holdings nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint

 

77



--------------------------------------------------------------------------------

pending against Holdings or any of its Subsidiaries, or to the knowledge of
Holdings and the Borrower, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Holdings
or any of its Subsidiaries or to the knowledge of Holdings and the Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and (c) to the knowledge of
Holdings and the Borrower, no union representation question existing with
respect to the employees of Holdings or any of its Subsidiaries and, to the
knowledge of Holdings and the Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

5.17 Employee Benefits Plans.

Holdings, each of its Subsidiaries and each of their respective ERISA Affiliates
are in material compliance with all applicable provisions and requirements of
ERISA and the Code and the regulations and published interpretations thereunder
with respect to each Employee Benefit Plan, and have substantially performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code either is a
prototype or volume submitter plan, the form of which has been pre-approved by
the IRS, or has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Holdings, nothing has occurred which
would reasonably be expected to prevent, or cause the loss of, such
qualification. No material liability to the PBGC (other than required premium
payments), the IRS, any Employee Benefit Plan or any trust established under
Title IV of ERISA (other than premium payments or contributions due but not
delinquent) has been or is expected to be incurred by Holdings or any of its
Subsidiaries. No ERISA Event has occurred or is reasonably expected to occur.
Except to the extent required under Section 4980B of the Code or similar state
laws, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates.
As of the most recent valuation date for any Pension Plan, the “amount of
unfunded benefit liabilities” (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $3,500,000. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Holdings, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA, does not
exceed $3,500,000. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 

5.18 Certain Fees.

No broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby, except those broker’s and finder’s
fees otherwise disclosed to the Administrative Agent and Joint Lead Arrangers
prior to the Closing Date.

 

78



--------------------------------------------------------------------------------

5.19 Solvency.

Each Loan Party is and, upon the incurrence of any Obligation by such Loan Party
on any date on which this representation and warranty is made, will be, Solvent.

 

5.20 Subordination.

The subordination provisions of any Permitted Seller Notes or other Subordinated
Indebtedness are enforceable against the holders thereof, and the loans and
other obligations thereunder are and will be within the definition of
“Subordinated Indebtedness” or “Subordinated Debt”, or similar term, as
applicable, included in such provisions.

 

5.21 Disclosure.

No representation or warranty of any Loan Party contained in any Loan Document
or in any other documents, certificates or written statements (excluding any
projections, pro-forma financial information or estimates) furnished to Lenders
by or on behalf of Holdings or any of its Subsidiaries for use in connection
with the transactions contemplated hereby, when taken as a whole, together with
the Public Disclosure (as modified or supplemented after the Closing Date by
other information furnished to the Lenders or publicly disclosed, in each case
prior to the occurrence of an Event of Default pursuant to Section 8.01(d)),
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or the Borrower, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings or the Borrower to be reasonable at the time made, it being recognized
by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results by a material amount. There
are no facts known to Holdings or the Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein, in the Public Disclosure, or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

5.22 Sanctions; PATRIOT ACT; AML; FCPA.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

(b) Holdings and each Subsidiary is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the Patriot Act.

(c) None of the Loan Parties or any of their Affiliates (i) has been charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable Law
(collectively, “Anti-Money Laundering Laws”) nor, to the knowledge of the Loan
Parties, is under investigation by any Governmental Authority for possible
violation of any Anti-Money Laundering Laws, or (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. Each Loan
Party has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable Law), to ensure that such Loan Party and its
Subsidiaries each is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

 

79



--------------------------------------------------------------------------------

(c) No part of the proceeds of any Loan or any Letter of Credit will be used by
any Loan Party, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), or any similar laws, rules or regulations issued, administered or
enforced by any Governmental Authority having jurisdiction over any of the
Borrower or any other Loan Party.

 

5.23 Perfection of Security Interests in Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

5.24 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates (provided that Holdings and its Subsidiaries are
not required to carry terrorism insurance as is provided in Section 6.05 below).
The insurance coverage of the Loan Parties and their Subsidiaries as in effect
on the Closing Date is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 5.24.

 

5.25 Compliance With Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01 Financial Statements and Other Reports.

Deliver to Administrative Agent and Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of

 

80



--------------------------------------------------------------------------------

such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification with
respect thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
in reasonable detail, together with a Financial Officer Certification with
respect thereto; and (ii) with respect such consolidated financial statements a
report thereon of independent certified public accountants of recognized
national standing selected by Holdings, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
whether, in connection with their audit examination, any condition or event that
constitutes a Default or an Event of Default under Section 8.01 hereof has come
to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof; provided that
such accountants shall not be liable by reason of any failure to obtain
knowledge of any such Default or Event of Default that would not be disclosed in
the course of their audit examination;

(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 6.01(a) and 6.01(b), a
duly executed and completed Compliance Certificate;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 6.01(a) or 6.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(e) Notice of Default. Promptly upon any Responsible Officer of Holdings or the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or the
Borrower with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.01(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of a Responsible Officer
of Holdings or the Borrower specifying the nature and period of existence of
such condition, event or change, or specifying the notice given and action taken
by any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Holdings has taken, is taking and
proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Responsible Officer of Holdings or
the Borrower obtaining knowledge of (i) the institution of, or non-frivolous
threat of, any Adverse Proceeding

 

81



--------------------------------------------------------------------------------

not previously disclosed in writing by the Borrower to Lenders, or (ii) any
material development in any Adverse Proceeding that, in the case of either
(i) or (ii) if adversely determined, could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or the Borrower to
enable Lenders and their counsel to evaluate such matters;

(g) ERISA. (i) Promptly upon any Responsible Officer of Holdings or the Borrower
becoming aware of the occurrence any ERISA Event, a written notice specifying
the nature thereof, what action Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the IRS with respect to each Pension
Plan; (2) the most recent actuarial valuation report for each Pension Plan;
(3) all notices received by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (4) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(h) Financial Plan. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each Fiscal Year commencing with the Fiscal
Year 2015, a consolidated plan and financial forecast for such Fiscal Year and
the next succeeding Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a
schedule demonstrating compliance with the financial covenants required by
Section 7.08 and an explanation of the assumptions on which such forecasts are
based and (ii) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each quarter of the current Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year commencing with Fiscal Year 2014, a report in form and
substance satisfactory to Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding Fiscal Year;

(j) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Holdings or the Borrower;

(k) Environmental Reports and Audits. As soon as reasonably practicable
following receipt thereof, copies of all audits and reports with respect to
Environmental Claims at or Environmental Laws relating to at any Business
Facility or which relate to any Environmental Liabilities of Holdings or its
Subsidiaries which, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

(l) Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice within five Business Days of any
change (i) in any Loan Party’s corporate name, (ii) in the location of any Loan
Party’s chief executive office, its jurisdiction of organization, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral (other than
real property and improvements and fixtures thereto) owned by it with a book
value in excess of $1,000,000 is located (including the establishment of any
such new office or facility), (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower also agrees promptly to notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed;

 

82



--------------------------------------------------------------------------------

(m) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or the
Borrower, and (B) such other information and data with respect to Holdings and
its Subsidiaries, taken as a whole, from time to time may be reasonably
requested by Administrative Agent or any Lender.

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.01(j) or Section 6.01(m) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 1.01(a); or (b) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by fax transmission or e-mail transmission) of the posting of
any such documents and provide to the Administrative Agent by e-mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

6.02 Existence.

Except as otherwise permitted under Section 7.09, at all times preserve and keep
in full force and effect its existence and all rights and franchises, licenses
and permits material to its business; provided, no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

6.03 Payment of Taxes and Claims.

Pay all Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, no such
Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a) an
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a
charge or claim which has or may become a Lien against any

 

83



--------------------------------------------------------------------------------

of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax or claim. No Loan
Party will, nor will it permit any of its Subsidiaries to, file or consent to
the filing of any consolidated income Tax return with any Person (other than
Holdings or any of its Subsidiaries).

 

6.04 Maintenance of Properties.

Maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of Holdings and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof, and
each Loan Party shall defend any Collateral against all Persons at any time
claiming any interest therein other than Permitted Liens.

 

6.05 Insurance.

Maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons; provided,
however, that notwithstanding anything to the contrary in the foregoing,
(x) neither Holdings nor any of its Subsidiaries shall be required to maintain
terrorism insurance and (y) Holdings and its Subsidiaries shall be required to
maintain or cause to be maintained flood insurance only to the extent required
under Section 6.11(e).

 

6.06 Inspections.

Permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Loan Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, that each Lender shall
coordinate with Administrative Agent with respect to the frequency and timing of
such visits and inspections so as to reasonably minimize the burden imposed on
each Loan Party and its Subsidiaries.

 

6.07 Lender Meetings.

Upon the reasonable request of Administrative Agent or the Required Lenders,
participate in a meeting of Administrative Agent and Lenders once during each
Fiscal Year to be held at the Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrower and Administrative Agent) at such
time as may be agreed to by the Borrower and Administrative Agent.

 

6.08 Compliance with Laws.

Comply, and shall use commercially reasonable efforts to cause all other
Persons, if any, on or occupying any Business Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

6.09 Environmental Matters.

(a) Environmental Disclosure. Deliver to Administrative Agent and Lenders:

(i) as soon as reasonably practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Business Facility or
with respect to any known Environmental Claims;

(ii) as soon as reasonably practicable following the occurrence thereof, written
notice describing in reasonable detail (1) any Release required to be reported
to any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws, (2) any remedial action taken by Holdings or any
other Person in response to (A) any Hazardous Materials Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and
(3) Holdings or the Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Business Facility that could
cause such Business Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as reasonably practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that states or reasonably suggests that such agency
is investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that has a reasonable
possibility of giving rise to a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 6.09(a).

(b) Hazardous Materials Activities, Etc. Promptly take any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any known Environmental Claim against such Loan Party or
any of its

 

85



--------------------------------------------------------------------------------

Subsidiaries where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, however,
that nothing in this Section 6.09(b) shall preclude any Loan Party or any of its
Subsidiaries from contesting in good faith any such Environmental Claim.

 

6.10 Subsidiaries.

In the event that any Person becomes a Domestic Subsidiary of the Borrower,
other than a Permitted Partially-Owned Subsidiaries (including any Subsidiary
which will, after giving effect to any transfer of Equity Interests to a
Permitted Transferee under Section 7.09(f) be a Permitted Partially-Owned
Subsidiary), (a) promptly (but in any event within thirty (30) days of such
Person becoming a Subsidiary, or such later date as the Administrative Agent may
agree in its sole discretion) cause such Domestic Subsidiary to become a
Guarantor hereunder and an Obligor under the Security Agreement by executing and
delivering to Administrative Agent a Joinder Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Environmental Reports and all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 4.01(b) and 4.01(e),
and to the extent reasonably requested by Administrative Agent, such documents,
instruments, agreements, and certificates as are similar to those described in
Section 4.01. In the event that any Person becomes a Domestic Subsidiary of
Holdings (including without limitation any Permitted Partially-Owned
Subsidiary), to the extent that the Equity Interests in such Domestic Subsidiary
are owned by Holdings or by any Domestic Subsidiary thereof, the applicable Loan
Party shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 4.01(b), and the Loan Parties shall take, or shall cause
such Domestic Subsidiary to take, all of the actions referred to in
Section 4.01(e) necessary to grant and to perfect a First Priority Lien in favor
of Administrative Agent, for the benefit of Secured Parties, under the Security
Agreement in 100% of such Equity Interests. In the event that any Person becomes
a Foreign Subsidiary of Holdings or any of its Domestic Subsidiaries, and the
Equity Interests in such Foreign Subsidiary are owned directly by Holdings or by
any Domestic Subsidiary thereof, the applicable Loan Party shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
4.01(b), and the Loan Parties shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 4.01(e) necessary
to grant and to perfect a First Priority Lien in favor of Administrative Agent,
for the benefit of Secured Parties, under the Security Agreement in 65% of such
Equity Interests that are voting (and 100% of such Equity Interests that are
non-voting). With respect to each such Subsidiary, the Borrower shall promptly
send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of the Borrower,
and (ii) all of the data required to be set forth in Schedules 5.01 and 5.02
with respect to all Subsidiaries of the Borrower; provided, such written notice
shall be deemed to supplement Schedules 5.01 and 5.02 for all purposes hereof.
Notwithstanding anything to the contrary herein or in any other Loan Document,
(x) in the event that any Domestic Subsidiary that is not a Guarantor provides a
guaranty of, or becomes an obligor with respect to, any Indebtedness in an
aggregate principal amount of $25,000,000 or more, such Domestic Subsidiary
shall become a Guarantor hereunder and an Obligor under the Security Agreement
by executing and delivering to Administrative Agent a Joinder Agreement, (y) no
Subsidiary shall be required to become a Guarantor to the extent that being a
Guarantor would violate applicable Laws and (z) Camp Bow Wow OH21 LLC shall not
be required to become a Guarantor, and no Loan Party shall be required to pledge
the Equity Interests therein, until the date that is 180 days after the Closing
Date (provided that if such Person is no longer owned by a Loan Party, then such
Person shall not be required to become a Guarantor or the Equity Interest
therein pledged by a Loan Party) . With respect to each Subsidiary required to
become a Guarantor under this Section 6.10 the Loan Parties shall promptly
provide all “know your customer” information reasonably requested by the
Administrative Agent or any Lender.

 

86



--------------------------------------------------------------------------------

6.11 Mortgages and Flood Insurance on Material Real Estate Assets.

Upon the request of the Administrative Agent or the Required Lenders at any time
during the continuance of any Default or Event of Default, in order to create in
favor of the Administrative Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in any Material Real Estate Asset so requested,
promptly (in the case of the flood determinations and, if applicable, evidence
of flood insurance required to be delivered pursuant to clause (e) below, at
least five Business Days prior to the delivery of the executed Mortgage with
respect to any such Material Real Estate Asset) provide to the Administrative
Agent with respect any such Material Real Estate Asset so requested:

(a) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each such
Material Real Estate Asset (each such Material Real Estate Asset subject to a
Mortgage, a “Mortgaged Property”);

(b) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) with respect to each Mortgaged Property, in each case with
respect to the enforceability of the form(s) of Mortgages to be recorded in the
relevant state and such other matters as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

(c) in the case of each Leasehold Property that is a Mortgaged Property, (1) a
Landlord Consent and Estoppel and (2) evidence that such Leasehold Property is a
Recorded Leasehold Interest;

(d) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Administrative Agent with respect to each Mortgaged Property (each, a “Title
Policy”), in amounts not less than the fair market value of each Mortgaged
Property, together with a title report issued by a title company with respect
thereto, dated not more than thirty days prior to the effectiveness of such
Mortgage and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to the Administrative Agent and (B) evidence satisfactory to the
Administrative Agent that such Loan Party has paid to the title company or to
the appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Mortgaged Property in the appropriate real estate records;

(e) flood certifications with respect to each such Material Real Estate Asset
and evidence of flood insurance (including contents coverage) with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Administrative Agent; and

(f) such other matters as may be requested by the Administrative Agent or the
Required Lenders, including but not limited to ALTA surveys, Environmental
Reports and appraisals with respect to such Material Real Estate Asset.

 

87



--------------------------------------------------------------------------------

6.12 Public Lenders.

Acknowledge that (A) the Administrative Agent and/or an Affiliate thereof may,
but shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(1) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Joint Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or its securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

6.13 Further Assurances.

At any time or from time to time upon the request of Administrative Agent, at
Borrower’s expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as Administrative Agent may
reasonably request in order to effect fully the purposes of the Loan Documents,
subject, in the case of landlord’s waivers, bailee’s letters, access letters or
similar agreements, to Section 6.11. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are secured
by substantially all of the assets of Holdings and its Subsidiaries (other than
Real Estate Assets except to the extent contemplated by Section 6.11 hereof) and
all of the outstanding Equity Interests of the Borrower and its Subsidiaries
(subject to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).

 

6.14 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.15 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness of the Loan Parties (including Indebtedness under the Existing
Credit Agreement), (b) to fund share repurchases permitted hereunder and
Permitted Acquisitions and (c) to finance working capital, capital expenditures
and for other general corporate purposes not in contravention of any Loan
Document or any Law,

 

88



--------------------------------------------------------------------------------

including without limitation (i) Regulation U or X of the Board of Governors of
the Federal Reserve System, (ii) the FCPA or regulations issued thereunder,
(iii) OFAC regulations or any other Sanctions or (iv) Anti-Money Laundering
Laws.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01 Indebtedness.

Create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary (including any Foreign Subsidiary) to the
Borrower or to any other Subsidiary (including any Foreign Subsidiary), or of
the Borrower to any Guarantor Subsidiary; provided, (i) all such Indebtedness
(other than Indebtedness advanced or extended by a Foreign Subsidiary) shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness shall be unsecured and, pursuant to Section 11.16 hereof,
subordinated in right of payment to the payment in full of the Obligations on
terms reasonably acceptable to the Administrative Agent, (iii) to the extent any
of such Indebtedness (other than Indebtedness advanced or extended by a Foreign
Subsidiary) is evidenced by a promissory note or other similar evidence of
Indebtedness, then such note shall be delivered to the Administrative Agent to
the extent required under the Security Agreement and (iv) any Indebtedness
advanced or extended by any Loan Party to any Subsidiary that is not a Guarantor
constitutes an Investment permitted under Section 7.07;

(c) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (other than Earn-Out Obligations and Holdback Obligations),
or from guaranties or letters of credit, surety bonds or performance bonds
securing the performance of the Borrower or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Subsidiary of Holdings or any of its Subsidiaries;

(d) Indebtedness (i) which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including, for
the sake of clarity, obligations of the type described in Section 7.02(d))
incurred in the ordinary course of business or (ii) consisting of reimbursement
obligations in respect of letters of credit issued in connection with any such
obligations;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and Secured Cash Management
Agreement;

(f) guaranties in the ordinary course of business of the obligations of or to
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

 

89



--------------------------------------------------------------------------------

(g) guaranties by the Borrower of Indebtedness of a Subsidiary or guaranties by
a Subsidiary of Indebtedness of the Borrower or another Subsidiary, in each
case, so long as (x) such Indebtedness otherwise permitted to be incurred
pursuant to this Section 7.01 and (y) any guaranty by a Loan Party of any
Indebtedness of a Subsidiary that is not a Guarantor constitutes an Investment
permitted under Section 7.07.

(h) Indebtedness described in Schedule 7.01, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) incurred, created or assumed if any Default or Event of Default has occurred
and is continuing or would result therefrom;

(i) Unsecured Holdback Obligations in an aggregate principal amount outstanding
not to exceed at any time $20,000,000;

(j) Indebtedness with respect to Capitalized Leases not involving real property
in an aggregate amount not to exceed at any time $15,000,000;

(k) purchase money Indebtedness in an aggregate amount not to exceed at any time
$10,000,000 (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such Indebtedness (i) shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness, and
(ii) shall constitute not less than 75% of the aggregate consideration paid with
respect to such asset;

(l) Permitted Seller Notes in an aggregate principal amount outstanding not to
exceed at any time $15,000,000;

(m) Unsecured Earn-Out Obligations incurred by Holdings constituting
consideration payable in connection with Permitted Acquisitions; provided, that
the maximum aggregate exposure, as reasonably estimated by management, under all
such Earn-Out Obligations shall not exceed $30,000,000 at any time outstanding;

(n) a Subsidiary acquired pursuant to a Permitted Acquisition may become or
remain liable with respect to Indebtedness of such Subsidiary existing at the
time of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries and, a Subsidiary may become liable with respect to Indebtedness
secured by assets acquired pursuant to a Permitted Acquisition; provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation
of, such Permitted Acquisition, and (ii) the aggregate principal amount of all
such Indebtedness at any time outstanding does not exceed $50,000,000;

(o) Indebtedness of the Borrower or any of its Subsidiaries to a Person to the
extent incurred in connection with a Permitted Acquisition of a portion or all
of the Equity Interests in a Permitted Partially-Owned Subsidiary and any
guaranty of such Indebtedness by Holdings, in an aggregate principal amount not
to exceed at any time outstanding $5,000,000; provided that any payments on such
Indebtedness shall only be permitted to the extent set forth in Section 7.05(d);

 

90



--------------------------------------------------------------------------------

(p) Indebtedness of Holdings constituting Investments by the Borrower permitted
under Section 7.07 hereof;

(q) other Permitted Unsecured Indebtedness of Holdings and its Subsidiaries
(other than with respect to Holdback Obligations, Earn-Out Obligations,
Permitted Seller Notes, Take Out Securities or any Indebtedness constituting
Capitalized Leases) so long as, at the time incurred, (i) no Default or Event of
Default exists prior to or immediately after the incurrence of such Indebtedness
and (ii) the Loan Parties are in Pro Forma Compliance with the financial
covenants in Section 7.08 immediately after the incurrence of such Indebtedness.

(r) Indebtedness of Holdings or the Borrower comprised of Take Out Securities;
and

(s) unsecured Indebtedness with respect to Capitalized Leases involving real
property so long as, at the time incurred, (i) no Default or Event of Default
exists prior to or immediately after the incurrence of such Indebtedness and
(ii) immediately after the incurrence of such Indebtedness on a Pro Forma Basis,
(A) the Loan Parties are in Pro Forma Compliance with the financial covenant set
forth in Section 7.08(a) and (B) the Consolidated Leverage Ratio is at least
0.25:1.00 (a “quarter turn”) less than the maximum Consolidated Leverage Ratio
permitted as of the end of the Fiscal Quarter in which such unsecured
Indebtedness is incurred.

 

7.02 Liens.

Create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Holdings or any of its Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except:

(a) Liens in favor of Administrative Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations

 

91



--------------------------------------------------------------------------------

(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

(f) any interest or title of a lessor, sublessor, lessee or sub-lessee under any
lease of real estate permitted hereunder;

(g) Liens solely on any Cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it as permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;

(l) Liens described in Schedule 7.02;

(m) Liens securing Indebtedness permitted pursuant to Section 7.01(j) and
7.01(k); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;

(n) Liens on assets acquired pursuant to a Permitted Acquisition and Liens on
any assets of any Person the Equity Interests in which Person are acquired
pursuant to a Permitted Acquisition, in each case so long as such Liens were not
created in anticipation of such Permitted Acquisition; and

(o) Liens in replacement of any of the foregoing to the extent that they do not
cover additional property or secure additional obligations than the Liens which
they replace.

 

7.03 Equitable Lien.

Create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, unless it shall make or
cause to be made effective provisions whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Required Lenders to the creation or assumption of any such Lien not otherwise
permitted hereby.

 

92



--------------------------------------------------------------------------------

7.04 No Further Negative Pledges.

Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale and (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.

 

7.05 Restricted Junior Payments.

Declare, order, pay, make or set apart any sum for any Restricted Junior Payment
except the following shall be permitted:

(a) So long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make regularly scheduled
payments of interest on any Take Out Securities; provided that (i) the aggregate
amount of any such interest payments shall not exceed $10,000,000 in any Fiscal
Year and (ii) at the time of such Restricted Junior Payment, and after giving
effect thereto, the Borrower shall be in Pro Forma Compliance with the covenants
set forth in Section 7.08 after giving effect to such payments;

(b) Subsidiaries of the Borrower may make Restricted Junior Payments by way of
dividends to its shareholders proportionate to their respective holdings;

(c) Holdings may make regularly scheduled payments in respect of (i) Holdback
Obligations in accordance with the terms of, and only to the extent required by,
and subject to the subordination provisions, if any, contained in the agreement
pursuant to which such Holdback Obligations were incurred, (ii) Permitted Seller
Notes in accordance with the terms of, and only to the extent required by, and
subject to the subordination provisions, if any, contained in the agreement
pursuant to which such Permitted Seller Notes were issued or were otherwise
subject, and (iii) Earn-Out Obligations in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions, if
any, contained in, the documents related to the relevant Permitted Acquisition;
provided that, with respect to Holdback Obligations, Permitted Seller Notes and
Earn-Out Obligations, the Loan Parties and their Subsidiaries may make voluntary
prepayments so long as such Restricted Junior Payment is permitted under clause
(k) below;

(d) The Borrower and any of its Subsidiaries may issue Indebtedness pursuant to
Section 7.01(o) and may make regularly scheduled payments in respect of such
Indebtedness and the Borrower and its Subsidiaries may make Restricted Junior
Payments to make a Permitted Acquisition of a portion or all of the Equity
Interests in a Permitted Partially-Owned Subsidiary; provided that the aggregate
amount of such Restricted Junior Payments do not exceed $750,000 in any Fiscal
Year;

(e) the Borrower may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings (i) to make scheduled payments of principal and
interest on the Permitted Seller Notes and (ii) to make payments on Earn-Out
Obligations in accordance with the terms of, and only to the extent required by,
the documents related to the relevant Permitted

 

93



--------------------------------------------------------------------------------

Acquisition, so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose; provided, that at the time of such Restricted
Junior Payment pursuant to this clause (e) and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing under
Section 8.01(a), Section 8.01(c) or Section 8.01(e);

(f) the Borrower and the Guarantor Subsidiaries may make Restricted Junior
Payments that are regularly scheduled interest payments on Permitted Unsecured
Indebtedness; provided, that at the time of such Restricted Junior Payment
pursuant to this clause (f) and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;

(g) Holdings may repurchase shares of Equity Interests in Holdings held by
officers and employees of Holdings and its Subsidiaries upon the termination of
the employment of such officers and employees; provided, however, that the
amount of such repurchase shall not exceed in any Fiscal Year the sum of
(1) $5,000,000 plus (2) the unutilized portion of such $5,000,000 from the
immediately preceding Fiscal Year;

(h) the Borrower may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings to make the repurchases permitted pursuant to
Section 7.05(g), so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose;

(i) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make Restricted Junior
Payments to Holdings (i) to the extent necessary to permit Holdings to pay
reasonable general administrative costs and expenses and (ii) to the extent
necessary to permit Holdings to discharge the consolidated tax liabilities of
Holdings and its Subsidiaries, in each case so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose;

(j) the Borrower or any of its Subsidiaries may purchase any additional portion,
or all, of the Equity Interests in any Permitted Partially-Owned Subsidiary in
accordance with Section 7.09(g);

(k) Restricted Junior Payments in addition to those provided above in this
Section 7.05, so long as (i) no Default or Event of Default shall exist
immediately before or immediately after giving effect to any such Restricted
Junior Payment and (ii) (A) at any time from the Closing Date through and
including June 30, 2015, after giving effect to any such Restricted Junior
Payment on a Pro Forma Basis, the Consolidated Leverage Ratio is at least
0.25:1.00 (a “quarter turn”) less than the maximum Consolidated Leverage Ratio
permitted as of the end of the Fiscal Quarter in which such Restricted Junior
Payment is made and (B) at any time after June 30, 2015, after giving effect to
any such Restricted Junior Payment on a Pro Forma Basis, the Consolidated
Leverage Ratio does not exceed 3.75:1.00; provided that at any time after
June 30, 2015, if the Loan Parties are unable to satisfy the requirements with
respect to Consolidated Leverage Ratio set forth in clause (ii)(B) above, the
Loan Parties may nonetheless make Restricted Junior Payments so long as at the
time any such Restricted Junior Payment is made, (x) no Default or Event of
Default shall exist immediately before or immediately after giving effect to any
such Restricted Junior Payment, (y) after giving effect to any such Restricted
Junior Payment, the Borrower’s Liquidity Amount is equal to or greater than
$100,000,000 and (z) any such Restricted Junior Payment shall not exceed an
amount equal to (1) 50% of cumulative Consolidated Net Income for the period
beginning January 1, 2015 and ending as of the end of the most recently ended
Fiscal Quarter for which the Administrative Agent has received the financial
statements required to be delivered pursuant to Section 6.01(a) or (b) minus
(2) the sum

 

94



--------------------------------------------------------------------------------

of (A) all prior Restricted Junior Payments made in reliance on this
Section 7.05(k) since the Closing Date and (B) all prior Investments made since
the Closing Date in reliance on Section 7.07(o).

 

7.06 Restrictions on Subsidiary Distributions.

Except as provided herein, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 7.01(j) and Section 7.01(m) that
impose restrictions on the transfer of property so acquired or securing such
Indebtedness and (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, and (iii) that are or were created by virtue of any transfer of,
agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement.

 

7.07 Investments.

Make or own any Investment in any Person, including without limitation any joint
venture, except:

(a) Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary and
(ii) Investments made after the Closing Date in any Domestic Subsidiary of the
Borrower that is, after giving effect to such Investment, a Guarantor
Subsidiary;

(c) Investments (i) in accounts receivable arising and trade credit granted in
the ordinary course of business and in any Securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;

(d) Intercompany Debt to the extent permitted under Section 7.01(b); provided
that any Indebtedness advanced or extended by any Loan Party to any Subsidiary
that is not a Guarantor constitutes an Investment permitted under this
Section 7.07 (other than this clause (d)).

(e) Investments that constitute Permitted Acquisitions permitted pursuant to
Section 7.09;

(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business, including to purchase Equity Interests in Holdings,
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding; provided, however, that the amount allocable to loans and advances
to purchase Equity Interests in Holdings shall not exceed $1,000,000 in the
aggregate; provided, further, however, that the proceeds received by Holdings of
such purchase of Holdings’ Equity Interests, shall be used by Holdings to
acquire Equity Interests of the Borrower or otherwise used to make a common
equity contribution to the Borrower or to repay loans or advances made to
Holdings by the Borrower pursuant to Section 7.07(h);

 

95



--------------------------------------------------------------------------------

(g) Investments in Permitted Partially-Owned Subsidiaries (other than the
purchase of the Equity Interests therein, which are governed by
Section 7.07(e)), subject to no Event of Default having occurred and be
continuing or that would result therefrom (including, for the avoidance of
doubt, pursuant to Section 7.15 hereof);

(h) loans and advances from the Borrower to Holdings to permit Holdings to make
payments contemplated to be made pursuant to Section 7.05 hereof;

(i) in connection with a Specified Acquisition, non-Cash loans and non-Cash
advances (that are reflected as receivables on the consolidated balance sheet of
Holdings) made to Permitted Transferees to purchase the Equity Interests in the
target company of such Specified Acquisition (or, subject to such sale,
assignment or transfer not being a Change of Control or a Default hereunder, any
entity into which the target company of such Specified Acquisition is merged or
into which substantially all of the assets of the target company of such
Specified Acquisition are acquired); provided that unless the surviving company
or the entity acquiring substantially all of the assets of the target company is
not already a Guarantor Subsidiary or a Permitted Partially-Owned Subsidiary,
the Borrower shall designate such Person (if a Domestic Subsidiary) as a
Permitted Partially-Owned Subsidiary;

(j) Investments described in Schedule 7.07;

(k) Investments related to the Borrower’s acquisition of Pet DRx Corporation;

(l) Investments comprised of loans to veterinary students or residents in an
aggregate principal amount at any time outstanding not to exceed $5,000,000;

(m) Investments comprised of loans of Cash and/or contributions of equipment (as
reasonably valued by the Borrower) to veterinarians and animal hospitals and
clinics who are customers of Holdings’ laboratory services business in an
aggregate principal amount at any time outstanding not to exceed $35,000,000;

(n) Investments by any Foreign Subsidiary in any other Foreign Subsidiary; and

(o) Investments (other than Permitted Acquisitions) in addition to those
provided above in this Section 7.07, so long as (i) no Default or Event of
Default shall exist immediately before or immediately after giving effect to any
such Investment and (ii) (A) at any time from the Closing Date through and
including June 30, 2015, after giving effect to any such Investment on a Pro
Forma Basis, the Consolidated Leverage Ratio is at least 0.25:1.00 (a “quarter
turn”) less than the maximum Consolidated Leverage Ratio permitted as of the end
of the Fiscal Quarter in which such Investment is made and (B) at any time after
June 30, 2015, after giving effect to any such Investment on a Pro Forma Basis,
the Consolidated Leverage Ratio does not exceed 3.75:1.00; provided that if the
Loan Parties are unable to satisfy the requirements with respect to Consolidated
Leverage Ratio set forth in clause (ii)(A) or (ii)(B) above, as applicable, the
Loan Parties may nonetheless make Investments so long as at the time any such
Investment is made, (x) no Default or Event of Default shall exist immediately
before or immediately after giving effect to any such Investment and (y) the
amount of any such Investment shall not exceed an amount equal to (1) 50% of
cumulative Consolidated Net Income for the period beginning January 1, 2015 and
ending as of the end of the most recently ended Fiscal Quarter for which the

 

96



--------------------------------------------------------------------------------

Administrative Agent has received the financial statements required to be
delivered pursuant to Section 6.01(a) or (b) minus (2) the sum of (A) all prior
Investments made in reliance on this Section 7.07(o) and (B) all Restricted
Junior Payments made in reliance on Section 7.05(k).

 

7.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2014, to be less than 3.00:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any Fiscal Quarter of the Borrower to be greater than (i) for
any Fiscal Quarter ending during the period from the Closing Date to and
including March 31, 2015, 4.50:1.00, (ii) for any Fiscal Quarter ending during
the period from June 30, 2015 to and including December 31, 2015, 4.25:1.00,
(iii) for any Fiscal Quarter ending during the period from March 31, 2016 to and
including December 31, 2016, 4.00:1.00 and (iv) for any Fiscal Quarter ending on
and after March 31, 2017, 3.75:1.00.

 

7.09 Fundamental Changes; Disposition of Assets; Acquisitions.

Enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business), or the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of Holdings may be merged with or into the Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Guarantor Subsidiary; provided, in the case
of such a merger, the Borrower or such Guarantor Subsidiary, as applicable shall
be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at (x) the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities, (y) fair market value in the case of other non-Cash proceeds or
(z) with respect to Asset Sales in connection with Permitted Subsidiary
Dropdowns, the greater of the fair market value of the assets so transferred and
any Cash proceeds actually received) when aggregated with the proceeds of all
other Asset Sales (other than sales and lease backs) made within the same Fiscal
Year, are less than $20,000,000; provided (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the Borrower (or
similar governing body)), (2) other than with respect to Asset Sales in
connection with Permitted Subsidiary Dropdowns, no less than 80% thereof shall
be paid in Cash, and (3) the Net Cash Proceeds thereof shall be applied as
required by Section 2.05(b);

 

97



--------------------------------------------------------------------------------

(d) leases and subleases (as lessor or sublessor) of real property to third
parties at reasonable rents, taking into consideration any services provided by
lessee or sublessee, in an aggregate amount not to exceed $5,000,000 in any
Fiscal Year;

(e) disposals of obsolete, worn out, redundant or surplus property;

(f) sales, assignments or other dispositions by the Borrower and any of its
Subsidiaries of Equity Interests to Permitted Transferees in connection with
Specified Acquisitions to the extent not otherwise prohibited hereunder and so
long as the proviso in Section 7.07(i) (to the extent applicable) is complied
with;

(g) Permitted Acquisitions;

(h) sales and lease backs permitted pursuant to Section 7.11; and

(i) Investments made in accordance with Section 7.07.

 

7.10 Disposal of Subsidiary Interests.

Except for any sale of Equity Interests in any of its Subsidiaries in compliance
with the provisions of Section 7.09, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests in any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests in any of its
Subsidiaries, except to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law.

 

7.11 Sale Leasebacks.

Become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Loan Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Holdings or any of
its Subsidiaries), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided, however, that the Borrower and its
Subsidiaries may sell and lease-back real estate assets without limitation
provided, notwithstanding anything to the contrary set forth in this Agreement,
that any Net Cash Proceeds received from such sale and lease back transactions
in excess of $25,000,000 in the aggregate in any Fiscal Year shall be used to
prepay (no later than the third Business Day following the date of receipt of
such proceeds) the Loans in accordance with Section 2.05(b)(iii) (as if such Net
Cash Proceeds had been required to be prepaid pursuant to Section 2.05(b)(i)).

 

7.12 Transactions with Shareholders and Affiliates.

Enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 10% or more of any class of Equity Interests in Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder, on terms
that are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between or among any two or more of Holdings and/or any of its
Subsidiaries, to the extent that such transactions are otherwise permitted
hereunder;

 

98



--------------------------------------------------------------------------------

(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) compensation and
management equity arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business; (d) payment of
Transaction Costs to the extent such payments are made to any holder of 10% or
more of any class of Equity Interests in Holdings or any of its Subsidiaries or
to any Affiliate of Holdings or of any such holder; and (e) sales or purchases
by the Borrower or any of its Subsidiaries of the Equity Interests in a
Subsidiary of the Borrower; provided, that with respect to such sales to any
Subsidiary that is not a Guarantor, the Borrower designates the Subsidiary whose
Equity Interests are being sold a Permitted Partially-Owned Subsidiary, and,
with respect to such purchases, such purchases are permitted hereunder.

 

7.13 Conduct of Business.

From and after the Closing Date, engage in any business other than (i) the
businesses engaged in by such Loan Party on the Closing Date and businesses or
lines of businesses the same as, related, complementary or ancillary to, the
business in which such Loan Party is engaged as of the Closing Date and
(ii) such other lines of business as may be consented to by the Required
Lenders.

 

7.14 Permitted Partially-Owned Subsidiaries.

Permit the total portion of Consolidated Adjusted EBITDA contributed by all
Subsidiaries constituting Permitted Partially-Owned Subsidiaries (irrespective
of whether or not Guarantor Subsidiaries) at any time to exceed 15% of
Consolidated Adjusted EBITDA.

 

7.15 Amendments or Waivers with respect to Subordinated Indebtedness and
Permitted Unsecured Indebtedness.

Amend or otherwise change the terms of any Subordinated Indebtedness or any
Permitted Unsecured Indebtedness in any manner that is, in the good faith and
reasonable determination of the Borrower, adverse in any material respect to the
interests of the Lenders.

 

7.16 Designation as Senior Indebtedness.

Designate any Indebtedness (other than the Obligations) as “Senior Indebtedness”
or similar term for purposes of any Subordinated Indebtedness without the prior
written consent of the Required Lenders.

 

7.17 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

 

7.18 Sanctions; Anti-Money Laundering Laws.

Directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any country or territory, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions or Anti-Money Laundering Laws.

 

99



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

If any one or more of the following conditions or events (each, an “Event of
Default”) shall occur:

(a) Failure to Make Payments When Due. Failure by any Loan Party to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to the L/C Issuer in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five (5) days after the date
due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of its
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) in a principal amount of
$25,000,000 or more, beyond the grace period, if any, provided therefor and the
holder of such Indebtedness has any rights or remedies exercisable as a result
of such failure; or (ii) breach or default by any Loan Party with respect to any
other material term of (1) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 6.01(e), Section 6.02,
Section 6.06, Section 6.15 or Article VII; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other subsection of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an officer of such Loan Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or (ii) an involuntary case shall be commenced against Holdings or any
of its Subsidiaries

 

100



--------------------------------------------------------------------------------

(other than Immaterial Subsidiaries) under any Debtor Relief Law; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Law, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall make any assignment for the benefit of creditors;
or (ii) Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.01(f); or

(h) Judgments and Attachments. (i) Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $25,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has been notified of the associated claim and not
disputed coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five days prior to the date of any proposed sale thereunder) or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate has resulted or could reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $3,500,000 during the term hereof;
there shall exist one or more facts or circumstances that might reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Code or pursuant to ERISA with respect to any Pension Plan; or there shall exist
an “amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18)
of ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds $3,500,000; or

(k) Change of Control. A Change of Control shall occur; or

 

101



--------------------------------------------------------------------------------

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) any material part of the Guaranty
(taking into consideration the joint and several obligations of Guarantors in
respect of the Guaranty) for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Administrative Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Administrative Agent or any Secured Party to take any action within its control,
or (iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party; or

(m) Subordination. (i) The subordination, standstill, payover and insolvency
related provisions of any the documentation governing Subordinated Indebtedness
in an aggregate principal amount equal to or in excess of $10,000,000 (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of the L/C Issuer to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
necessary for the Borrower to Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto), and (III)
all other Obligations under the Loan Documents; provided, the foregoing shall
not affect in any way the obligations of Lenders under Section 2.03(d) or
Section 2.04(d); and (C) Administrative Agent may enforce any and all Liens and
security interests created pursuant to Collateral Documents.

 

8.02 Application of Funds.

After the exercise of remedies provided for in Section 8.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in
Section 8.01) or if at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.14 and 2.15, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

102



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve to the maximum
extent possible the allocation to Obligations otherwise set forth above in this
Section 8.02.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

103



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

 

104



--------------------------------------------------------------------------------

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.01 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The

 

105



--------------------------------------------------------------------------------

Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to

 

106



--------------------------------------------------------------------------------

hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as L/C Issuer and Swingline Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender) and shall have accepted such
appointment, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

107



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Joint Lead Arranger, a Lender or the
L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the

 

108



--------------------------------------------------------------------------------

Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a) of
Section 11.01 of this Agreement), and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(m); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

109



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.02, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements except to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of a Facility Termination
Date.

ARTICLE X

CONTINUING GUARANTY

 

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that (a) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor and (b) the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

110



--------------------------------------------------------------------------------

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

 

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

111



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.

 

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

112



--------------------------------------------------------------------------------

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section 10.11 to constitute, and this Section 10.11 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

113



--------------------------------------------------------------------------------

(iv) change Section 2.13 or Section 8.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) except in connection with a Disposition permitted under Section 7.09,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;

(vii) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 7.09 or a Disposition permitted under
Section 7.09, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone).

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Agreement;
and

(d) except as provided in Section 9.06(b) in connection with the removal of the
Administrative Agent, unless also signed by the Administrative Agent, no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) the Autoborrow Agreement and
any fee letters executed in connection therewith may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iv) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything herein to the contrary, (x) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Borrower, the other Loan Parties and the
relevant Lenders providing such additional credit facilities to add one or more
additional credit facilities to this Agreement, to permit the extensions of
credit from time to time

 

114



--------------------------------------------------------------------------------

outstanding hereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lender, (y) this Agreement may
be amended (or amended and restated) to change, modify or alter Section 2.13 or
Section 8.02 or any other provision hereof relating to the pro rata sharing of
payments among the Lenders to the extent necessary to incorporate, on a ratable
basis, any additional Commitments in accordance with Section 2.16 with the
written consent of the Borrower, the other Loan Parties, the Administrative
Agent and the relevant Lenders providing such additional Commitments and (z) if
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within ten (10) Business Days following
receipt of notice thereof.

 

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

115



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if

 

116



--------------------------------------------------------------------------------

(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.01 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the

 

117



--------------------------------------------------------------------------------

Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, further that, the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swingline Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other

 

118



--------------------------------------------------------------------------------

Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this
Section 11.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 11.06, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (e) of this
Section 11.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 11.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

119



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 11.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility or an Incremental Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment, Incremental Term Commitment or any Revolving

 

120



--------------------------------------------------------------------------------

Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan or Incremental
Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06 (which acceptance and recording shall
not be unreasonably delayed), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee

 

121



--------------------------------------------------------------------------------

Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 11.06.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.06; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section 11.06 and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation

 

122



--------------------------------------------------------------------------------

to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder which has agreed to accept such appointment; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the

 

123



--------------------------------------------------------------------------------

enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.02(f) or (B) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the provider of any Platform or other electronic delivery service used by
the Administrative Agent, the L/C Issuer and/or the Swingline Lender to deliver
Borrower Materials or notices to the Lenders or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Borrower or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section 11.07 or (2) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section 11.07, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary; provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such

 

124



--------------------------------------------------------------------------------

Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

125



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

126



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

127



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

 

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in Cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section 11.16, such payment shall be held by such Loan Party,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to the Administrative Agent.

 

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Joint Lead Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including Merrill
Lynch) and the Lenders and their Affiliates (collectively, solely for purposes
of this Section 11.17, the “Lenders”), on the other

 

128



--------------------------------------------------------------------------------

hand, (ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and its Affiliates (including Merrill Lynch) and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including Merrill
Lynch) nor any Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
(including Merrill Lynch) and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including Merrill Lynch) nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including Merrill Lynch) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

 

11.18 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act. The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and Anti-Money Laundering
Laws, including the Patriot Act.

 

129



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     VICAR OPERATING, INC.     By:  

/s/ Robert L. Antin

    Name:   Robert L. Antin     Title:   Chief Executive Officer HOLDINGS:    
VCA, INC.     By:  

/s/ Robert L. Antin

    Name:   Robert L. Antin     Title:   Chief Executive Officer GUARANTORS:    
ALBANY VETERINARY CLINIC     ANIMAL CARE CENTER AT MILL RUN, INC.     ANIMAL
CARE CENTERS OF AMERICA, INC.     ANTECH DIAGNOSTICS, INC.     ARROYO PETCARE
CENTER, INC.     ASSOCIATES IN PET CARE, INC.     CAMP BOW WOW FRANCHISING, INC.
    CBW OPERATING, INC.     EDGEBROOK, INC.     PETS’ RX, INC.     SOUND
TECHNOLOGIES, INC.     SOUTH COUNTY VETERINARY CLINIC, INC.     TOMS RIVER
VETERINARY HOSPITAL, INC.     VCA - ASHER, INC.     VCA ALABAMA, INC.     VCA
ALBANY ANIMAL HOSPITAL, INC.     VCA ANIMAL HOSPITALS, INC.     VCA MAPLE LEAF,
INC.     VCA MISSOURI, INC.     VCA OF NEW YORK, INC.     VCA REAL PROPERTY
ACQUISITION CORPORATION     VETERINARY CENTERS OF AMERICA-TEXAS, INC.    
VETSTREET, INC.     By:  

/s/ Robert L. Antin

    Name:   Robert L. Antin     Title:   Chief Executive Officer

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Darleen R. Parmelee

    Name:   Darleen R. Parmelee     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swingline
Lender     By:  

/s/ Brian J. Walsh

    Name:   Brian J. Walsh     Title:   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Ling Li

Name:   Ling Li Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Jared Cohen

Name:   Jared Cohen Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ James Ligman

Name:   Ling Li Title   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ James C. Colman

Name:   James C. Colman Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ David J. Perlman

Name:   David J. Perlman Title   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ David C. Mruk

Name:   David C. Mruk Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Erik Siegfried

Name:   Erik Siegfried Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Gina Monette

Name:   Gina Monette Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Hana Deiter

Name:   Hana Deiter Title   Sr. Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tad L. Stanbrook

Name:   Tad L. Stanbrook Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANK AND TRUST COMPANY, as a Lender By:  

/s/ Elizabeth Willis

Name:   Elizabeth Willis Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Gerry Liteigh

Name:   Gerry Liteigh Title   Director

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNITED COMMUNITY BANK, as a Lender By:  

/s/ Dwight Selley

Name:   Dwight Selley Title   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF TAIWAN, NEW YORK BRANCH as a Lender By:  

/s/ Kevin H. Hsieh

Name:   Kevin H. Hsieh Title   VP & General Manager

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMALGAMATED BANK, as a Lender By:  

/s/ Jackson Eng

Name:   Jackson Eng Title   Amalgamated Bank

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A. as a Lender By:  

/s/ Robert G. Morlan

Name:   Robert G. Morlan Title   Senior Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a Lender By:  

/s/ Charles C. Jou

Name:   Charles C. Jou Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK

CO., LTD., NEW YORK BRANCH,

as a Lender

By:  

/s/ Angela Chen

Name:   Angela Chen Title   VP & Deputy GM

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST HAWAIIN BANK, as a Lender By:  

/s/ Susan Takeda

Name:   Susan Takeda Title   Vice President

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

E. SUN COMMERCIAL BANK, LTD., LOS ANGLES BRANCH,

as a Lender

By:  

/s/ Edward Chen

Name:   Edward Chen Title   Senior VP & General Manager

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HUA NAN COMMERICAL BANK LTD.,

LOS ANGELES BRANCH,

as a Lender

By:  

/s/ Ding-Jong Chen

Name:   Ding-Jong Chen Title   V.P. & G. Manager

 

VICAR OPERATING, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit 1.01

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached.]



--------------------------------------------------------------------------------

Exhibit 2.02(a)

FORM OF LOAN NOTICE

Date:             ,         

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 27, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Vicar Operating, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A conversion or continuation of [Revolving][Term] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount Of $    .

 

  3. Comprised of                     .

[Type Of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 4.02 of
the Credit Agreement has been satisfied on and as of the date of such
Borrowing.]

 

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.04(b)

FORM OF SWING LINE LOAN NOTICE

Date:             , 20    

 

To:    Bank of America, N.A., as Swing Line Lender Cc:    Bank of America, N.A.,
as Administrative Agent Re:    Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
August 27, 2014 among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

  1. On            , 20    (a Business Day).

 

  2. In the amount of $    .

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the third sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 4.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.05

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as [Administrative Agent][Swingline Lender] RE:   
Credit Agreement, dated as of August 27, 2014, by and among Vicar Operating,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

The Borrower hereby notifies the Administrative Agent that on
                    1 pursuant to the terms of Section 2.05 (Prepayments) of the
Credit Agreement, the Borrower intends to prepay/repay the following Loans as
more specifically set forth below:

¨ Optional prepayment of [Revolving][Term Loans] in the following amount(s):

¨ Eurodollar Rate Loans: $    2

Applicable Interest Period:                     

¨ Base Rate Loans: $    3

¨ Optional prepayment of Swingline Loans in the following amount: $     .4

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  Specify date of such prepayment.

2  Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

4  Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-1

FORM OF REVOLVING NOTE

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                                        ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of August 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-2

FORM OF TERM NOTE

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                                        ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Term Loan from time to time
made by the Lender to the Borrower under that certain Credit Agreement, dated as
of August 27, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
the holder is entitled to the benefits thereof. The Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Term Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

TITLE:  

 



--------------------------------------------------------------------------------

Exhibit 2.11-3

FORM OF INCREMENTAL TERM NOTE

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                                        ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of August 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline
Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan made by the Lender from the date of such Incremental Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement and the holder is entitled to the benefits thereof. The
Incremental Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Incremental Term Note and endorse
thereon the date, amount and maturity of its Incremental Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

Delivery of an executed counterpart of a signature page of this Incremental Term
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Incremental Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 27, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as
appropriate). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 27, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (as appropriate). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 27, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(as appropriate) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E (as appropriate) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 27, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Vicar Operating, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (as appropriate) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E (as appropriate) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

Exhibit 6.01(c)

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended             , 20    .

I,                                         , [Title] of Vicar Operating, Inc.
(the “Borrower”) hereby certify that, to the best of my knowledge and belief,
with respect to that certain Credit Agreement dated as of August 27, 2014 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent:

 

  (a) The [company-prepared] consolidated financial statements which accompany
this certificate fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and their results of operations and their cash flows for the periods indicated
have been prepared in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statement)[,
subject to changes resulting from normal year-end audit adjustments]5.

 

  (b) Since                      (the date of the last similar certification,
or, if none, the Closing Date) no Default or Event of Default has occurred under
the Credit Agreement;

 

  (c) Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by the Loan Parties with the financial covenants contained in
Section 7.08 of the Credit Agreement as of the end of the fiscal period referred
to above.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of         
    , 20    .

 

VICAR OPERATING, INC., a Delaware corporation By:  

 

Name:   Title:  

 

5  Include the bracketed language in clause (a) only in Compliance Certificates
to which unaudited, company-prepared financial statements are attached.



--------------------------------------------------------------------------------

Schedule 1 to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Exhibit 6.10

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 20    , is
by and between                                         , a
                                         (the “Subsidiary”), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of August 27, 2014, by and among VICAR
OPERATING, INC., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent. All of the defined
terms in the Credit Agreement are incorporated herein by reference.

The Loan Parties are required by Section 6.10 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article X of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Security Agreement), a continuing security interest in, and
a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary. The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the Security
Agreement), that:

 

  (i) The Subsidiary’s chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the Subsidiary keeps its books and records at such
locations.

 

  (ii) The location of all owned and leased real property of the Subsidiary is
as shown on Schedule 2 attached hereto.

 

  (iii) The Subsidiary’s legal name and jurisdiction of organization is as shown
in this Agreement and the Subsidiary has not in the past four months changed its
name, been party to a merger, consolidation or other change in structure or used
any tradename except as set forth in Schedule 3 attached hereto.



--------------------------------------------------------------------------------

  (iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the Subsidiary.

 

  (v) The deposit accounts and investment accounts listed on Schedule 5 attached
hereto constitute all of the deposit accounts and investment accounts owned by
the Subsidiary.

3. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
                     (Facsimile No.                     ).

4. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article X of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:  

 

Name:   Title:   Acknowledged and accepted: BANK OF AMERICA, N.A., as
Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Owned and Leased Real Property]



--------------------------------------------------------------------------------

Schedule 3

TO FORM OF JOINDER AGREEMENT

[Tradenames]



--------------------------------------------------------------------------------

Schedule 4

TO FORM OF JOINDER AGREEMENT

[Patents, Copyrights, and Trademarks]



--------------------------------------------------------------------------------

Schedule 5

TO FORM OF JOINDER AGREEMENT

[Deposit and Investment Accounts]



--------------------------------------------------------------------------------

Exhibit 8.02

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:             ,         

 

To: Bank of America, N.A.,

as Administrative Agent

Agency Management

[address

Attn: ]

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by
                                        , a                      (the
“Designor”), to BANK OF AMERICA, N.A., as Administrative Agent under that
certain Credit Agreement referenced below (in such capacity, the “Administrative
Agent”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Vicar Operating, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent have entered into
that certain Credit Agreement, dated as of August 27, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which certain loans and financial accommodations have
been made to the Borrower;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Swap Contract]
as a [“Secured Cash Management Agreement”/“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

3. Designation. [                    ] hereby designates the [Cash Management
Agreement/Swap Contract] described on schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the administrative agent that such [Cash Management Agreement/Swap
Contract] satisfies all the requirements under the loan documents to be so
designated. By executing and delivering this secured party designation notice,
the designor, as provided in the credit agreement, hereby agrees to be bound by
all of the provisions of the loan documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the loan documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this secured party designation notice, (b) appoints and
authorizes the administrative agent to take such action as agent on its behalf
and to exercise such powers and discretion under the credit agreement, the other
loan documents or any other instrument or document furnished pursuant thereto as
are delegated to the administrative agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of section 9.01 of the credit agreement), and (c) agrees that it will
be bound by the provisions of the loan documents and will perform in accordance
with its terms all the obligations which by the terms of the loan documents are
required to be performed



--------------------------------------------------------------------------------

by it as a provider of a [Cash Management Agreement/Swap Contract]. Without
limiting the foregoing, the designor agrees to indemnify the administrative
agent as contemplated by section 11.04(c) of the credit agreement.

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:     [                                         ]     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Schedule 1

To Secured Party Designation Notice



--------------------------------------------------------------------------------

Exhibit 11.06

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

       [Assignor [is][is not] a Defaulting Lender.] 2.   Assignee:   

 

       [and is an Affiliate/Approved Fund of [identify Lender]6] 3.   Borrower:
   Vicar Operating, Inc. 4.   Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.   Credit Agreement:    Credit
Agreement dated as of August 27, 2014 among the Borrower, the Guarantors party
thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent

 

6  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned7

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans8      $         $                %     $         $          
     %     $         $                % 

 

[7. Trade Date:                     ]9

Effective Date:              , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A. as Administrative Agent By  

 

Title:  

[Consented to:]11

[BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender]

 

By  

 

Title:   VICAR OPERATING, INC. By  

 

Title:  

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Schedule 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 1.01(b)

INITIAL COMMITMENTS AND APPLICABLE PERCENTAGES

On file with the Administrative Agent



--------------------------------------------------------------------------------

Schedule 1.01(c)

EXISTING PERMITTED PARTIALLY-OWNED SUBSIDIARIES

 

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   814    ASC Yonkers Management, LLC    VCA of New York, Inc.      65.00
%    Richard Joseph, DVM Jason Berg, DVM     


 

17.50


17.50

% 


% 

316   

Edgebrook Animal Hospital, LP

   Edgebrook, Inc.      80.00 %    Christopher Slade, DVM      20 %  969   

VCA Acacia Animal Health Center, LP

   VCA Animal Hospitals, Inc.      85.00 %    Carmine Bausone, DVM      15 % 
943   

VCA Academy Animal Hospital, LP

   VCA Animal Hospitals, Inc.      80.00 %   

Academy Animal

Hospital Jon J.

Rappaport, LLC

     20 %  140   

VCA Albany Animal Hospital, LP

   Albany Veterinary Clinic      70.00 %    Tom Reed, DVM      15 %            
The Ellen “Ellie” Jacobson and Stephen Gardner 2011 Family Trust      15 %  506
  

VCA All Care Animal Hospital, LP

   VCA Animal Hospitals, Inc.      95.00 %    Frank Borostyankoi, DVM      5 % 
345   

VCA Animal Hospitals-Texas, L.P.

   Veterinary Centers of America- Texas, Inc.      75.00 %    Wade Dunn, DVM   
  25 % 



--------------------------------------------------------------------------------

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   591   

VCA Animal Medical Center, LP

   VCA Animal Hospitals, Inc.      80.00 %    Anthony Guerino, DVM      20 % 
126   

VCA Asher Animal Hospital, LP

   VCA - Asher, Inc.      80.00 %   

Larry & Ann Correia

2007 Trust dated

October 16, 2007

     20 %  433   

VCA Associates Animal Hospital, L.P.

   Associates in Pet Care, Inc.      75.00 %    James Johnson, DVM      25 % 
213   

VCA Black Mountain Animal Hospital, L.P.

   Pets’ Rx, Inc.      75.00 %    Randy Winn, DVM      25 %  903   

VCA Cairo Animal Hospital, LP

   VCA Animal Hospitals, Inc.      80.00 %    Steven Cairo, DVM      20 %  137
  

VCA Companion Animal Hospital, L.P.

   VCA Animal Hospitals, Inc.      80.00 %    Rick Suther, DVM      20 %  167   

VCA Glasgow Animal Hospital, L.P.

   VCA Animal Hospitals, Inc.      80.00 %    Robert Flanagan, DVM      20 % 
437   

VCA Heritage Animal Hospital, L.P.

   VCA Animal Hospitals, Inc.      80.00 %    Duane Dust, DVM      20 %  111   

VCA Lakewood Animal Hospital (Cerritos), LP

   VCA Animal Hospitals, Inc.      80.00 %    Ron Morein, DVM      20 %  890   

VCA Los Angeles Veterinary Specialists, LP

   VCA Animal Hospitals, Inc.      50.10 %   

Veterinary Specialty

Group of Los Angeles, Inc.

     49.90 % 



--------------------------------------------------------------------------------

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   799   

VCA Madera Pet Hospital, LP

   VCA Animal Hospitals, Inc.      80.00 %    Andrew Kallet, DVM      20 %  558
  

VCA Metroplex Animal Hospital, LP

   Veterinary Centers of America- Texas, Inc.      90.00 %    Terry Clark, DVM
     10 %  647   

VCA Mill Run Animal Hospital, LP

   Animal Care Center at Mill Run, Inc.      95.00 %    R. Tod Beckett, DVM     
5 %  970   

VCA Orange County Veterinary Specialists, LP

   VCA Animal Hospitals, Inc.      80.00 %    Andrea McDooling, DVM      10 % 
           Devilyn Callian      5 %             Joe Callian      5 %  418/419   

VCA Rome Animal Hospital, L.P.

   VCA Animal Hospitals, Inc.      80.00 %    Rome Veterinary Associates, PLLC
     20 %  871   

VCA San Francisco Veterinary Specialists, LP

   VCA Animal Hospitals, Inc.      90.00 %    Craig and Kristine Maretzki Trust
     10 %  648   

VCA Saw Mill Animal Hospital, LP

   Animal Care Centers of America, Inc.      95.00 %    R. Tod Beckett, DVM     
5 %  149   

VCA South County Animal Hospital, LLC

   South County Veterinary Clinic, Inc.      70.00 %    Steve Paulick, DVM     
30 %  439   

VCA Toms River Veterinary Hospital, L.P.

   Toms River Veterinary Hospital, Inc.      80.00 %    Richard Levine, VMD     
20 % 



--------------------------------------------------------------------------------

VCA AU#

  

Legal Name

  

Guarantor Partner

   Guarantor
Partner %
Owned    

Non-Guarantor

Partners

   Non-
Guarantor
Partner %
Owned   958   

VCA Westlake Village Animal Hospital, LP

   VCA Animal Hospitals, Inc.      55.00 %    Slaton Veterinary Hospitals, Inc.
     25 %            

Agoura-Westlake

Animal Hospital, Inc.

     20 %  774   

VCA Woodford Animal Hospital, LP

   VCA Animal Hospitals, Inc.      80.00 %    Eckert & Jolly, PLLC      20 % 



--------------------------------------------------------------------------------

Schedule 5.01

See Schedule 5.02



--------------------------------------------------------------------------------

Schedule 5.02

EQUITY INTERESTS AND OWNERSHIP

Domestic Corporations

 

Entity Name

 

Juris.
of
Org.

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares
Owned

 

Class of
Stock

 

Voting /

Non-
Voting

  Total
Issued
Shares     Par
Value    

Stockholder/

Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.     No. of
Shares on
Certificate  

1. Albany Veterinary Clinic

  CA     100 %    N/A   Common   Voting     100      $ 10.00      VCA Albany
Animal Hospital, Inc.     100        2        100   

2. Animal Care Center at Mill Run, Inc.

  OH     100 %    N/A   Common   Voting     3,150        None      VCA Animal
Hospitals, Inc.     3,150        6        3,150   

3. Animal Care Centers of America, Inc.

  OH     100 %    N/A   Common   Voting     78,750        None      VCA Animal
Hospitals, Inc.     78,750        22        78,750   

4. Antech Diagnostics, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        3        100   

5. Arroyo PetCare Center, Inc.

  CA     100 %    N/A   Common   Voting     1,000      $ .01      Pets’ Rx, Inc.
    1,000        3        1,000   

6. Associates in Pet Care, Inc.

  WI     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        3        100   

7. Camp Bow Wow Franchising, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   

8. CBW Operating, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Camp Bow Wow
Franchising, Inc.     100        1        100   

9. Edgebrook, Inc.

  NJ     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        8        100   

10. Pets’ Rx, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .01      Vicar Operating,
Inc.     100        C81        100   



--------------------------------------------------------------------------------

Entity Name

 

Juris.
of
Org.

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares
Owned

 

Class of
Stock

 

Voting /

Non-
Voting

  Total
Issued
Shares     Par
Value    

Stockholder/

Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.     No. of
Shares on
Certificate  

11. Sound Technologies, Inc.

  DE     100 %    N/A   Common   Voting     1,000      $ .001      Vicar
Operating, Inc.     1,000        133        1,000   

12. South County Veterinary Clinic, Inc.

  CA     100 %    N/A   Common   Voting     800      $ 10.00      VCA Animal
Hospitals, Inc.     800        4        800   

13. Toms River Veterinary Hospital, Inc.

  NJ     100 %    N/A   Common   Voting     100        None      VCA Animal
Hospitals, Inc.     100        37        100   

14. VCA - Asher, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

15. VCA Alabama, Inc.

  AL     100 %    N/A   Common   Voting     100      $ 10.00      VCA Animal
Hospitals, Inc.     100        2        100   

16. VCA Albany Animal Hospital, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

17. VCA Animal Hospitals, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   

18. VCA Maple Leaf, Inc.

  CA     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   

19. VCA Missouri, Inc.

  MO     100 %    N/A   Common   Voting     100      $ .001      VCA Animal
Hospitals, Inc.     100        1        100   

20. VCA of New York, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .01      Vicar Operating,
Inc.     100        R2        100   

21. VCA Real Property Acquisition Corporation

  CA     100 %    N/A   Common   Voting     100        None      Vicar
Operating, Inc.     100        2        100   

22. Veterinary Centers of America-Texas, Inc.

  TX     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        2        100   



--------------------------------------------------------------------------------

Entity Name

 

Juris.
of
Org.

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares
Owned

 

Class of
Stock

 

Voting /

Non-
Voting

  Total
Issued
Shares     Par
Value    

Stockholder/

Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.     No. of
Shares on
Certificate  

23. Vetstreet, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      Vicar
Operating, Inc.     100        1        100   

24. Vicar Operating, Inc.

  DE     100 %    N/A   Common   Voting     100      $ .001      VCA Inc.    
100        3        100   



--------------------------------------------------------------------------------

Domestic Partnerships and LLCs

 

Entity Name

 

Entity Type

  Jurisdiction of
Organization   % of
Interest
Owned    

Interest Holder/Guarantor

1. ASC Yonkers Management, LLC

  Limited Liability Company   NY     65 %    VCA of New York, Inc.

2. Camp Bow Wow OH21 LLC

  Limited Liability Company   CO     100 %    Camp Bow Wow Franchising, Inc.

3. Edgebrook Animal Hospital, LP

  Limited Partnership   CA     80 %    Edgebrook, Inc.

4. VCA Acacia Animal Health Center, LP

  Limited Partnership   CA     85 %    VCA Animal Hospitals, Inc.

5. VCA Academy Animal Hospital, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

6. VCA Albany Animal Hospital, LP

  Limited Partnership   CA     70 %    Albany Veterinary Clinic

7. VCA All Care Animal Hospital, LP

  Limited Partnership   CA     95 %    VCA Animal Hospitals, Inc.

8. VCA Animal Hospitals-Texas, L.P.

  Limited Partnership   TX     75 %    Veterinary Centers of America-Texas, Inc.

9. VCA Animal Medical Center, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

10. VCA Asher Animal Hospital, LP

  Limited Partnership   CA     80 %    VCA - Asher, Inc.

11. VCA Associates Animal Hospital, L.P.

  Limited Partnership   CA     75 %    Associates In Pet Care, Inc.



--------------------------------------------------------------------------------

Entity Name

 

Entity Type

  Jurisdiction of
Organization   % of
Interest
Owned    

Interest Holder/Guarantor

12. VCA Black Mountain Animal Hospital, L.P.

  Limited Partnership   CA     75 %    Pets’ Rx, Inc.

13. VCA Cairo Animal Hospital, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

14. VCA Companion Animal Hospital, L.P.

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

15. VCA Glasgow Animal Hospital, L.P.

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

16. VCA Heritage Animal Hospital, L.P.

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

17. VCA Lakewood Animal Hospital (Cerritos), LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

18. VCA Los Angeles Veterinary Specialists, LP

  Limited Partnership   CA     50.1 %    VCA Animal Hospitals, Inc.

19. VCA Madera Pet Hospital, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

20. VCA Metroplex Animal Hospital, LP

  Limited Partnership   TX     90 %    Veterinary Centers of America-Texas, Inc.

21. VCA Mill Run Animal Hospital, LP

  Limited Partnership   CA     95 %    Animal Care Center at Mill Run, Inc.

22. VCA Orange County Veterinary Specialists, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.

23. VCA Rome Animal Hospital, L.P.

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.



--------------------------------------------------------------------------------

Entity Name

 

Entity Type

  Jurisdiction of
Organization   % of
Interest
Owned    

Interest Holder/Guarantor

24. VCA San Francisco Veterinary Specialists, LP

  Limited Partnership   CA     90 %    VCA Animal Hospitals, Inc.

25. VCA Saw Mill Animal Hospital, LP

  Limited Partnership   CA     95 %    Animal Care Centers of America, Inc.

26. VCA South County Animal Hospital, LLC

  Limited Liability Company   CA     70 %    South County Veterinary Clinic,
Inc.

27. VCA Toms River Veterinary Hospital, L.P.

  Limited Partnership   CA     80 %    Toms River Veterinary Hospital, Inc.

28. VCA Westlake Village Animal Hospital, LP

  Limited Partnership   CA     55 %    VCA Animal Hospitals, Inc.

29. VCA Woodford Animal Hospital, LP

  Limited Partnership   CA     80 %    VCA Animal Hospitals, Inc.



--------------------------------------------------------------------------------

Canadian Corporations

 

Entity Name

 

Jurisdiction
of
Organization

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares

Owned

  Class of
Stock   Voting/Non-
Voting   Total
Issued
Shares    

Par
Value

 

Stockholder/
Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.   No. of
Shares on
Certificate  

1. 1382974 Alberta Ltd.

  AB     50 %    N/A   Class B
Voting
Common   Voting     1,000        Associate Veterinary Clinics (1981) Ltd.    
1,000       

2. Antech Diagnostics Canada Ltd.

  AB     100 %    N/A   Common   Voting     100      None   VCA Maple Leaf, Inc.
    100      C-1     65                        C-2     35   

3. Associate Veterinary Clinics (1981) Ltd.

  AB     49 %    100%   Voting   Voting     1,000      None   VCA Canada
Ventures, Ltd.     490      V-2     490            Special   Non-Voting    
1,083.75      None   VCA Canada Ventures, Ltd.     1,083.75      S-1    
1,083.75   

4. AVC Clinics (British Columbia) Ltd.

  BC     100 %    N/A   Common   Voting     47      None   Associate Veterinary
Clinics (1981) Ltd.     47      5     47   

5. Brentwood Veterinary Clinic Inc.

  AB     100 %    100%   Class A
Voting
Common   Voting     41.45        Associate Veterinary Clinics (1981) Ltd.    
41.15                Class C
Non-
Voting
Common   Non-Voting     41.45        Associate Veterinary Clinics (1981) Ltd.  
  41.45       



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction
of
Organization

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares

Owned

  Class of
Stock   Voting/Non-
Voting   Total
Issued
Shares    

Par
Value

 

Stockholder/
Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.   No. of
Shares on
Certificate  

6. Calgary Holistic Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A
Voting   Voting     100        Associate Veterinary Clinics (1981) Ltd.     50
      

7. Cats Only Veterinary Clinic Inc.

  BC     100 %    100%   Class A   Voting     500      None   AVC Clinics
(British Columbia) Ltd.     500      5A     500            Class F   Non-Voting
    1,000      None   AVC Clinics (British Columbia) Ltd.     1,000      2F    
1,000   

8. Crowfoot Veterinary Hospital Ltd.

  AB     89 %    N/A   Common   Voting     100        Associate Veterinary
Clinics (1981) Ltd.     89       

9. Greater Vancouver Holistic Pet Health Group Ltd.

  BC     100 %    N/A   Class A
Common   Voting     200      None   Har Zahav Holdings Ltd.     200       

10. Groupe Vétéri Médic Inc.

  QC     0 %    90%   Class A
Non-
Voting   Non-Voting     100        AVC Trust     90       

11. Harvest Hills Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A
Voting   Voting     2        Associate Veterinary Clinics (1981) Ltd.     1     
 



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction
of
Organization

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares

Owned

  Class of
Stock   Voting/Non-
Voting   Total
Issued
Shares    

Par
Value

 

Stockholder/
Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.   No. of
Shares on
Certificate

12. Har Zahav Holdings Ltd.

  BC     100 %    100%   Class A
Common   Voting     100        AVC Clinics (British Columbia) Ltd.     100     
          Class B
Non-
Voting
Common   Non-Voting     100        AVC Clinics (British Columbia) Ltd.     100
               Class C
Non-
Voting
Common   Non-Voting     100        AVC Clinics (British Columbia) Ltd.     100
      

13. MacEwan Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A
Voting   Voting     194,440        Associate Veterinary Clinics (1981) Ltd.    
97,220       

14. Mayfield Veterinary Hospital Ltd.

  AB     50 %    N/A   Class A
Voting   Voting     1,000        Associate Veterinary Clinics (1981) Ltd.    
500       

15. Royal Oak Veterinary Clinic Ltd.

  AB     50 %    N/A   Class A
Voting   Voting     200        Associate Veterinary Clinics (1981) Ltd.     100
      

16. Shawnessy South Pet Hospital Ltd.

  AB     75 %    N/A   Class A
Voting   Voting     687        Associate Veterinary Clinics (1981) Ltd.    
515.25       



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction
of
Organization

  % of
Voting
Shares
Owned    

% of
Non-
Voting
Shares

Owned

  Class of
Stock   Voting/Non-
Voting   Total
Issued
Shares    

Par
Value

 

Stockholder/
Guarantor

  Total
Shares
Owned     Stock
Certificate
Nos.   No. of
Shares on
Certificate  

17. True North Vet Care Inc.

  AB     100 %    N/A   Class
“A”
Voting
Common   Voting     50        Associate Veterinary Clinics (1981) Ltd.     50   
            Class
“B”
Voting
Common   Voting     50        Associate Veterinary Clinics (1981) Ltd.     50   
   

18. VCA Canada Ventures, Ltd.

  BC     100 %    N/A   Common   Voting     104      None   VCA Maple Leaf, Inc.
    104      1     65                        2     35                        5  
  3                        4     1   

Canadian Trusts

 

Entity Name

  

Entity Type

   Jurisdiction of
Organization    % of
Interest
Owned    

Interest Holder/Guarantor

1. AVC Trust

   Trust    QC      100 %    Associate Veterinary Clinics (1981) Ltd.



--------------------------------------------------------------------------------

Investments

 

Entity Name

   Jurisdiction
of
Organization    No. of
Shares/Interest
Owned     Class of
Stock    Voting/Non-
Voting    Total
Issued
Shares    Par
Value     

Stockholder/

Guarantor

   Total
Shares
Owned      Stock
Certificate
Nos.    No. of
Shares on
Certificate  

1. Strategic Pharmaceutical Solutions, Inc.

   OR      13,248,047      Series D
Preferred
Stock    Voting       $ 0.001       VCA Inc.      13,248,047       D-2     
13,248,047   

2. Las Vegas Veterinary Referral Center, Critical and Emergency Care, LLC

   NV      50 %    N/A    N/A    N/A      N/A       VCA Animal Hospitals, Inc   
  N/A       N/A      N/A   



--------------------------------------------------------------------------------

Schedule 5.11(b)

EXISTING REAL ESTATE ASSETS



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART I

OWNED/LEASED LOCATIONS

ANIMAL HOSPITALS

 

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

101

 

VCA Animal Hospitals, Inc.

 

VCA West Los Angeles Animal Hospital

  Leased   1900 South Sepulveda Blvd   Los Angeles   CA   90025   Los Angeles  
       

107

 

VCA Animal Hospitals, Inc.

 

VCA Santa Anita Animal Hospital

  Leased   245 West Duarte Road   Monrovia   CA   91016   Los Angeles          

111

 

VCA Animal Hospitals, Inc.

 

Vacant Property: Lakewood #111

  Owned   17801 Lakewood Blvd.   Bellflower   CA   90706   Los Angeles       X  
 

Former site of VCA Lakewood #111.

111

 

VCA Real Property Acquisition Corporation

 

VCA Lakewood Animal Hospital

  Leased   10701 South Street   Cerritos   CA   90703   Los Angeles          

Ground Lease

111

 

VCA Real Property Acquisition Corporation

 

VCA Lakewood Animal Hospital

  Owned   10701 South Street   Cerritos   CA   90703   Los Angeles        

Lease real property and equipment to the VCA Lakewood partnership

 

Building Only: Land is subject to a ground lease

120

 

VCA Animal Hospitals, Inc.

 

VCA Northern Animal Hospital

  Leased   2611 W. Northern Ave.   Phoenix   AZ   85051   Maricopa          

121

 

Pets’ Rx, Inc.

 

VCA Crocker Animal Hospital

  Leased   475 N. Jackson Ave.   San Jose   CA   95133   Santa Clara          

122

 

VCA Real Property Acquisition Corporation

 

VCA Anderson Animal Hospital

  Owned   1285 South Sheridan Blvd.   Lakewood   CO   80232   Jefferson  
06/30/90        

124

 

VCA Real Property Acquisition Corporation

 

VCA Parkwood Animal Hospital

  Owned   6330 Fallbrook Ave   Woodland Hills   CA   91367   Los Angeles  
07/01/90        

126

 

VCA Real Property Acquisition Corporation

 

VCA Asher Animal Hospital

  Owned   2505 Hilltop Dr.   Redding   CA   96002   Shasta   11/30/99      

Lease space to Antech lab

 

127

 

VCA Real Property Acquisition Corporation

 

VCA Wingate Animal Hospital

  Owned   9464 E. Caley Ave   Englewood   CO   80111   Arapahoe   06/15/92      

Subleasing attached residential apartment to employee

 

128

 

VCA Real Property Acquisition Corporation

 

VCA Mission Animal Hospital

  Owned   25 West Mission Rd   Alhambra   CA   91801   Los Angeles   08/01/99  
     

129

 

VCA Real Property Acquisition Corporation

 

VCA Veterinary Care Animal Hospital and Referral Center

  Owned   9901 Montgomery Blvd.   Albuquerque   NM   87111   Bernalillo  
01/01/93        

130

 

Pets’ Rx, Inc.

 

VCA Wyoming Animal Hospital

  Leased   2740 Wyoming Boulevard NE   Albuquerque   NM   87111   Bernalillo    
     

131

 

VCA Real Property Acquisition Corporation

 

Parking Lease: Berwyn #131

  Owned   2829 South Harlem Ave   Berwyn   IL   60402   Cook          

131

 

VCA Animal Hospitals, Inc.

 

VCA Berwyn Animal Hospital

  Leased   2845 South Harlem Ave   Berwyn   IL   60402   Cook          

132

 

Pets’ Rx, Inc.

 

VCA Rossmoor-El Dorado Animal Hospital

  Leased   10832 Los Alamitos Blvd   Los Alamitos   CA   90720   Orange        
 

133

 

VCA Animal Hospitals, Inc.

 

VCA West Mesa Animal Hospital

  Leased   2611 Coors Blvd. NW, Suite B   Albuquerque   NM   87120   Bernalillo
         

134

 

VCA Animal Hospitals, Inc.

 

VCA Howell Branch Animal Hospital

  Leased   1401 Howell Branch Rd   Winter Park   FL   32789   Orange          

135

 

VCA Real Property Acquisition Corporation

 

VCA Cacoosing Animal Hospital

  Owned   5100 Penn Ave.   Wernersville   PA   19565   Berks   08/30/10        

137

 

VCA Real Property Acquisition Corporation

 

VCA Companion Animal Hospital

  Owned   2133 Eureka Way   Redding   CA   96001   Shasta   02/28/01        

138

 

VCA Animal Hospitals, Inc.

 

VCA Detwiler Animal Hospital

  Leased   22 Kenhorst Blvd.   Reading   PA   19607   Berks          

139

 

VCA Animal Hospitals, Inc.

 

VCA Bay Area Animal Hospital

  Owned   4501 Shattuck Avenue   Oakland   CA   94609   Alameda   07/01/99      
 

140

 

VCA Real Property Acquisition Corporation

 

VCA Albany Animal Hospital

  Owned   1550 Solano Avenue   Albany   CA   94707   Alameda   10/09/09        

141

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital (Burbank)

  Leased   2723 West Olive   Burbank   CA   91505   Los Angeles          

142

 

Pets’ Rx, Inc.

 

VCA Lakeside Animal Hospital

  Owned   42160 North Shore Dr.   Big Bear City   CA   92314   San Bernardino  
01/29/98        

145

 

VCA Animal Hospitals, Inc.

 

VCA Tampa Bay Animal Hospital

  Owned   8501 La Due Lane   Tampa   FL   33614   Hillsborough   01/18/95      
 

146

 

VCA Real Property Acquisition Corporation

 

VCA Lewis Animal Hospital

  Owned   10665 Route 108   Columbia   MD   21044   Howard   03/18/10        

147

 

VCA Animal Hospitals, Inc.

 

VCA Sinking Spring Animal Hospital

  Leased   21 Green Valley Road   Sinking Spring   PA   19608   Berks          

148

 

VCA Animal Hospitals, Inc.

 

VCA Lewelling Animal Hospital

  Leased   525 Lewelling Blvd.   San Leandro   CA   94579   Alameda          

149

 

VCA Real Property Acquisition Corporation

 

VCA South County Animal Hospital

  Owned   205 El Camino Real   Arroyo Grande   CA   93420   San Luis Obispo  
03/31/10        

150

 

VCA Real Property Acquisition Corporation

 

VCA Alpine Animal Hospital

  Owned   12531 Old Seward Highway   Anchorage   AK   99515   Anchorage        
 

151

 

Pets’ Rx, Inc.

 

VCA Eagle River Animal Hospital

  Leased   11710 Business Boulevard   Eagle River   AK   99577   Anchorage      
   

152

 

VCA Real Property Acquisition Corporation

 

VCA Miller-Robertson Animal Hospital

  Owned   8807 Melrose Ave   Los Angeles   CA   90069   Los Angeles   08/06/12  
     

153

 

VCA Real Property Acquisition Corporation

 

VCA Marina Animal Hospital

  Owned   2506 Lincoln Blvd.   Venice   CA   90291   Los Angeles   10/10/95    
   

154

 

VCA Real Property Acquisition Corporation

 

VCA South Shore (Weymouth) Animal Hospital

  Owned   595 Columbian Street   South Weymouth   MA   02190   Norfolk  
04/01/96        

156

 

VCA Animal Hospitals, Inc.

 

VCA South Shore (Quincy) Animal Hospital

  Leased   579 Adams Street   Quincy   MA   02169   Norfolk          

159

 

Pets’ Rx, Inc.

 

VCA All Pet Animal Hospital/Taylorsville

  Leased   2530 West 4700 South   Taylorsville   UT   84129   Salt Lake        
 

160

 

VCA Animal Hospitals, Inc.

 

VCA Castle Shannon Animal Hospital

  Leased   3610 Library Rd.   Pittsburgh   PA   15234   Allegheny          

162

 

VCA Animal Hospitals, Inc.

 

VCA Fox Chapel Animal Hospital

  Leased   1152 Freeport Road   Pittsburgh   PA   15238   Allegheny          

163

 

VCA Animal Hospitals, Inc.

 

VCA East Anchorage Animal Hospital

  Leased   2639 Boniface Pkwy.   Anchorage   AK   99504   Anchorage          

164

 

VCA Animal Hospitals, Inc.

 

VCA Greater Savannah Animal Hospital

  Owned   1350 E. Derenne Ave   Savannah   GA   31406   Chatham          

165

 

Pets’ Rx, Inc.

 

VCA Kaneohe Animal Hospital

  Leased   45-608 Kamehameha Hwy   Kaneohe   HI   96744   Honolulu        

Subleasing 2 separate spaces for Antech Lab and groomer’s facility.

 

166

 

VCA Animal Hospitals, Inc.

 

VCA Elkton Animal Hospital

  Leased   400 W. Pulaski Hwy   Elkton   MD   21921   Cecil          

167

 

VCA Animal Hospitals, Inc.

 

VCA Glasgow Animal Hospital

  Leased   650 Peoples’ Plaza   Newark   DE   19702   New Castle          

168

 

VCA Animal Hospitals, Inc.

 

VCA Conewago Animal Hospital

  Owned   3002 Hanover Pike   Hanover   PA   17331   York          

181

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Referral Associates

  Leased   500 Perry Parkway   Gaithersburg   MD   20877   Montgomery        

Subleasing space to Chesapeake Veterinary Cardiology Associates; Expires
08/31/14

 

183

 

Pets’ Rx, Inc.

 

VCA Clarmar Animal Hospital

  Leased   20805 Hawthorne Blvd   Torrance   CA   90503   Los Angeles          

184

 

VCA Animal Hospitals, Inc.

 

VCA Rotherwood Animal Hospital

  Leased   78 Winchester Street   Newton   MA   02461   Middlesex          

185

 

VCA Animal Hospitals, Inc.

 

VCA Northboro Animal Hospital

  Leased   286 West Main St.   Northboro   MA   01532   Worcester          

187

 

VCA Animal Hospitals, Inc.

 

VCA Beacon Hill Cat Hospital

  Leased   6610 Richmond Highway   Alexandria   VA   22306   Fairfax          

188

 

VCA Animal Hospitals, Inc.

 

VCA Old Town Animal Hospital

  Leased   411-425 N. Henry Street   Alexandria   VA   22314   Alexandria      
   

189

 

VCA Real Property Acquisition Corporation

 

VCA North Rockville Animal Hospital

  Owned   1390 East Gude Drive   Rockville   MD   20850   Montgomery   06/01/96
       

190

 

VCA Real Property Acquisition Corporation

 

VCA Lake Shore Animal Hospital

  Owned   960 West Chicago Avenue   Chicago   IL   60622   Cook   08/23/04      
 

191

 

VCA Animal Hospitals, Inc.

 

VCA Animal Care Center

  Leased   1228 West Little Creek Road   Norfolk   VA   23505   Norfolk City    
     

201

 

Pets’ Rx, Inc.

 

VCA Orchard Plaza Animal Hospital

  Leased   5841 Cottle Road   San Jose   CA   95123   Santa Clara          

202

 

Pets’ Rx, Inc.

 

VCA Animal Hospital of Los Gatos

  Leased   524 N. Santa Cruz Ave.   Los Gatos   CA   95030   Santa Clara        
 

203

 

Pets’ Rx, Inc.

 

VCA Vets & Pets Animal Hospital

  Leased   3345 El Camino Real   Santa Clara   CA   95051   Santa Clara        
 

204

 

Pets’ Rx, Inc.

 

VCA Blossom Hill Animal Hospital

  Leased   955 Blossom Hill Road   San Jose   CA   95123   Santa Clara          

205

 

Pets’ Rx, Inc.

 

VCA Winchester Animal Hospital

  Leased   2110 S. Winchester Blvd.   Campbell   CA   95008   Santa Clara      
   

206

 

Pets’ Rx, Inc.

 

Vacant Property: Hemingway Cat #206

  Leased   12840 S. Saratoga-Sunnyvale Rd., Ste. 500   Saratoga   CA   95070  
Santa Clara       X    

A portion of the former site of #206 (merged into #205 07/29/13). Lease expires
07/31/15

207

 

Pets’ Rx, Inc.

 

VCA Almaden Valley Animal Hospital

  Leased   15790 Almaden Expressway   San Jose   CA   95120   Santa Clara      
   

212

 

Pets’ Rx, Inc.

 

VCA Spring Mountain Animal Hospital

  Owned   5590 W. Spring Mountain Road   Las Vegas   NV   89146   Clark        
 

 

Page 1 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

213

 

VCA Inc.

 

VCA Black Mountain Animal Hospital

  Leased   400 College Drive, Suite A   Henderson   NV   89015   Clark          

214

 

Pets’ Rx, Inc.

 

VCA Nellis Animal Hospital

  Owned   20 North Nellis Blvd.   Las Vegas   NV   89110   Clark          

215

 

Pets’ Rx, Inc.

 

VCA Decatur Animal Hospital

  Owned   1117 N. Decatur Blvd.   Las Vegas   NV   89108   Clark          

250

 

VCA Real Property Acquisition Corporation

 

VCA Channahon Animal Hospital

  Owned   24725 West Eames Street   Channahon   IL   60410   Will   09/28/01    
   

251

 

VCA Real Property Acquisition Corporation

 

VCA Joliet Animal Hospital

  Owned   220 N. Hammes   Joliet   IL   60435   Will   07/18/99        

252

 

VCA Real Property Acquisition Corporation

 

VCA Bolingbrook Animal Hospital

  Owned   570 Concord Ln.   Bolingbrook   IL   60440   Will   07/01/99        

253

 

VCA Real Property Acquisition Corporation

 

VCA Burbank Animal Hospital

  Owned   6161 West 79th St.   Burbank   IL   60459   Cook   07/01/99        

255

 

VCA Real Property Acquisition Corporation

 

VCA Naper Ridge Animal Hospital

  Owned   987 Maplefield Rd.   Naperville   IL   60565   DuPage   12/10/08      
 

257

 

Pets’ Rx, Inc.

 

Parking Lease: VCA LaGrange Park Animal Hospital

  Leased   31st Street near Beach Ave.   LaGrange Park   IL   60526   Cook      
   

Parking Lease

257

 

Pets’ Rx, Inc.

 

VCA LaGrange Park Animal Hospital

  Leased   905 E. 31st St.   LaGrange Park   IL   60526   Cook          

259

 

VCA Real Property Acquisition Corporation

 

VCA Chicago North Animal Hospital

  Owned   3631 N. Elston Ave.   Chicago   IL   60618   Cook        

Subleasing 3 attached residential apartments to employees

 

262

 

VCA Animal Hospitals, Inc.

 

VCA Franklin Park Animal Hospital

  Leased   9846 West Grand Ave.   Franklin Park   IL   60131   Cook          

264

 

Pets’ Rx, Inc.

 

Vacant Property: Noyes #264

  Leased   22055 N. Kelsey Rd.   Barrington   IL   60010   Cook       X    

Former site of Noyes #264; lease expires 08/31/14

264

 

VCA Real Property Acquisition Corporation

 

VCA Noyes Animal Hospital

  Owned   710 Northwest Highway   Fox River Grove   IL   60021   McHenry  
01/24/13        

269

 

Pets’ Rx, Inc.

 

VCA Aroma Park Animal Hospital

  Leased   3302 Waldron Rd.   Aroma Park   IL   60910   Kankakee          

271

 

VCA Animal Hospitals, Inc.

 

VCA Midpark Animal Hospital

  Leased   6611 Smith Rd.   Middleburg Heights   OH   44130   Cuyahoga          

278

 

VCA Animal Hospitals, Inc.

 

VCA St. Clair Shores Animal Hospital

  Leased   25101 Harper   St. Clair Shores   MI   48081   Macomb          

282

 

VCA Animal Hospitals, Inc.

 

VCA Clinton Township Animal Hospital

  Leased   40696 Garfield   Clinton Township   MI   48038   Macomb          

284

 

VCA Real Property Acquisition Corporation

 

VCA Allen Park Animal Hospital

  Owned   5401 Allen Road   Allen Park   MI   48101   Wayne   12/13/05        

286

 

VCA Animal Hospitals, Inc.

 

VCA Farmington Hills Animal Hospital

  Leased   31555 West 13 Mile Rd.   Farmington Hills   MI   48334   Oakland    
     

290

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital of Garden City

  Owned   2085 Inkster Rd.   Garden City   MI   48135   Wayne          

291

 

VCA Animal Hospitals, Inc.

 

Vacant Property: Woodland #291

  Leased   2200 South Main St.   Ann Arbor   MI   48103   Washtenaw       X    

Former site of Woodland #291; lease expires 10/31/14

293

 

VCA Animal Hospitals, Inc.

 

VCA Southland Animal Hospital

  Owned   20224 Eureka Rd.   Taylor   MI   48180   Wayne          

296

 

VCA Real Property Acquisition Corporation

 

VCA Village Park Animal Hospital

  Owned   15018 Greyhound Ct.   Carmel   IN   46032   Hamilton   07/23/98      
 

297

 

VCA Animal Hospitals, Inc.

 

VCA West 86th St. Animal Hospital

  Owned   4030 West 86th St.   Indianapolis   IN   46268   Marion          

298

 

VCA Animal Hospitals, Inc.

 

Developing Property: Beech Grove #298

  Leased   4902 Emerson Ave.   Indianapolis   IN   46203   Marion    

X

     

Future site of #298

298

 

VCA Real Property Acquisition Corporation

 

VCA Beech Grove Animal Hospital

  Owned   4960 S. Emerson Avenue   Indianapolis   IN   46203   Marion   04/13/11
       

299

 

VCA Real Property Acquisition Corporation

 

VCA Cross Pointe Animal Hospital

  Owned   9790 Lantern Road   Fishers   IN   46037   Hamilton   01/23/98        

303

 

VCA Animal Hospitals, Inc.

 

VCA Eagle Park Animal Hospital

  Leased   1008 West Oak St.   Zionsville   IN   46077   Boone          

306

 

VCA Real Property Acquisition Corporation

 

VCA Westerville East Animal Hospital

  Owned   6283 Sunbury Rd.   Westerville   OH   43081   Franklin   09/01/98    
   

307

 

VCA Animal Hospitals, Inc.

 

VCA Westboro Animal Hospital

  Leased   155 Turnpike Rd. Route 9   Westboro   MA   01581   Worcester        
 

309

 

VCA Animal Hospitals, Inc.

 

VCA Wakefield Animal Hospital

  Leased   19 Main St.   Wakefield   MA   01880   Middlesex        

Subleasing space to Radiocat.

 

310

 

VCA Animal Hospitals, Inc.

 

VCA Dudley Avenue Animal Hospital

  Leased   3200 Dudley Ave.   Parkersburg   WV   26101   Wood          

312

 

VCA Animal Hospitals, Inc.

 

VCA Newark Animal Hospital

  Owned   1360 Marrows Rd.   Newark   DE   19711-5   New Castle   05/01/99      
 

314

 

VCA Animal Hospitals, Inc.

 

VCA Delmarva Animal Hospital

  Owned   10311 Old Ocean City Boulevard   Berlin   MD   21811   Worcester  
07/28/01      

Subleasing attached apartment to day-care facility; month-to-month

 

316

 

VCA Real Property Acquisition Corporation

 

Edgebrook Animal Hospital

  Owned   777 Helmetta Blvd.   East Brunswick   NJ   08816   Middlesex  
12/28/00        

320

 

VCA Animal Hospitals, Inc.

 

VCA Oldsmar Animal Hospital

  Owned   3898 Tampa Rd.   Oldsmar   FL   34677   Pinellas          

323

 

VCA Animal Hospitals, Inc.

 

VCA Palm Beach County Animal Hospital

  Owned   3401 2nd Ave N.   Lake Worth   FL   33461   Palm Beach          

324

 

VCA Real Property Acquisition Corporation

 

Developing Property: Hillsboro #324

  Owned   5619 Regency Lakes Blvd.   Coconut Creek   FL   33073   Broward  
10/11/13  

X

     

Future site of Hillsboro #324

324

 

VCA Animal Hospitals, Inc.

 

VCA Hillsboro Animal Hospital

  Leased   4181 West Hillsboro Blvd.   Coconut Creek   FL   33073   Broward    
     

325

 

VCA Animal Hospitals, Inc.

 

VCA Stirling Square Animal Hospital

  Leased   3000 Stirling Road, Unit 132   Hollywood   FL   33021   Broward      
   

329

 

VCA Animal Hospitals, Inc.

 

VCA Rock Creek Animal Hospital

  Leased   9399 Sheridan Street   Cooper City   FL   33024   Broward          

334

 

VCA Animal Hospitals, Inc.

 

VCA Friendship Pompano Animal Hospital

  Leased   415 S. Federal Highway   Pompano Beach   FL   33062   Broward        
 

335

 

VCA Animal Hospitals, Inc.

 

VCA Wellington Animal Hospital

  Leased   14471 Southern Blvd.   Loxahatchee   FL   33470   Palm Beach        
 

336

 

VCA Animal Hospitals, Inc.

 

VCA Neshaminy Animal Hospital

  Leased   4197 Bristol Road   Oakford   PA   19053   Bucks          

338

 

VCA Animal Hospitals, Inc.

 

VCA Squire Animal Hospital

  Leased   15222 Marlboro Pike   Upper Marlboro   MD   20772   Prince Georges  
       

339

 

Veterinary Centers of America-Texas, Inc.

 

VCA Beltline East Animal Hospital

  Leased   2555 North Beltline Road   Sunnyvale   TX   75182   Dallas          

341

 

Veterinary Centers of America-Texas, Inc.

 

VCA Spring Animal Hospital

  Owned   1811 Spring Cypress   Spring   TX   77388   Harris          

342

 

Veterinary Centers of America-Texas, Inc.

 

VCA Spring Branch Animal Hospital

  Owned   10109 Long Point Road   Houston   TX   77043   Harris          

343

 

VCA Real Property Acquisition Corporation

 

VCA Woodlands Animal Hospital

  Owned   428 Rayford Road   Spring   TX   77386   Montgomery   01/12/07        

344

 

VCA Animal Hospitals, Inc.

 

VCA A Breed Apart Animal Hospital

  Leased   777 S. Arroyo Parkway, Suite 106   Pasadena   CA   91105   Los
Angeles          

345

 

Veterinary Centers of America-Texas, Inc.

 

VCA Lakewood Animal Hospital

  Leased   6363 Richmond Avenue   Dallas   TX   75214   Dallas          

346

 

Pets’ Rx, Inc.

 

VCA 80 Dodge Animal Hospital

  Leased   8022 West Dodge Road   Omaha   NE   68114   Douglas          

347

 

Vicar Operating, Inc.

 

VCA Loop 12 Animal Hospital

  Owned   3607 N. Buckner Boulevard   Dallas   TX   75228   Dallas          

348

 

VCA Animal Hospitals, Inc.

 

VCA Northside Animal Hospital

  Leased   21 Padanaram Road   Danbury   CT   06811   Fairfield          

349

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital of Santa Cruz

  Leased   815 Mission Street   Santa Cruz   CA   95060   Santa Cruz          

350

 

Veterinary Centers of America-Texas, Inc.

 

VCA Sandy Lake Animal Hospital

  Leased   107 Samuel Blvd.   Coppell   TX   75019   Dallas          

351

 

VCA Real Property Acquisition Corporation

 

VCA Cat Hospital of Philadelphia

  Owned   226 S. 20th Street   Philadelphia   PA   19103   Philadelphia  
07/23/97        

353

 

VCA of New York, Inc.

 

Manhattan Veterinary Group

  Leased   240 East 80th Street   New York   NY   10021   New York          

355

 

VCA Real Property Acquisition Corporation

 

VCA Bering Sea Animal Hospital

  Owned   1347 East 74th Avenue   Anchorage   AK   99518   Anchorage          

356

 

VCA Real Property Acquisition Corporation

 

Freehold Animal Hospital

  Owned   3700 Route 9 South   Freehold   NJ   07728   Monmouth   11/01/97      
 

357

 

VCA Animal Hospitals, Inc.

 

VCA Coast Animal Hospital

  Leased   1560 Pacific Coast Highway   Hermosa Beach   CA   90254   Los Angeles
         

358

 

VCA Real Property Acquisition Corporation

 

Shrewsbury Animal Hospital

  Owned   1008 Shrewsbury Avenue   Tinton Falls   NJ   07724   Monmouth  
03/05/10        

359

 

VCA Animal Hospitals, Inc.

 

Foster Animal Hospital

  Leased   1347 Broad Street   Clifton   NJ   07013   Passaic          

360

 

VCA Animal Hospitals, Inc.

 

VCA Valley Animal Hospital

  Leased   39 Patria Road   South Windsor   CT   06074   South Windsor          

361

 

VCA Animal Hospitals, Inc.

 

VCA Kennel Club Resort & Spa

  Leased   3301 Fujita Street   Torrance   CA   90505   Los Angeles          

362

 

VCA Animal Hospitals, Inc.

 

VCA Arden Animal Hospital

  Owned   407 West Arden Avenue   Glendale   CA   91203-1   Los Angeles  
05/01/08        

363

 

VCA Real Property Acquisition Corporation

 

VCA Northside Animal Hospital

  Owned   185 Mikron Road   Bethlehem   PA   18020   Lehigh   05/06/98        

364

 

VCA Real Property Acquisition Corporation

 

Twin Rivers Animal Hospital

  Owned   650 Route 33 East   East Windsor   NJ   08520   Mercer   07/01/98    
   

365

 

VCA Real Property Acquisition Corporation

 

VCA Spanish River Animal Hospital

  Owned   180 W. Spanish River Boulevard   Boca Raton   FL   33431   Palm Beach
  07/23/98        

366

 

VCA Real Property Acquisition Corporation

 

VCA Emergency Animal Hospital & Referral Ctr.

  Owned   2317 Hotel Circle South   San Diego   CA   92108   San Diego  
08/17/98        

367

 

VCA Real Property Acquisition Corporation

 

VCA Highlands Animal Hospital

  Owned   25011 Lee Highway   Abingdon   VA   24211   Washington   11/16/98    
   

370

 

VCA Animal Hospitals, Inc.

 

VCA East Colonial Animal Hospital

  Leased   7424 E. Colonial Drive   Orlando   FL   32807   Orange          

 

Page 2 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

371

 

VCA Animal Hospitals, Inc.

 

Closter Animal Hospital

  Leased   137 Piermont Road   Closter   NJ   07624   Bergen          

372

 

VCA Missouri, Inc.

 

VCA All Creatures Animal Hospital

  Leased   2205 Highway K   O’Fallon   MO   63368   St. Charles          

373

 

Pets’ Rx, Inc.

 

Aldrich Animal Hospital

  Owned   537 Sunrise Highway   West Babylon   NY   11704   Suffolk          

374

 

Pets’ Rx, Inc.

 

Allenwood Animal Hospital

  Owned   3002 Atlantic Avenue   Allenwood   NJ   08720   Monmouth   12/18/08  
     

375

 

VCA Real Property Acquisition Corporation

 

Bayview Animal Hospital

  Owned   574 Fischer Boulevard   Toms River   NJ   08753   Ocean   03/01/07    
   

377

 

Pets’ Rx, Inc.

 

East Islip Animal Hospital

  Leased   700 Main Street   Islip   NY   11751   Suffolk          

378

 

Pets’ Rx, Inc.

 

Gateway Animal Hospital

  Leased   4236 Hylan Boulevard   Staten Island   NY   10312   Richmond        
 

380

 

Pets’ Rx, Inc.

 

Oakdale Animal Hospital

  Leased   1191 Montauk Highway   Oakdale   NY   11769   Suffolk          

381

 

VCA Real Property Acquisition Corporation

 

Rosebank Animal Hospital

  Owned   1230 Bay Street   Staten Island   NY   10305   Richmond   12/28/00    
   

382

 

Pets’ Rx, Inc.

 

South Shore Animal Hospital

  Owned   125 New Dorp Lane   Staten Island   NY   10306   Richmond   12/28/00  
     

383

 

Pets’ Rx, Inc.

 

Southgate Animal Hospital

  Owned   1015 Montauk Highway   Copiague   NY   11726   Suffolk          

384

 

Pets’ Rx, Inc.

 

Staten Island Animal Hospital

  Leased   640 Willowbrook Road   Staten Island   NY   10314   Richmond        
 

385

 

Pets’ Rx, Inc.

 

Sunrise Veterinary Group

  Leased   521 Sunrise Highway   West Islip   NY   11795   Suffolk          

387

 

Pets’ Rx, Inc.

 

Village Animal Hospital

  Leased   6 Weaver Street   Larchmont   NY   10538   Westchester          

388

 

VCA Animal Hospitals, Inc.

 

New York Veterinary Hospital

  Leased   150 E. 74th Street   New York   NY   10021   New York          

390

 

VCA Animal Hospitals, Inc.

 

Animal General of East Norwich

  Leased   6320 Route 25A   East Norwich   NY   11732   Nassau          

393

 

VCA Real Property Acquisition Corporation

 

VCA Aurora Animal Hospital

  Owned   2600 West Galena Blvd.   Aurora   IL   60506   DuPage   12/28/02      
 

394

 

VCA Real Property Acquisition Corporation

 

VCA Worth Animal Hospital

  Owned   7727 West 111th Street   Palos Hills   IL   60465   Cook   09/22/09  
     

395

 

VCA Animal Hospitals, Inc.

 

VCA La Mirada Animal Hospital

  Leased   13914 East Rosecrans Avenue   Santa Fe Springs   CA   90670   Los
Angeles          

396

 

VCA Animal Hospitals, Inc.

 

VCA Triangle Tower Animal Hospital

  Leased   1300 Corporation Parkway   Raleigh   NC   27610   Wake          

398

 

VCA Animal Hospitals, Inc.

 

VCA MacArthur Animal Hospital

  Leased   4832 MacArthur Blvd. N.W.   Washington   DC   20007   DC          

400

 

Veterinary Centers of America-Texas, Inc.

 

VCA Bedford Meadows Animal Hospital

  Leased   2209 Harwood Road   Bedford   TX   76021   Tarrant          

401

 

VCA Animal Hospitals, Inc.

 

VCA Palmetto Animal Hospital

  Leased   4808 Hwy. 501   Myrtle Beach   SC   29579   Horry          

402

 

VCA Animal Hospitals, Inc.

 

County Animal Clinic

  Leased   1574 Central Park Avenue   Yonkers   NY   10710   Westchester        
 

406

 

VCA Alabama, Inc.

 

VCA Becker Animal Hospital

  Leased   1901 27th Avenue South   Homewood   AL   35209   Jefferson          

409

 

VCA of New York, Inc.

 

Blue Point-Bayport Animal Hospital

  Leased   765 Montauk Hwy.   Bayport   NY   11705   Suffolk          

410

 

VCA Animal Hospitals, Inc.

 

VCA New London Animal Hospital

  Leased   122 Cross Road   Waterford   CT   06385   New London          

411

 

VCA Animal Hospitals, Inc.

 

Oneida Animal Hospital

  Leased   101 Genesee Street   Oneida   NY   13421   Madison          

412

 

VCA Real Property Acquisition Corporation

 

VCA Airline Animal Hospital

  Owned   5105 Airline Drive   Metairie   LA   70001   Jefferson   12/28/02    
   

413

 

VCA of New York, Inc.

 

Glen Animal Hospital

  Leased   209 Glen Cove Avenue   Sea Cliff   NY   11579   Nassau          

414

 

VCA Real Property Acquisition Corporation

 

VCA Dover Animal Hospital

  Owned   1151 South Governors Avenue   Dover   DE   19904   Kent   07/17/14    
   

416

 

VCA of New York, Inc.

 

Shop City Animal Hospital

  Leased   105 Shop City Plaza   Syracuse   NY   13206   Onondaga          

417

 

Veterinary Centers of America-Texas, Inc.

 

VCA Lake Jackson Animal Hospital

  Leased   210 That Way   Lake Jackson   TX   77566   Brazoria          

418

 

VCA Animal Hospitals, Inc.

 

Rome Animal Hospital

  Leased   6161 Lamphear Road   Rome   NY   13440   Oneida          

419

 

VCA Animal Hospitals, Inc.

 

Queen Village Animal Hospital

  Leased   46 Mexico Street   Camden   NY   13316   Oneida          

Combined lease with #418

422

 

VCA Animal Hospitals, Inc.

 

VCA Hillcrest Animal Hospital

  Leased   246 West Washington Street   San Diego   CA   92103   San Diego      
   

423

 

VCA Animal Hospitals, Inc.

 

VCA Main Street Animal Hospital

  Leased   2773 Main Street   San Diego   CA   92113   San Diego          

425

 

VCA Animal Hospitals, Inc.

 

VCA Angel Animal Hospital

  Leased   3537 30th Street   San Diego   CA   92104   San Diego          

426

 

VCA Real Property Acquisition Corporation

 

VCA Kirkwood Animal Hospital

  Owned   1501 Kirkwood Hwy   Newark   DE   19711   New Castle   11/30/00      
 

427

 

VCA Real Property Acquisition Corporation

 

VCA Southeast Area Animal Hospital

  Owned   9801 East Iliff Avenue   Denver   CO   80231   Arapahoe   11/28/00    
   

428

 

VCA Animal Hospitals, Inc.

 

VCA Grossmont Animal Hospital

  Leased   8274 Parkway Drive #106   La Mesa   CA   91942   San Diego          

429

 

VCA Animal Hospitals, Inc.

 

VCA Battle Ground Animal Hospital

  Owned   9804 NE 219th Street   Battle Ground   WA   98604   Clark   03/09/12  
     

430

 

VCA Real Property Acquisition Corporation

 

VCA Central Animal Hospital

  Owned   281 North Central Avenue   Upland   CA   91786   San Bernardino  
02/28/01        

431

 

VCA Real Property Acquisition Corporation

 

VCA Cedar View Animal Hospital

  Owned   7545 147th Street   Apple Valley   MN   55124   Dakota   06/15/11    
   

433

 

Associates in Pet Care, Inc.

 

VCA Associates in Pet Care Animal Hospital

  Leased   918 West Sunset Drive   Waukesha   WI   53189   Waukesha          

Lease includes #435 Best Care Motel

434

 

VCA Animal Hospitals, Inc.

 

VCA Delaware Valley Animal Hospital

  Leased   266 Lincoln Highway   Fairless Hills   PA   19030   Bucks          

437

 

VCA Animal Hospitals, Inc.

 

VCA Heritage Animal Hospital

  Leased   2101 N. Dunlap Ave   Savoy   IL   61874   Champaign          

439

 

Toms River Veterinary Hospital, Inc.

 

Toms River Animal Hospital

  Leased   769 Route 37 West   Toms River   NJ   08755   Ocean          

440

 

VCA Animal Hospitals, Inc.

 

VCA Feist Animal Hospital

  Leased   1430 Marshall Avenue   St. Paul   MN   55104   Ramsey          

441

 

VCA Animal Hospitals, Inc.

 

VCA All Pets Animal Hospital Boulder

  Leased   5290 Manhattan Circle   Boulder   CO   80303   Boulder          

442

 

VCA Animal Hospitals, Inc.

 

VCA All Pets Animal Hospital Lafayette

  Leased   805 South Public Road   Lafayette   CO   80026   Boulder          

444

 

VCA Animal Hospitals, Inc.

 

VCA Animal Medical Center of Omaha

  Leased   2323 South 64th Avenue   Omaha   NE   68106   Douglas        

Sublease to dermatologist

 

445

 

VCA Animal Hospitals, Inc.

 

VCA Animal Medical Center of Tucson

  Leased   2661 North 1st Avenue   Tucson   AZ   85719   Pima          

446

 

Veterinary Centers of America-Texas, Inc.

 

VCA Pet Doctor Animal Hospital

  Leased   1421 East Spring Valley Road   Richardson   TX   75081-5   Dallas    
     

448

 

VCA Animal Hospitals, Inc.

 

VCA Companion Care Animal Hospital

  Leased   1501 North Sixth Street   Wausau   WI   54403   Marathon          

450

 

VCA Animal Hospitals, Inc.

 

VCA Tanglewood Animal Hospital

  Leased   2110 Slaughter Lane, Suite 120   Austin   TX   78748   Travis        
 

452

 

VCA Animal Hospitals, Inc.

 

VCA El Mirage Animal Hospital

  Leased   12940 West Elm Street   Surprise   AZ   85378   Maricopa          

454

 

VCA Real Property Acquisition Corporation

 

VCA Preston Park Animal Hospital

  Owned   18770 Preston Road   Dallas   TX   75252   Collin   07/14/08        

Building Only: Land is subject to a ground lease

454

 

Vicar Operating, Inc.

 

VCA Preston Park Animal Hospital

  Leased   18770 Preston Road   Dallas   TX   75252   Collin          

Ground Lease

456

 

VCA Animal Hospitals, Inc.

 

VCA Alaska Pet Care Animal Hospital

  Leased   3900 Lake Otis Parkway   Anchorage   AK   99508   Anchorage          

458

 

VCA Animal Hospitals, Inc.

 

VCA Elliot Park Animal Hospital

  Leased   1700 East Elliot Road, Suite 19   Tempe   AZ   85284   Maricopa      
   

460

 

VCA Animal Hospitals, Inc.

 

VCA Mission San Jose Animal Hospital

  Leased   1500 Washington Blvd.   Fremont   CA   94539   Alameda          

461

 

VCA Animal Hospitals, Inc.

 

VCA White Lake Animal Hospital

  Leased   7404 East Highland Road   White Lake   MI   48383   Oakland          

463

 

VCA Animal Hospitals, Inc.

 

VCA Silver Lake Animal Hospital

  Leased   10726 19th Avenue S.E.   Everett   WA   98208   Snohomish          

465

 

VCA Animal Hospitals, Inc.

 

VCA Misener-Holley Animal Hospital

  Leased   1545 Devon Avenue   Chicago   IL   60660   Cook          

468

 

VCA Animal Hospitals, Inc.

 

VCA University Animal Hospital

  Leased   2728 Woodlawn Drive   Honolulu   HI   96822   Honolulu          

469

 

VCA Real Property Acquisition Corporation

 

VCA West Shore Animal Hospital

  Owned   719 Limekiln Road   New Cumberland   PA   17070   Cumberland  
01/17/14      

Leasing space to New Life Holistic Veterinary Care

 

470

 

VCA Animal Hospitals, Inc.

 

VCA Ocean Beach Animal Hospital

  Leased   4011 Ocean Beach Highway   Longview   WA   98632   Cowlitz          

471

 

VCA Real Property Acquisition Corporation

 

Vetco Animal Hospital

  Owned   1565 Route 206   Tabernacle   NJ   08088   Burlington   02/28/03      
 

472

 

VCA Animal Hospitals, Inc.

 

VCA Brown Animal Hospital

  Leased   8 Calkins Court   South Burlington   VT   05403   Chittenden        
 

473

 

VCA Animal Hospitals, Inc.

 

VCA West Bernardo Animal Hospital

  Leased   11605 Duenda Road, Suite D   San Diego   CA   92127   San Diego      
   

474

 

VCA Animal Hospitals, Inc.

 

VCA Arrighetti Animal Hospital

  Leased   1882 Plaza del Sur Drive   Santa Fe   NM   87505   Santa Fe          

475

 

VCA Animal Hospitals, Inc.

 

VCA Mountain View Animal Hospital

  Leased   9812 North 7th Street   Phoenix   AZ   85020   Maricopa          

476

 

VCA Animal Hospitals, Inc.

 

VCA Promenade Animal Hospital

  Leased   4678 North University Drive   Lauderhill   FL   33351   Broward      
   

 

Page 3 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

477

 

VCA Animal Hospitals, Inc.

 

VCA Lafayette Animal Hospital

  Leased   3532 South Street   Lafayette   IN   47905   Tippecanoe          

480

 

VCA Animal Hospitals, Inc.

 

CT Scanner and Storage Space: Veterinary Specialists of Northern Colorado #480

  Leased   227 West 67th Court   Loveland   CO   80538   Larimer          

Separate builidng houses rehab/CT scanner and storage space

480

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Specialists of Northern Colorado

  Leased   201 West 67th Court   Loveland   CO   80538   Larimer          

484

 

VCA Animal Hospitals, Inc.

 

VCA North Coast Animal Hospital

  Leased   414 Encinitas Boulevard   Encinitas   CA   92024   San Diego        
 

485

 

VCA Animal Hospitals, Inc.

 

VCA Apex Animal Hospital

  Leased   1600 E. Williams Street   Apex   NC   27539   Wake          

486

 

VCA Animal Hospitals, Inc.

 

VCA Broad Street Animal Hospital

  Leased   2200 North Grassland Drive   Fuquay-Varina   NC   27526   Wake      
   

487

 

VCA Real Property Acquisition Corporation

 

VCA Cornerstone Animal Hospital

  Owned   2111 High House Road   Cary   NC   27519   Chatham   06/28/03        

488

 

VCA Animal Hospitals, Inc.

 

VCA Sequoia Valley Animal Hospital

  Leased   604 Elsa Drive   Santa Rosa   CA   95407   Sonoma          

489

 

VCA Animal Hospitals, Inc.

 

VCA Durant Road Animal Hospital

  Leased   10220 Durant Road   Raleigh   NC   27614   Wake          

491

 

VCA Missouri, Inc.

 

VCA Bal-Coeur Animal Hospital

  Leased   550 North New Ballas Road   Creve Coeur   MO   63141   St. Louis    
     

492

 

VCA Animal Hospitals, Inc.

 

VCA Douglas County Animal Hospital

  Leased   531 Jerry Street   Castle Rock   CO   80104   Douglas          

493

 

VCA Animal Hospitals, Inc.

 

VCA All About Pets Animal Hospital

  Leased   5669 Duluth Street   Golden Valley   MN   55422   Hennepin          

495

 

VCA of New York, Inc.

 

Fifth Avenue Veterinary Specialists

  Leased   One West 15th Street   New York   NY   10011   New York          

495

 

VCA Animal Hospitals, Inc.

 

Storage Space: Fifth Avenue Veterinary Specialists #495

  Leased   100-104 Fifth Avenue   New York   NY   10118   New York          

Storage Space

497

 

Veterinary Centers of America-Texas, Inc.

 

VCA Castle Hills Companion Animal Hospital

  Leased   13141 N.W. Military Highway   San Antonio   TX   78231   Bexar      
   

500

 

Veterinary Centers of America-Texas, Inc.

 

VCA Health Associates Animal Hospital

  Leased   11214 Iota Drive   San Antonio   TX   78217   Bexar          

502

 

VCA Real Property Acquisition Corporation

 

VCA Los Altos Animal Hospital

  Owned   3080 Woodruff Avenue, Suite B   Long Beach   CA   90808   Los Angeles
  02/12/10        

504

 

VCA Animal Hospitals, Inc.

 

VCA El Rancho Animal Hospital

  Leased   41670 Winchester Road, Suite B   Temecula   CA   92590   Riverside  
       

505

 

VCA Animal Hospitals, Inc.

 

VCA Lockwood Ridge Animal Hospital

  Leased   3802 N. Lockwood Ridge Road   Sarasota   FL   34234   Sarasota      
   

506

 

VCA Animal Hospitals, Inc.

 

VCA All-Care Animal Referral Center

  Leased   18440 Amistad Street, Suite E   Fountain Valley   CA   92708   Orange
         

508

 

VCA Animal Hospitals, Inc.

 

VCA Family Animal Hospital

  Leased   98-1254 Kaahumanu Street   Pearl City   HI   96782   Honolulu        
 

509

 

VCA of New York, Inc.

 

Animal Health Center

  Leased   1656 Route 9   Clifton Park   NY   12065   Sarasota        

Subleasing 2 attached residential apartments to employees

 

511

 

VCA Animal Hospitals, Inc.

 

VCA Animal Care Hospital

  Leased   1208 East 66th Street   Richfield   MN   55423   Hennepin          

515

 

Arroyo PetCare Center, Inc.

 

VCA Greenhaven Pocket Animal Hospital

  Leased   1 Valine Court   Sacramento   CA   95831   Sacramento          

516

 

Arroyo PetCare Center, Inc.

 

VCA All Our Pets Animal Hospital

  Leased   1413 60th Street   Sacramento   CA   95819   Sacramento          

517

 

Arroyo PetCare Center, Inc.

 

VCA Westside Animal Hospital

  Leased   1550 Jefferson Blvd.   West Sacramento   CA   95691   Yolo          

518

 

Arroyo PetCare Center, Inc.

 

VCA Highlands Animal Hospital

  Leased   3451 Elkhorn Blvd.   North Highlands   CA   95660   Sacramento      
   

Includes additional building for cancer treatment center

520

 

Arroyo PetCare Center, Inc.

 

Pet Resort: Greenback #520

  Leased   8311 Greenback Lane   Fair Oaks   CA   95628   Sacramento          

Formerly under AU #519; AU #519 merged into #520 01/31/12

520

 

Arroyo PetCare Center, Inc.

 

VCA Greenback Animal Hospital

  Leased   8311 Greenback Lane   Fair Oaks   CA   95628   Sacramento          

521

 

Arroyo PetCare Center, Inc.

 

VCA Elk Grove Animal Hospital

  Leased   8640 Elk Grove Blvd.   Elk Grove   CA   95624   Sacramento          

522

 

Arroyo PetCare Center, Inc.

 

Business Office: Sacramento Animal Medical Group #522

  Leased   5000 Manzanita Ave   Carmichael   CA   95608   Sacramento          

Business Office

522

 

VCA Animal Hospitals, Inc.

 

VCA Sacramento Animal Medical Group

  Leased   4990 Manzanita Ave.   Carmichael   CA   95608   Sacramento          

523

 

Arroyo PetCare Center, Inc.

 

VCA Cottage Animal Hospital

  Leased   1590 Boulevard Way   Walnut Creek   CA   94595   Contra Costa        
 

524

 

Arroyo PetCare Center, Inc.

 

VCA Monte Vista Animal Hospital

  Leased   1488 Washington Blvd.   Concord   CA   94521   Contra Costa          

525

 

Arroyo PetCare Center, Inc.

 

VCA Benicia Animal Hospital

  Leased   335 W. Military St.   Benicia   CA   94510   Solano          

526

 

Arroyo PetCare Center, Inc.

 

VCA Crestwood Animal Hospital

  Leased   1131 Inyokern Road   Ridgecrest   CA   93555   Kern          

527

 

Arroyo PetCare Center, Inc.

 

VCA Wilshire Animal Hospital

  Leased   2421 Wilshire Blvd.   Santa Monica   CA   90403   Los Angeles        
 

528

 

Arroyo PetCare Center, Inc.

 

VCA Venice Boulevard Animal Hospital

  Leased   12108 Venice Blvd.   Los Angeles   CA   90066   Los Angeles          

529

 

Arroyo PetCare Center, Inc.

 

VCA Arroyo Animal Hospital

  Leased   1 South Pointe Drive   Lake Forest   CA   92630   Orange          

531

 

Arroyo PetCare Center, Inc.

 

VCA Rancho Mirage Animal Hospital

  Leased   71-075 Highway 111   Rancho Mirage   CA   92270   Riverside          

534

 

Arroyo PetCare Center, Inc.

 

VCA College Park - Ana Brook Animal Hospital

  Leased   5839 Ball Road   Cypress   CA   90630   Orange          

537

 

Arroyo PetCare Center, Inc.

 

VCA Southeast Portland Animal Hospital

  Owned   13830 SE Stark St.   Portland   OR   97233   Multnomah          

539

 

Arroyo PetCare Center, Inc.

 

VCA Westmoreland Animal Hospital

  Leased   1748 West 18th Ave.   Eugene   OR   97402   Lane          

540

 

Arroyo PetCare Center, Inc.

 

VCA Woodstock Animal Hospital

  Leased   4835 SE Woodstock   Portland   OR   97206   Multnomah          

541

 

Arroyo PetCare Center, Inc.

 

VCA All Critters Animal Hospital

  Leased   2834 228th Avenue SE   Sammamish   WA   98075   King          

542

 

VCA Real Property Acquisition Corporation

 

VCA Lynnwood Veterinary Center

  Owned   4426 168th Street SW   Lynnwood   WA   98037   Snohomish   01/10/06  
   

Lease residential space

 

544

 

Arroyo PetCare Center, Inc.

 

VCA Pacific Avenue South Animal Hospital

  Leased   18715 Pacific Avenue   Spanaway   WA   98387   Pierce          

545

 

VCA Real Property Acquisition Corporation

 

VCA Pacific Avenue Animal Hospital

  Owned   10234 Pacific Ave.   Tacoma   WA   98444   Pierce   01/06/06        

546

 

VCA Animal Hospitals, Inc.

 

VCA East Mill Plain Animal Hospital

  Leased   416 NE 112th Avenue   Vancouver   WA   98684   Clark          

547

 

Arroyo PetCare Center, Inc.

 

VCA Peone Pines Animal Hospital

  Leased   14717 Newport Highway   Mead   WA   99021   Spokane          

548

 

Arroyo PetCare Center, Inc.

 

VCA North Division Animal Medical Center

  Leased   8714 N. Division St.   Spokane   WA   99218   Spokane          

549

 

Pets’ Rx, Inc.

 

VCA Vineyard Animal Hospital

  Owned   1021 W. 4th Ave.   Kennewick   WA   99336   Benton          

550

 

Arroyo PetCare Center, Inc.

 

VCA Animal Medical Center

  Leased   1530 Jadwin Avenue   Richland   WA   99354-2   Benton        

Sublease space to a dog trainer

 

551

 

Arroyo PetCare Center, Inc.

 

VCA Aspenwood Animal Hospital

  Leased   1290 S. Colorado Blvd.   Denver   CO   80246   Denver          

Ground Lease

551

 

Arroyo PetCare Center, Inc.

 

VCA Aspenwood Animal Hospital

  Owned   1290 S. Colorado Blvd.   Denver   CO   80246   Denver          

Building Only: Land is subject to a ground lease

553

 

VCA Animal Hospitals, Inc.

 

VCA Fort Collins Animal Hospital

  Leased   4900 S. College Avenue, Suite 120   Fort Collins   CO   80525  
Larimer        

Sublease an office to a radiologist

 

558

 

Veterinary Centers of America-Texas, Inc.

 

VCA Metroplex Animal Hospital & Pet Lodge

  Leased   700 West Airport Freeway   Irving   TX   75062   Dallas          

560

 

Veterinary Centers of America-Texas, Inc.

 

VCA Animal Care Hospital

  Leased   4040 Park Boulevard   Plano   TX   75093   Collin          

561

 

VCA Real Property Acquisition Corporation

 

Boarding Facility: DeSoto #561

  Owned   201 N. Lyndalyn Road   DeSoto   TX   75115   Dallas   07/25/13        

Boarding Facility

561

 

Veterinary Centers of America-Texas, Inc.

 

VCA DeSoto Animal Hospital

  Leased   200 N. Hampton Road   DeSoto   TX   75115   Dallas          

562

 

Veterinary Centers of America-Texas, Inc.

 

VCA Lindley Animal Hospital

  Leased   8518 Plano Road   Dallas   TX   75238   Dallas          

563

 

Arroyo PetCare Center, Inc.

 

VCA Fort Worth Animal Medical Center

  Owned   8331 W. Freeway   Fort Worth   TX   76116   Tarrant          

566

 

Veterinary Centers of America-Texas, Inc.

 

VCA Kelliwood Animal Hospital

  Leased   960 S. Fry Road   Katy   TX   77450   Harris          

567

 

Arroyo PetCare Center, Inc.

 

VCA Mission Animal Hospital

  Owned   2822 Pleasanton Road   San Antonio   TX   78221   Bexar          

568

 

VCA Real Property Acquisition Corporation

 

VCA Oak Hills Animal Hospital

  Owned   6614 Southpoint   San Antonio   TX   78229   Bexar   06/08/07        

570

 

Arroyo PetCare Center, Inc.

 

VCA Woodland Broken Arrow Animal Hospital

  Owned   2106 W. Detroit   Broken Arrow   OK   74012   Tulsa          

573

 

Arroyo PetCare Center, Inc.

 

VCA Woodland East Animal Hospital

  Leased   9509 E. 61st St.   Tulsa   OK   74133   Tulsa          

574

 

Arroyo PetCare Center, Inc.

 

VCA Woodland South Animal Hospital

  Leased   9340 S. Memorial   Tulsa   OK   74133   Tulsa          

576

 

VCA Animal Hospitals, Inc.

 

VCA Woodland Central Animal Hospital

  Leased   4720 E. 51st St.   Tulsa   OK   74135   Tulsa          

577

 

Arroyo PetCare Center, Inc.

 

VCA Columbia Animal Hospital

  Owned   4285 Washington Road   Evans   GA   30809   Columbia        

Leasing space to groomer

 

579

 

Arroyo PetCare Center, Inc.

 

VCA Village Animal Hospital

  Leased   1340 Palm Bay Rd., N.E.   Palm Bay   FL   32905   Brevard          

580

 

Arroyo PetCare Center, Inc.

 

VCA University Veterinary Clinic

  Leased   10681 Braddock Road   Fairfax   VA   22032   Fairfax          

581

 

VCA Animal Hospitals, Inc.

 

VCA Animal Medical Center

  Leased   1072 Cedar Avenue   Marysville   WA   98270   Snohomish          

 

Page 4 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

585

 

Pets’ Rx, Inc.

 

VCA Old River Animal Hospital

  Leased   520 West 11th Street   Tracy   CA   95376   San Joaquin          

586

 

VCA Animal Hospitals, Inc.

 

VCA Chancellor Animal Hospital

  Leased   11101 Gordon Road   Fredericksburg   VA   22407   Fredericksburg    
     

587

 

VCA Inc.

 

VCA Raleigh Hills Animal Hospital

  Leased   4905 SW 77th Avenue   Portland   OR   97225   Washington          

589

 

VCA Animal Hospitals, Inc.

 

VCA Bayshore Animal Hospital

  Leased   233 North Amphlett Boulevard   San Mateo   CA   94401   San Mateo    
     

590

 

VCA Real Property Acquisition Corporation

 

VCA Beech Road Animal Hospital

  Owned   25885 West Six Mile Road   Redford   MI   48240   Wayne   03/15/05    
   

591

 

VCA Animal Hospitals, Inc.

 

VCA Animal Medical Center

  Leased   1550 Woodbury Avenue   Portsmouth   NH   03801   Rockingham          

593

 

VCA Animal Hospitals, Inc.

 

VCA Cabrera Animal Hospital

  Leased   6390 S.W. 8th Street   West Miami   FL   33144   Miami-Dade          

595

 

VCA Animal Hospitals, Inc.

 

VCA Sacramento Veterinary Referral Services

  Leased   9801 Old Winery Place   Sacramento   CA   95827   Sacramento        
 

596

 

VCA Animal Hospitals, Inc.

 

VCA Alderwood Companion Animal Hospital

  Leased   19511 24th Avenue West   Lynnwood   WA   98036   Snohomish        

Subleasing portion of property to employee

 

597

 

VCA Animal Hospitals, Inc.

 

VCA Covington Animal Hospital

  Leased   27045 174th Place SE   Covington   WA   98042   King          

598

 

VCA Animal Hospitals, Inc.

 

VCA Crown Hill Animal Hospital

  Leased   9069 Holman Road NW   Seattle   WA   98117   King          

599

 

VCA Animal Hospitals, Inc.

 

VCA Five Corners Animal Hospital

  Leased   15707 1st Ave. South   Seattle   WA   98148   King          

600

 

VCA Animal Hospitals, Inc.

 

VCA Magnolia Animal Hospital

  Leased   2201 34th Ave West   Seattle   WA   98199   King          

601

 

VCA Animal Hospitals, Inc.

 

VCA Kent Animal Hospital

  Leased   10834 SE Kent-Kangley Road   Kent   WA   98030   King          

602

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Specialty Center of Seattle

  Leased   20115 44th Avenue West   Lynnwood   WA   98036   Snohomish          

603

 

VCA Animal Hospitals, Inc.

 

VCA West Seattle Veterinary Hospital

  Leased   5261 California Ave SW   Seattle   WA   98136   King          

604

 

VCA Animal Hospitals, Inc.

 

VCA Alpine Animal Hospital

  Leased   888 NW Sammamish Road   Issaquah   WA   98027   King          

605

 

VCA Animal Hospitals, Inc.

 

VCA Bellevue Veterinary Hospital

  Leased   13655 NE 8th Street   Bellevue   WA   98005   King          

607

 

VCA Animal Hospitals, Inc.

 

VCA Redmond Animal Hospital

  Leased   17980 NE Union Hill Road   Redmond   WA   98052   King          

608

 

VCA Animal Hospitals, Inc.

 

VCA Rose Hill Animal Hospital

  Leased   13006 NE 85th Street   Kirkland   WA   98033   King          

609

 

VCA Animal Hospitals, Inc.

 

VCA Snohomish Animal Hospital

  Leased   1109 13th Street   Snohomish   WA   98290   Snohomish          

610

 

VCA Animal Hospitals, Inc.

 

VCA Sno-Wood Animal Hospital

  Leased   17954 Woodinville-Snohomish Rd.   Woodinville   WA   98072   King    
     

611

 

VCA Animal Hospitals, Inc.

 

VCA Central Kitsap Animal Hospital

  Leased   2238 NW Bucklin Hill Road, Suite #100   Silverdale   WA   98383  
Kitsap          

612

 

VCA Animal Hospitals, Inc.

 

VCA Olympic Animal Hospital

  Leased   3422 NW Byron Street   Silverdale   WA   98383   Kitsap          

613

 

VCA Animal Hospitals, Inc.

 

VCA Parkway Animal Hospital

  Leased   14107 Pacific Avenue   Tacoma   WA   98444   Pierce          

614

 

VCA Animal Hospitals, Inc.

 

VCA Tanglewilde Animal Hospital

  Leased   7447 Martin Way East   Olympia   WA   98516   Thurston          

615

 

VCA Animal Hospitals, Inc.

 

VCA Ben White Animal Hospital

  Leased   2417 W. Ben White Blvd   Austin   TX   78704   Travis          

616

 

VCA Animal Hospitals, Inc.

 

VCA Animal Emergency Hospital Southeast

  Owned   10331 Gulf Freeway   Houston   TX   77034   Harris        

Lease space on the outdoor sign to Clear Channel

 

617

 

VCA Animal Hospitals, Inc.

 

VCA Animal Emergency Hospital Southeast Calder Road

  Leased   1108 Gulf Freeway South, Suite 280   League City   TX   77573  
Galveston          

619

 

Veterinary Centers of America-Texas, Inc.

 

VCA Animal Medical Center of Pasadena

  Leased   5018A Fairmont Parkway   Pasadena   TX   77505   Harris          

620

 

VCA Real Property Acquisition Corporation

 

VCA Ashford Animal Hospital

  Owned   12633 Whittington   Houston   TX   77077   Harris   01/22/14        

621

 

VCA Animal Hospitals, Inc.

 

VCA Kingwood Animal Hospital

  Leased   2526 Green Oak Drive   Kingwood   TX   77339   Harris          

622

 

Veterinary Centers of America-Texas, Inc.

 

VCA Southwest Freeway Animal Hospital

  Leased   15575 SW Freeway   Sugar Land   TX   77478   Fort Bend          

623

 

Veterinary Centers of America-Texas, Inc.

 

VCA Telge Road Animal Hospital

  Leased   11430 Telge Road   Cypress   TX   77429   Harris          

624

 

VCA Animal Hospitals, Inc.

 

VCA Tomball Veterinary Hospital

  Leased   28800 Tomball Pkwy   Tomball   TX   77375   Harris          

626

 

VCA Real Property Acquisition Corporation

 

VCA Mercedes Place Animal Hospital

  Owned   9006 Benbrook Blvd.   Benbrook   TX   76126   Tarrant   08/19/10      
 

627

 

VCA Animal Hospitals, Inc.

 

VCA Saginaw Animal Hospital

  Leased   817 North Saginaw Boulevard   Saginaw   TX   76179   Tarrant        
 

628

 

VCA Real Property Acquisition Corporation

 

VCA Veterinary Hospital of Leon Springs

  Owned   19633 IH 10 West   San Antonio   TX   78257   Bexar   10/01/10        

629

 

Veterinary Centers of America-Texas, Inc.

 

VCA Henderson Pass Animal Hospital

  Leased   2558 Thousand Oaks Dr.   San Antonio   TX   78232   Bexar          

630

 

Veterinary Centers of America-Texas, Inc.

 

Boarding, Grooming and Crematorium: Oso Creek #630

  Leased   7713 South Staples Street   Corpus Christi   TX   78413   Nueces    
   

Subtenant uses one exam room every other month

 

Former site of #630 hospital. Now used for boarding, grooming and crematorium.

630

 

VCA Real Property Acquisition Corporation

 

VCA Oso Creek Animal Hospital and Emergency Center

  Owned   7721 South Staples Street   Corpus Christi   TX   78413   Nueces  
02/26/09        

631

 

Veterinary Centers of America-Texas, Inc.

 

VCA Victoria Animal Hospital

  Leased   2706 Sam Houston Drive   Victoria   TX   77904   Victoria          

632

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Medical Center

  Leased   3129 S Winston Ave   Tulsa   OK   74135   Tulsa          

633

 

VCA Animal Hospitals, Inc.

 

VCA McCormick Ranch Animal Hospital and Pet Care Center

  Leased   10380 North Hayden Road   Scottsdale   AZ   85258   Maricopa        
 

634

 

VCA Animal Hospitals, Inc.

 

VCA Animal Referral and Emergency Center of Arizona

  Leased   1648 North Country Club Drive   Mesa   AZ   85201   Maricopa        
 

635

 

VCA Animal Hospitals, Inc.

 

VCA Apache Junction Animal Hospital

  Leased   17 North Mountain Road   Apache Junction   AZ   85120   Maricopa    
     

636

 

VCA Animal Hospitals, Inc.

 

VCA Mesa Animal Hospital

  Leased   858 North Country Club Drive   Mesa   AZ   85201   Maricopa          

637

 

VCA Animal Hospitals, Inc.

 

VCA Paradise Valley Emergency Animal Hospital

  Leased   6969 East Shea Boulevard, Suite 150   Scottsdale   AZ   85254  
Maricopa          

638

 

VCA Animal Hospitals, Inc.

 

VCA Phoenix West Animal Hospital

  Leased   6530 West Indian School Road   Phoenix   AZ   85033   Maricopa      
   

639

 

VCA Animal Hospitals, Inc.

 

Developing Property: Tri City #639

  Leased   1845 E. Broadway Road, Suites 103-105   Tempe   AZ   85282   Maricopa
   

X

     

Future site of #639

639

 

VCA Animal Hospitals, Inc.

 

VCA Tri City Animal Hospital and Acacia Cat Hospital

  Leased   2332 East Broadway   Tempe   AZ   85282   Maricopa          

640

 

VCA Animal Hospitals, Inc.

 

VCA Thumb Butte Animal Hospital

  Leased   1441 West Gurley Street   Prescott   AZ   86305   Yavapai          

641

 

VCA Real Property Acquisition Corporation

 

VCA Northwood Animal Hospital

  Owned   3255 North State Road 9   Anderson   IN   46012   Madison   04/06/07  
     

643

 

Veterinary Centers of America-Texas, Inc.

 

VCA Central Expressway Animal Hospital

  Leased   11680 Forest Central Drive   Dallas   TX   75243   Dallas          

647

 

Animal Care Center at Mill Run, Inc.

 

VCA Mill Run Animal Hospital

  Leased   3660 Ridge Mill Drive   Hilliard   OH   43026   Franklin          

648

 

Animal Care Centers of America, Inc.

 

VCA Sawmill Animal Hospital

  Leased   6868 Caine Road   Columbus   OH   43235   Franklin          

649

 

VCA Real Property Acquisition Corporation

 

VCA Montgomery Road Animal Hospital

  Owned   207 Montgomery Road   Westfield   MA   01085   Hampden   09/21/05    
   

650

 

VCA Animal Hospitals, Inc.

 

VCA Shadeland Animal Hospital

  Leased   4445 N. Shadeland Ave   Indianapolis   IN   46226   Marion          

651

 

VCA Animal Hospitals, Inc.

 

VCA Cedar Animal Hospital

  Leased   3604 Cedar Avenue South   Minneapolis   MN   55407   Hennepin        
 

653

 

VCA Animal Hospitals, Inc.

 

VCA Holly Street Animal Hospital

  Leased   501 Laurel Street   San Carlos   CA   94070   San Mateo          

655

 

VCA Animal Hospitals, Inc.

 

VCA Desert Animal Hospital

  Leased   4299 E. Ramon Road   Palm Springs   CA   92264   Riverside          

657

 

VCA Inc.

 

VCA Clackamas Animal Hospital

  Leased   16317 SE 82nd Drive   Clackamas   OR   97015   Clackamas          

658

 

Arroyo PetCare Center, Inc.

 

VCA West Linn Animal Hospital

  Leased   19343 Willamette Drive   West Linn   OR   97068   Clackamas          

660

 

VCA Animal Hospitals, Inc.

 

VCA Sand Lake Animal Hospital

  Leased   1480 Sand Lake Road   Onalaska   WI   54650   La Crosse          

661

 

VCA Animal Hospitals, Inc.

 

VCA Briarcliff Animal Hospital

  Owned   3901 Southside Blvd.   Jacksonville   FL   32216   Duval   01/16/06  
     

662

 

Arroyo PetCare Center, Inc.

 

VCA Owasso Animal Medical Center

  Leased   8811 N. Owasso Exp.   Owasso   OK   74055   Tulsa          

663

 

VCA Animal Hospitals, Inc.

 

VCA Everett Animal Hospital

  Leased   251 Chelsea Street   Everett   MA   02149   Middlesex          

664

 

VCA Animal Hospitals, Inc.

 

VCA All Caring Animal Hospital

  Leased   440 Stockbridge Road   Great Barrington   MA   01230   Berkshire    
     

665

 

Pets’ Rx, Inc.

 

VCA Jackson Animal Hospital

  Leased   902 East Jackson   Medford   OR   97504   Jackson          

667

 

Pets’ Rx, Inc.

 

VCA Hualapai Animal Hospital

  Leased   1165 S. Hualapai Way   Las Vegas   NV   89117   Clark          

668

 

Pets’ Rx, Inc.

 

VCA Lake View Animal Hospital

  Leased   2939 Lake East Drive   Las Vegas   NV   89117   Clark          

670

 

VCA Animal Hospitals, Inc.

 

VCA Victor Valley Animal Hospital

  Owned   11696 Hesperia Road   Hesperia   CA   92345   San Bernardino  
08/01/06        

 

Page 5 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

672

 

Pets’ Rx, Inc.

 

VCA Salem Animal Hospital

  Leased   4053 Commercial Street SE   Salem   OR   97302   Marion          

673

 

Pets’ Rx, Inc.

 

VCA 12-Mile Animal Hospital

  Leased   21920 SE Stark Street   Gresham   OR   97030   Multnomah          

674

 

VCA Animal Hospitals, Inc.

 

VCA Miracle Mile Animal Hospital

  Leased   4400 Cleveland Avenue   Fort Myers   FL   33901   Lee          

676

 

VCA Animal Hospitals, Inc.

 

VCA Causeway Animal Hospital

  Leased   1315 N. Causeway Boulevard   Metairie   LA   70001   Jefferson      
   

677

 

VCA Animal Hospitals, Inc.

 

VCA Mission Viejo Animal Hospital

  Leased   26852 Oso Parkway   Mission Viejo   CA   92691   Orange          

678

 

VCA Animal Hospitals, Inc.

 

VCA Old Trail Animal Hospital

  Leased   84 Theatre Road   Glen Rock   PA   17327   York          

679

 

Veterinary Centers of America-Texas, Inc.

 

VCA Northwest Hills Animal Hospital

  Leased   3426 Greystone Drive   Austin   TX   78731   Travis          

680

 

VCA Animal Hospitals, Inc.

 

VCA Columbia Animal Hospital at Centre Park

  Leased   8895 Centre Park Drive, Suite A   Columbia   MD   21045   Howard    
     

681

 

VCA Animal Hospitals, Inc.

 

VCA Columbia Animal Hospital at Hickory Ridge

  Leased   10788 Hickory Ridge Road   Columbia   MD   21044   Howard          

684

 

VCA Real Property Acquisition Corporation

 

VCA Gulf Bay Animal Hospital

  Owned   125 South Belcher Road   Clearwater   FL   33765   Pinellas   03/12/07
       

685

 

VCA Animal Hospitals, Inc.

 

VCA Cypress Wood Animal Hospital

  Leased   10452 West Atlantic Boulevard   Coral Springs   FL   33071   Broward
         

686

 

VCA Animal Hospitals, Inc.

 

VCA Wiles Road Animal Hospital

  Leased   7460 Wiles Road   Coral Springs   FL   33067   Broward          

687

 

VCA Real Property Acquisition Corporation

 

VCA Knightswood Animal Hospital

  Owned   12121 Knights Road   Philadelphia   PA   19154   Philadelphia  
03/12/07      

Leasing space for cell tower.

 

688

 

VCA Animal Hospitals, Inc.

 

Storage Space: Alameda East #688

  Leased   9760 E. Alamada Avenue   Denver   CO   80247   Denver          

Storage space

688

 

VCA Real Property Acquisition Corporation

 

VCA Alameda East Veterinary Hospital

  Owned   9770 East Alameda Avenue   Denver   CO   80247   Denver   03/16/07    
 

Two cell tower subleases.

 

691

 

VCA Animal Hospitals, Inc.

 

VCA Apache Animal Hospital

  Leased   1700 South Highway 92, Suites F & G   Sierra Vista   AZ   85635  
Cochise          

692

 

VCA Animal Hospitals, Inc.

 

VCA Roberts Animal Hospital

  Leased   516 Washington Street   Hanover   MA   02339   Plymouth          

694

 

VCA Animal Hospitals, Inc.

 

VCA All Pets Animal Hospital Salinas

  Leased   1257 East Alisal Street   Salinas   CA   93905   Monterey          

695

 

VCA Animal Hospitals, Inc.

 

VCA Healthy PAWS Medical Center

  Leased   14840 Washington Street   Haymarket   VA   20169   Prince William    
     

696

 

VCA Animal Hospitals, Inc.

 

VCA Santa Monica Dog and Cat Hospital

  Leased   2010 Broadway   Santa Monica   CA   90404   Los Angeles          

699

 

VCA Animal Hospitals, Inc.

 

VCA Forestville Animal Hospital

  Leased   5033 Gravenstein Highway North   Sebastopol   CA   95472   Sonoma    
     

701

 

VCA Animal Hospitals, Inc.

 

VCA Blackstone Valley Animal Hospital

  Leased   615 Douglas St.   Uxbridge   MA   01569   Worcester          

702

 

VCA Animal Hospitals, Inc.

 

VCA Boston Road Animal Hospital

  Leased   1235 Boston Road   Springfield   MA   01119   Hampden          

703

 

VCA Animal Hospitals, Inc.

 

VCA Brookline Animal Hospital

  Leased   678 Brookline Ave   Brookline   MA   02445   Norfolk          

705

 

VCA Animal Hospitals, Inc.

 

VCA City Cats Hospital

  Leased   665 Massachusetts Ave.   Arlington   MA   02476   Middlesex          

706

 

VCA Animal Hospitals, Inc.

 

VCA Hanson Animal Hospital

  Leased   705 Main St.   Hanson   MA   02341   Plymouth          

708

 

VCA Animal Hospitals, Inc.

 

VCA Lancaster Animal Hospital

  Leased   456 High St. Ext. Suite A   Lancaster   MA   01523   Worcester      
   

709

 

VCA Animal Hospitals, Inc.

 

Metro Cat Hospital

  Leased   1630 Beacon St.   Brookline   MA   02446   Norfolk          

710

 

VCA Animal Hospitals, Inc.

 

VCA Palmer Animal Hospital

  Leased   1028 Thorndike St.   Palmer   MA   01069   Hampden          

711

 

VCA Animal Hospitals, Inc.

 

VCA Shaker Road Animal Hospital

  Leased   108 Shaker Road   E. Longmeadow   MA   01028   Hampden          

712

 

VCA Animal Hospitals, Inc.

 

VCA South Hadley Animal Hospital

  Leased   511 Newton Street   South Hadley   MA   01075   Hampshire          

713

 

VCA Animal Hospitals, Inc.

 

VCA Whitman Animal Hospital

  Leased   795 Bedford St.   Whitman   MA   02382   Plymouth          

714

 

VCA Animal Hospitals, Inc.

 

VCA Animal Healing Center

  Leased   1724 Yardley-Langhorne Rd.   Yardley   PA   19067   Bucks          

715

 

VCA Real Property Acquisition Corporation

 

VCA East Norriton Animal Hospital

  Owned   2840 Swede Rd.   Norristown   PA   19401   Montgomery   12/19/07      
 

716

 

VCA Animal Hospitals, Inc.

 

VCA East Penn Animal Hospital

  Leased   1020 Chestnut St.   Emmaus   PA   18049   Lehigh          

718

 

VCA Animal Hospitals, Inc.

 

VCA Airline Boulevard Animal Hospital

  Leased   615 Airline Blvd   Portsmouth   VA   23707   Portsmouth City        
 

719

 

VCA Animal Hospitals, Inc.

 

VCA Ambassador Animal Hospital

  Leased   6506 W. Broad St.   Richmond   VA   23230   Henrico          

720

 

VCA Animal Hospitals, Inc.

 

VCA Animal Care Associates

  Leased   2403 Boulevard   Colonial Heights   VA   23834   Colonial Heights
City          

721

 

VCA Animal Hospitals, Inc.

 

VCA Boulevard Animal Hospital

  Leased   12620 Nettles Dr.   Newport News   VA   23606   Newport News City    
     

724

 

VCA Animal Hospitals, Inc.

 

VCA Pets First Animal Hospital

  Leased   9201 Staples Mill Rd.   Richmond   VA   23228   Henrico          

726

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital of East Hartford

  Leased   334 Silver Lane   East Hartford   CT   06118   Hartford          

727

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital of Vernon

  Leased   155 Talcottville Rd.   Vernon   CT   06066   Tolland          

728

 

VCA Animal Hospitals, Inc.

 

VCA Baybrook Animal Hospital

  Leased   56 Quirk Rd.   Milford   CT   06460   New Haven          

729

 

VCA Real Property Acquisition Corporation

 

VCA Cheshire Animal Hospital

  Owned   1572 S. Main St.   Cheshire   CT   06410   New Haven   04/01/08      

Leasing residential space to employee.

 

730

 

VCA Animal Hospitals, Inc.

 

VCA Darien Animal Hospital

  Leased   1302 Post Rd.   Darien   CT   06820   Farifield          

731

 

VCA Animal Hospitals, Inc.

 

VCA Davis Animal Hospital

  Leased   2053 West Main St.   Stamford   CT   06902   Farifield          

732

 

VCA Animal Hospitals, Inc.

 

VCA Foxon Animal Hospital

  Leased   981 Foxon Rd.   East Haven   CT   06513   New Haven          

733

 

VCA Animal Hospitals, Inc.

 

VCA Shoreline Veterinary Referral and Emergency Center

  Leased   895 Bridgeport Ave.   Shelton   CT   06484   Fairfield          

735

 

VCA Animal Hospitals, Inc.

 

Additonal Space: Veterinary Referral and Emergency Center #735

  Leased   178 Connecticut Ave.   Norwalk   CT   06854   Fairfield          

Lease for additional space adjacent to the 123 West Cedar main location

735

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Referral and Emergency Center

  Leased   123 West Cedar St.   Norwalk   CT   06854   Fairfield          

736

 

VCA Animal Hospitals, Inc.

 

VCA Falcon Village Animal Hospital

  Leased   2030 Lawrenceville-Suwanee Rd   Suwanee   GA   30024   Gwinnett      
   

737

 

VCA Animal Hospitals, Inc.

 

VCA North Atlanta Animal Hospital

  Leased   227 Sandy Springs Place, Suite 210   Sandy Springs   GA   30328  
Fulton          

738

 

VCA Animal Hospitals, Inc.

 

VCA Roswell Animal Hospital

  Leased   1112 Alpharetta St.   Roswell   GA   30075   Fulton          

739

 

VCA Animal Hospitals, Inc.

 

VCA Windham Animal Hospital

  Leased   19 Noah’s Lane   Brattleboro   VT   05301   Windham          

741

 

VCA Animal Hospitals, Inc.

 

Madison Feed and Grooming

  Leased   262 Main St.   Madison   NJ   07940   Morris          

742

 

VCA Animal Hospitals, Inc.

 

Madison Animal Hospital

  Leased   262 Main St.   Madison   NJ   07940   Morris          

743

 

VCA Animal Hospitals, Inc.

 

VCA Pee Dee Animal Hospital

  Leased   815 2nd Loop Rd.   Florence   SC   29505   Florence          

744

 

VCA Animal Hospitals, Inc.

 

VCA Turco Animal Hospital

  Leased   3 Ashaway Road   Westerly   RI   02891   Washington          

746

 

VCA Animal Hospitals, Inc.

 

VCA Carrollwood Cat Hospital

  Leased   13305 Orange Grove Drive   Tampa   FL   33618   Hillsborough        
 

747

 

VCA Animal Hospitals, Inc.

 

VCA McClave Animal Hospital

  Leased   6950 Reseda Boulevard   Reseda   CA   91335   Los Angeles          

749

 

VCA Animal Hospitals, Inc.

 

VCA Hawthorn Animal Hospital

  Leased   203 Route 45   Vernon Hills   IL   60061   Lake          

754

 

VCA Animal Hospitals, Inc.

 

VCA Mesa Animal Hospital

  Leased   14643 Palmdale Road   Victorville   CA   92392   San Bernardino      
   

755

 

VCA Animal Hospitals, Inc.

 

VCA Aacacia Animal Hospital

  Leased   939 West Sixth Street   Corona   CA   92882   Riverside          

756

 

Veterinary Centers of America-Texas, Inc.

 

VCA Countryside Animal Hospital

  Leased   2211 FM 1960 East   Houston   TX   77073   Harris          

757

 

VCA Animal Hospitals, Inc.

 

VCA Annandale Animal Hospital

  Leased   7405 Little River Turnpike   Annandale   VA   22003   Fairfax        
 

758

 

VCA Real Property Acquisition Corporation

 

VCA Mountainview Animal Hospital & Pet Lodge

  Owned   5790 East County Line Place   Highlands Ranch   CO   80126   Douglas  
01/08/08        

759

 

Veterinary Centers of America-Texas, Inc.

 

Animal Diagnostic Clinic

  Leased   4444 Trinity Mills Rd., Suite 202   Dallas   TX   75287   Collin    
     

760

 

Veterinary Centers of America-Texas, Inc.

 

Animal Diagnostic Clinic

  Leased   10225 Custer Rd.   Plano   TX   75025   Collin          

762

 

VCA Animal Hospitals, Inc.

 

VCA Abbott Animal Hospital

  Leased   21 East Mountain Street   Worcester   MA   01606-1   Worcester      
   

763

 

VCA Animal Hospitals, Inc.

 

VCA Wrightsville Beach Animal Hospital

  Leased   6324 Oleander Drive   Wilmington   NC   28403   New Hanover          

764

 

VCA Animal Hospitals, Inc.

 

VCA Gateway Animal Hospital

  Leased   2006 Barney Road   Anderson   CA   96007   Shasta          

765

 

VCA Animal Hospitals, Inc.

 

VCA Noah’s Ark Animal Hospital

  Leased   160 North Fairview Avenue   Goleta   CA   93117   Santa Barbara      
   

766

 

VCA Animal Hospitals, Inc.

 

VCA San Martin Animal Hospital

  Leased   12955 Monterey Road   San Martin   CA   95046   Santa Clara          

767

 

VCA Animal Hospitals, Inc.

 

VCA Cromwell Animal Hospital

  Leased   547 Main Street   Cromwell   CT   06416   Middlesex          

 

Page 6 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

768

 

VCA Animal Hospitals, Inc.

 

Nassau-Suffolk Animal Hospital

  Leased   27 Conklin Street   Farmingdale   NY   11735   Nassau          

770

 

VCA Animal Hospitals, Inc.

 

VCA Peninsula Animal Hospital

  Leased   3767 Voltaire Street   San Diego   CA   92107   San Diego          

771

 

VCA Missouri, Inc.

 

VCA Cloud Animal Hospital

  Leased   2738 Highway K   O’Fallon   MO   63368   St. Charles          

774

 

VCA Animal Hospitals, Inc.

 

VCA Woodford Animal Hospital

  Leased   1325 Lexington Road   Versailles   KY   40383   Woodford          

775

 

VCA Animal Hospitals, Inc.

 

VCA Dunmore Animal Hospital

  Leased   1317 East Drinker Street   Dunmore   PA   18512   Lackawanna        
 

776

 

VCA Animal Hospitals, Inc.

 

VCA Boca Greens Animal Hospital

  Leased   19357 State Road 7   Boca Raton   FL   33498   Palm Beach          

780

 

VCA Real Property Acquisition Corporation

 

VCA Little Animal Hospital

  Owned   11014 Little Road   New Port Richey   FL   34654   Pasco   04/22/08  
     

782

 

VCA Animal Hospitals, Inc.

 

VCA Pets Are People Too Veterinary Hospital

  Leased   1510 Piedmont Avenue   Atlanta   GA   30324   Fulton          

783

 

VCA Animal Hospitals, Inc.

 

VCA Lakes Region Animal Hospital

  Leased   1266 Union Avenue   Laconia   NH   03246   Belknap          

784

 

VCA Animal Hospitals, Inc.

 

VCA Laconia Animal Hospital

  Leased   3 Maple Street   Gilford   NH   03249   Belknap          

785

 

VCA Real Property Acquisition Corporation

 

Vacant Property: Advanced Veterinary Care #785

  Owned   8250 Bash Street   Indianapolis   IN   46250   Marion   05/13/08     X
   

Old location for #785.

785

 

VCA Real Property Acquisition Corporation

 

VCA Advanced Veterinary Care Center

  Owned   7712 Crosspoint Commons   Fishers   IN   46038   Hamilton   05/13/08  
   

Leasing space to Radiocat; expires 06/30/14

 

786

 

VCA Animal Hospitals, Inc.

 

VCA Southern Maryland Veterinary Referral Center

  Leased   3485 Rockefeller Court   Waldorf   MD   20602   Charles          

788

 

VCA Real Property Acquisition Corporation

 

VCA Pets Are People Too Veterinary Hospital

  Owned   4280 North Peachtree Rd.   Chamblee   GA   30341   Dekalb   06/03/08  
     

789

 

VCA Real Property Acquisition Corporation

 

VCA Pets Are People Too Roswell Animal Hospital

  Owned   535 Sun Valley Dr.   Roswell   GA   30076   Fulton   06/03/08        

790

 

VCA Real Property Acquisition Corporation

 

Leased Property: Animal Emergency Center of Gwinnett

  Owned   1956 Lawrenceville-Suwanee Road   Lawrenceville   GA   30043  
Gwinnett   06/10/08      

We are leasing the property to BluePearl Georgia, LLC

 

This property is not VCA occupied; Formerly the site of #790; the practice was
sold to BluePearl 09/20/13

791

 

VCA Real Property Acquisition Corporation

 

VCA Plymouth Animal Hospital and Pet Resort

  Owned   100 Industrial Park Road   Plymouth   MA   02360   Plymouth   06/10/08
       

794

 

VCA Real Property Acquisition Corporation

 

VCA College Hill Animal Hospital

  Owned   957 North Bend Road   Cincinnati   OH   45224   Hamilton   07/01/08  
     

796

 

VCA Animal Hospitals, Inc.

 

VCA Central Park Animal Hospital

  Leased   10131 Cleary Blvd.   Plantation   FL   33324   Broward          

799

 

VCA Animal Hospitals, Inc.

 

VCA Madera Pet Hospital

  Leased   5796 Paradise Drive   Corte Madera   CA   94925   Marin          

800

 

VCA Real Property Acquisition Corporation

 

VCA Dekalb-Gwinnett Animal Emergency Hospital

  Owned   6430 Lawrenceville Highway   Tucker   GA   30084   Gwinnett   10/01/08
       

801

 

Pets’ Rx, Inc.

 

Office Lease: Northwest Veterinary Specialists #801

  Leased   16770 S.E. 82nd Drive   Clackamas   OR   97015   Clackamas          

Lease for additional office space

801

 

Pets’ Rx, Inc.

 

VCA Northwest Veterinary Specialists

  Leased   16756 S.E. 82nd Drive   Clackamas   OR   97015   Clackamas          

802

 

VCA Animal Hospitals, Inc.

 

VCA Lilburn Animal Hospital

  Leased   4985 Lawrenceville Highway   Lilburn   GA   30047   Gwinnett        
 

804

 

VCA Real Property Acquisition Corporation

 

VCA Swengel Animal Hospital

  Owned   6950 South East St.   Indianapolis   IN   46227   Marion   12/02/08  
     

805

 

VCA Animal Hospitals, Inc.

 

VCA Animal Care Center of Sonoma County

  Leased   6470 Redwood Drive   Rohnert Park   CA   94928   Sonoma          

806

 

VCA Real Property Acquisition Corporation

 

VCA Old Canal Animal Hospital

  Owned   49 East Main Street   Plainville   CT   06062   Hartford   12/03/08  
     

807

 

VCA Real Property Acquisition Corporation

 

VCA Bristol Animal Hospital

  Owned   865 Terryville Ave.   Bristol   CT   06010   Hartford   12/03/08      
 

808

 

VCA Real Property Acquisition Corporation

 

VCA Cherry Bend Animal Hospital

  Owned   10387 E. Cherry Bend Road   Traverse City   MI   49684   Leelamau  
01/06/09        

809

 

VCA Real Property Acquisition Corporation

 

VCA Green Animal Hospital

  Owned   1620 Corporate Woods Circle   Uniontown   OH   44685   Summit  
06/18/13        

810

 

VCA Animal Hospitals, Inc.

 

VCA St. Mary’s Animal Hospital

  Leased   22261 Three Notch Road   Lexington Park   MD   20653   Saint Mary’s  
       

811

 

Veterinary Centers of America-Texas, Inc.

 

VCA Mainland Animal Hospital

  Leased   3015 Palmer Highway   Texas City   TX   77590   Galveston          

812

 

VCA Real Property Acquisition Corporation

 

VCA American River Animal Hospital

  Owned   9391 Greenback Lane   Orangevale   CA   95662   Sacramento   12/15/10
       

813

 

VCA Animal Hospitals, Inc.

 

VCA Herndon-Reston Animal Hospital

  Leased   500 Elden Street   Herndon   VA   20170   Fairfax          

814

 

VCA of New York, Inc.

 

Animal Specialty Center

  Leased   9 Odell Plaza   Yonkers   NY   10701   Westchester          

817

 

VCA Real Property Acquisition Corporation

 

VCA Animal Care Center of Mt. Juliet

  Owned   2701 N. Mount Juliet Road   Mount Juliet   TN   37122   Wilson  
04/01/09        

818

 

VCA Real Property Acquisition Corporation

 

VCA Avalon-Heart of Gwinnett Animal Hospital

  Owned   470 Pleasant Hill Road   Lilburn   GA   30047   Gwinnett   04/01/09  
     

820

 

VCA Real Property Acquisition Corporation

 

VCA Wakulla Animal Hospital

  Owned   2571 Crawfordville Highway   Crawfordville   FL   32327   Wakulla  
04/20/09        

821

 

VCA Animal Hospitals, Inc.

 

VCA Redwood Animal Hospital

  Leased   16390 N.E. 87th Street   Redmond   WA   98052   King          

822

 

VCA Animal Hospitals, Inc.

 

VCA Smoketown Animal Hospital

  Leased   2497 Old Philadelphia Pike   Lancaster   PA   17602   Lancaster      
 

Temporarily leasing space to equine practice on a month-to-month basis

 

823

 

VCA Animal Hospitals, Inc.

 

VCA Smoketown Animal Hospital at Bridgeport

  Leased   1251 Ranck Mill Road   Lancaster   PA   17602   Lancaster          

826

 

VCA Animal Hospitals, Inc.

 

VCA Povar Animal Hospital

  Leased   15 First Street   East Providence   RI   02914   Providence          

827

 

VCA Animal Hospitals, Inc.

 

VCA Manito Animal Hospital

  Leased   2304 E. 57th Avenue   Spokane   WA   99223   Spokane          

829

 

VCA Animal Hospitals, Inc.

 

VCA Bloomington Animal Hospital

  Leased   8830 Lyndale Avenue South   Bloomington   MN   55420   Hennepin      
   

830

 

VCA Animal Hospitals, Inc.

 

VCA Noah’s Place Animal Medical Center

  Leased   2050 62nd Avenue North   St. Petersburg   FL   33702   Pinellas      
   

831

 

VCA Real Property Acquisition Corporation

 

VCA Braelinn Village Animal Hospital

  Owned   1130 Crosstown Court   Peachtree City   GA   30269   Fayette  
11/16/09        

832

 

Arroyo PetCare Center, Inc.

 

VCA Town and Country Animal Hospital

  Leased   8414 4th Street NW   Albuquerque   NM   87114   Bernalillo          

833

 

VCA Animal Hospitals, Inc.

 

VCA Orange City Animal Hospital

  Leased   1220 South Volusia Avenue   Orange City   FL   32763   Volusia      
   

834

 

VCA Animal Hospitals, Inc.

 

VCA Duncan Manor Animal Hospital

  Leased   1720 Ferguson Road   Allison Park   PA   15101   Allegheny          

835

 

VCA Animal Hospitals, Inc.

 

VCA Old Marple Animal Hospital

  Leased   820 West Springfield Road   Springfield   PA   19064   Delaware      
   

836

 

VCA Real Property Acquisition Corporation

 

VCA Pahle Animal Hospital

  Owned   10827 West Oklahoma Avenue   West Allis   WI   53227   Milwaukee  
02/02/10      

Subleasing space to dog trainer on a month-to-month basis.

 

837

 

VCA Animal Hospitals, Inc.

 

VCA Wickaboag Animal Hospital

  Leased   138 West Main Street   West Brookfield   MA   01585   Worcester      
   

838

 

VCA Animal Hospitals, Inc.

 

VCA Atwood Animal Hospital

  Leased   342 Atwood Avenue   Cranston   RI   02920   Providence          

839

 

Veterinary Centers of America-Texas, Inc.

 

VCA University Animal Hospital

  Leased   5501 West Lovers Lane   Dallas   TX   75209   Dallas          

842

 

VCA Animal Hospitals, Inc.

 

VCA Firehouse Animal Hospital

  Leased   1038 E 6th Ave, Unit B   Denver   CO   80218   Denver          

843

 

VCA Animal Hospitals, Inc.

 

VCA Orchard Animal Hospital

  Leased   5930 S. Holly Street   Greenwood Village   CO   80111   Arapahoe    
     

844

 

VCA Animal Hospitals, Inc.

 

VCA Park Hill Animal Hospital

  Leased   5304 East Colfax Avenue   Denver   CO   80220   Denver          

845

 

VCA Animal Hospitals, Inc.

 

VCA Dakota Ridge Animal Hospital

  Leased   12255 West Bowles Avenue   Littleton   CO   80127   Jefferson        
 

846

 

VCA Animal Hospitals, Inc.

 

VCA Littleton Animal Hospital

  Leased   2640 W. Belleview Avenue, Suite 200   Littleton   CO   80123  
Arapahoe          

847

 

VCA Animal Hospitals, Inc.

 

VCA Thornton Animal Hospital

  Leased   3555 East 104th Avenue   Thornton   CO   80233   Adams          

848

 

VCA Real Property Acquisition Corporation

 

VCA Bay Area Veterinary Specialists & Emergency Hospital

  Owned   14790 Washington Ave.   San Leandro   CA   94578   Alameda   07/26/13
       

849

 

VCA Animal Hospitals, Inc.

 

VCA Lawrence Animal Hospital

  Leased   771 Lawrence Expressway   Santa Clara   CA   95051   Santa Clara    
     

850

 

VCA Animal Hospitals, Inc.

 

VCA Palo Alto Animal Hospital

  Leased   3944 El Camino Real   Palo Alto   CA   94306   Santa Clara          

851

 

VCA Animal Hospitals, Inc.

 

VCA Bascom Animal Hospital

  Leased   2175 S. Bascom Ave.   Campbell   CA   95008   Santa Clara          

852

 

VCA Animal Hospitals, Inc.

 

VCA All About Pets Animal Hospital

  Leased   34664 Alvarado Niles Rd.   Union City   CA   94587   Alameda        
 

853

 

VCA Animal Hospitals, Inc.

 

VCA Valley Animal Medical Center & Emergency Hospital

  Leased   46920 Jefferson Street   Indio   CA   92201   Riverside          

854

 

VCA Animal Hospitals, Inc.

 

VCA Yucca Valley Animal Hospital

  Leased   57185 29 Palms Highway   Yucca Valley   CA   92284   San Bernardino  
       

855

 

VCA Animal Hospitals, Inc.

 

VCA All Creatures Animal Hospital

  Leased   78-267 Highway 111   La Quinta   CA   92253   Riverside          

857

 

VCA Animal Hospitals, Inc.

 

VCA 29 Palms Animal Hospital

  Owned   70513 29 Palms Highway   29 Palms   CA   92277   San Bernardino  
11/01/10        

859

 

VCA Animal Hospitals, Inc.

 

Vacant Property: California Animal Hospital #859

  Leased   1736 S. Sepulveda Blvd.   Los Angeles   CA   90025   Los Angeles    
  X  

Subleasing space to HoPe

 

Merged into #101 02/18/13; leases (x2) expire 10/31/17 and 05/29/16

 

Page 7 of 9



--------------------------------------------------------------------------------

AU

 

LOAN
PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

860

 

VCA Animal Hospitals, Inc.

 

VCA Brentwood Animal Hospital

  Leased   11718 Olympic Blvd.   West Los Angeles   CA   90064   Los Angeles    
     

861

 

VCA Animal Hospitals, Inc.

 

VCA Adler Animal Hospital and Pet Resort

  Leased   16911 Roscoe Blvd.   North Hills   CA   91343   Los Angeles          

863

 

VCA Animal Hospitals, Inc.

 

VCA Califormia Oaks Animal Hospital

  Leased   40575 California Oaks Road, Suite D7   Murrieta   CA   92562  
Riverside          

864

 

VCA Animal Hospitals, Inc.

 

VCA Bradshaw Animal Hospital

  Leased   9609 Bradshaw Rd.   Elk Grove   CA   95624   Sacramento        

Leasing space to large animal practice.

 

866

 

VCA Animal Hospitals, Inc.

 

VCA Yuba Sutter Animal Hospital

  Leased   1368 Colusa Highway   Yuba City   CA   95993   Sutter          

867

 

VCA Animal Hospitals, Inc.

 

VCA Bonita Animal Hospital

  Leased   3438 Bonita Rd.   Chula Vista   CA   91910   San Diego          

868

 

VCA Animal Hospitals, Inc.

 

VCA Animal Specialty Group

  Leased   5610 Kearny Mesa Rd., Suite B   San Diego   CA   92111   San Diego  
       

871

 

VCA Animal Hospitals, Inc.

 

VCA San Francisco Veterinary Specialists

  Leased   650 Alabama Street   San Francisco   CA   94110   San Francisco      
   

871

 

VCA Real Property Acquisition Corporation

 

VCA San Francisco Veterinary Specialists

  Owned   600 Alabama Street   San Francisco   CA   94110   San Francisco  
07/27/10        

872

 

VCA Real Property Acquisition Corporation

 

VCA Catoosa Animal Hospital

  Owned   3150 Boynton Drive   Ringgold   GA   30736   Catoosa   08/03/10      
 

873

 

VCA Animal Hospitals, Inc.

 

VCA Southwick Animal Hospital

  Leased   498 College Highway   Southwick   MA   01077   Hampden          

875

 

VCA Animal Hospitals, Inc.

 

VCA Westside Animal Hospital

  Leased   900 Fresno Avenue   Santa Rosa   CA   95407   Sonoma          

876

 

VCA Real Property Acquisition Corporation

 

VCA Carrollton Animal Hospital

  Owned   501 Clifton Terrace   Carrollton   GA   30117   Carroll   08/30/10    
   

877

 

VCA Animal Hospitals, Inc.

 

VCA Welborn Animal Hospital

  Leased   7860 Washington Ave.   Kansas City   KS   66112   Wyandotte          

878

 

VCA Animal Hospitals, Inc.

 

VCA Alexandria Animal Hospital

  Leased   2660 Duke Street   Alexandria   VA   22314   Alexandria City        
 

879

 

Veterinary Centers of America-Texas, Inc.

 

VCA Love Field Animal Hospital

  Leased   6550 Lemmon Avenue   Dallas   TX   75209   Dallas          

880

 

VCA Animal Hospitals, Inc.

 

VCA Northview Animal Hospital Specialty Referral Center

  Leased   223 Siebert Road   Pittsburgh   PA   15237   Allegheny          

882

 

VCA Animal Hospitals, Inc.

 

VCA Riverside Animal Hospital

  Leased   201 North Main Street   Boscawen   NH   03303   Merrimack          

884

 

VCA Animal Hospitals, Inc.

 

VCA Woodland Animal Hospital

  Leased   3012 Shaffer Ave. SE   Kentwood   MI   49512   Kent          

885

 

VCA Real Property Acquisition Corporation

 

VCA Buckhead Animal Hospital

  Owned   1911 Piedmont Circle NE   Atlanta   GA   30324   Fulton   12/14/10    
   

886

 

VCA Real Property Acquisition Corporation

 

VCA Angel Animal Hospital

  Owned   3041 Long Prairie Road   Flower Mound   TX   75022   Denton   12/22/10
       

887

 

VCA Animal Hospitals, Inc.

 

VCA Peachtree Animal Hospital

  Leased   4839 Peachtree Road   Chamblee   GA   30341   Dekalb          

888

 

VCA Real Property Acquisition Corporation

 

Iselin Animal Hospital

  Owned   450 Route 27   Iselin   NJ   08830   Middlesex   03/29/11        

889

 

VCA Animal Hospitals, Inc.

 

VCA TLC Animal Hospital

  Leased   8725 Santa Monica Boulevard   West Hollywood   CA   90069   Los
Angeles          

890

 

VCA Animal Hospitals, Inc.

 

VCA Los Angeles Veterinary Specialists

  Leased   8723 Santa Monica Boulevard   West Hollywood   CA   90069   Los
Angeles          

892

 

VCA Real Property Acquisition Corporation

 

VCA Royalton Road Animal Hospital

  Owned   10500 Royalton Road   North Royalton   OH   44133   Cuyahoga  
06/29/11        

893

 

VCA Animal Hospitals, Inc.

 

Katonah Bedford Veterinary Center

  Leased   546 N. Bedford Rd. (Route 117)   Bedford Hills   NY   10507  
Westchester          

894

 

VCA Animal Hospitals, Inc.

 

Veterinary Referral & Emergency Center of Westbury

  Leased   609-5 Cantiague Rock Road   Westbury   NY   11590   Nassau          

895

 

VCA Animal Hospitals, Inc.

 

Vacant Property: Avon #895

  Leased   9 Avonwood Road   Avon   CT   06001   Hartford       X    

Former site of Avon #895; Hospital merged into Cheshire #729 09/09/13; Lease
expires 11/30/14.

896

 

VCA Animal Hospitals, Inc.

 

VCA SouthPaws Veterinary Specialists & Emergency

  Leased   8500 Arlington Boulevard   Fairfax   VA   22031   Fairfax          

897

 

VCA Animal Hospitals, Inc.

 

VCA Animal Specialty Center of South Carolina

  Leased   3912 Fernandina Road   Columbia   SC   29210   Lexington          

Leasing additional space for an MRI machine

898

 

VCA Animal Hospitals, Inc.

 

VCA Stoney Creek Animal Hospital

  Leased   626 W. Mallard Creek Church Rd.   Charlotte   NC   28262  
Mecklenburg          

899

 

VCA Animal Hospitals, Inc.

 

VCA Arboretum View Animal Hospital

  Leased   2551 Warrenville Road   Downers Grove   IL   60515   DuPage          

900

 

VCA Animal Hospitals, Inc.

 

VCA Great Lakes Veterinary Specialists

  Leased   4760 Richmond Road, Suite 4000   Warrensville Heights   OH   44128  
Cuyahoga          

903

 

VCA Animal Hospitals, Inc.

 

VCA Cairo Animal Hospital

  Leased   1170 Park Avenue West   Highland Park   IL   60035   Lake          

904

 

VCA Animal Hospitals, Inc.

 

VCA Pacific Petcare Animal Hospital

  Leased   12720 Carmel Country Road, Suite #100   San Diego   CA   92130   San
Diego          

905

 

VCA Animal Hospitals, Inc.

 

VCA Kickingbird Animal Hospital

  Leased   421 N. Bryant Avenue   Edmond   OK   73034   Oklahoma          

Lease includes #906 VCA Kickingbird Animal Supply Center

908

 

VCA Animal Hospitals, Inc.

 

VCA New Kent Animal Hospital

  Leased   2955 Pocahontas Trail   Quinton   VA   23141   New Kent          

909

 

VCA Animal Hospitals, Inc.

 

VCA Sugar Grove Animal Hospital

  Leased   5043 Bancroft Lane   Greenwood   IN   46142   Johnson          

910

 

VCA Animal Hospitals, Inc.

 

VCA Findlay Animal Hospital

  Leased   2141 Bright Road   Findlay   OH   45840   Hancock          

911

 

VCA Animal Hospitals, Inc.

 

VCA Findlay Animal Care Center

  Leased   1614 West Main Cross Street   Findlay   OH   45840   Hancock        
 

912

 

VCA Animal Hospitals, Inc.

 

VCA Mission Animal Referral and Emergency Center

  Leased   5914 Johnson Drive   Mission   KS   66202   Johnson          

914

 

VCA Animal Hospitals, Inc.

 

VCA Appalachian Animal Hospital

  Leased   125 Mulberry Street   East Ellijay   GA   30540   Gilmer          

915

 

VCA Animal Hospitals, Inc.

 

VCA Maple Shade Animal Hospital

  Leased   845 East Main Street   Maple Shade   NJ   08052   Burlington        
 

916

 

VCA Animal Hospitals, Inc.

 

VCA Charles Towne Animal Hospital

  Leased   850 Savannah Highway   Charleston   SC   29407   Charleston          

917

 

VCA Animal Hospitals, Inc.

 

VCA Tender Care Animal Hospital

  Leased   1569 Fourth Street   San Rafael   CA   94901   Marin          

920

 

VCA Animal Hospitals, Inc.

 

VCA Waipahu Animal Hospital

  Leased   94-810 Moloalo Street, Suite 115   Waipahu   HI   96797   Honolulu  
       

921

 

VCA Animal Hospitals, Inc.

 

VCA Kapolei Animal Hospital

  Leased   91-579 Farrington Highway #105   Kapolei   HI   96707   Honolulu    
     

923

 

VCA Animal Hospitals, Inc.

 

VCA Peachtree Animal Hospital

  Leased   18620 Darnestown Road   Beallsville   MD   20839   Montgomery        
 

924

 

Arroyo PetCare Center, Inc.

 

VCA Rock Creek Animal Hospital

  Leased   1445 NW 185th Avenue   Aloha   OR   97006   Washington          

926

 

VCA of New York, Inc.

 

Bay Ridge Animal Hospital

  Leased   6803 5th Avenue   Brooklyn   NY   11220   Kings          

927

 

VCA Animal Hospitals, Inc.

 

Annex Location: VCA Charles E. London Animal Hospital

  Leased   2131B South Queen Street   York   PA   17403   York          

927

 

VCA Animal Hospitals, Inc.

 

VCA Charles E. London Animal Hospital

  Leased   2129 South Queen Street   York   PA   17403   York          

928

 

VCA Animal Hospitals, Inc.

 

VCA Stoney Creek Animal Hospital

  Leased   14660 Herriman Blvd, Suite 800   Noblesville   IN   46060   Hamilton
         

929

 

VCA of New York, Inc.

 

Commack Animal Hospital

  Leased   3095 Jericho Turnpike   East Northport   NY   11731   Suffolk        
 

930

 

VCA Animal Hospitals, Inc.

 

VCA Augustine Loretto Animal Hospital

  Leased   11359 Old Saint Augustine Road   Jacksonville   FL   32258   Duval  
       

931

 

VCA Real Property Acquisition Corporation

 

VCA AVH Animal Hospital

  Owned   1027 Blue Valley Drive   Pen Argyl   PA   18072   Northampton  
08/07/12        

932

 

VCA Real Property Acquisition Corporation

 

VCA Commonwealth Animal Hospital

  Owned   10860 Main Street   Fairfax   VA   22030   Fairfax   08/14/12        

933

 

VCA of New York, Inc.

 

Jericho Animal Hospital

  Leased   360 West Jericho Turnpike   Syosset   NY   11791   Nassau          

935

 

VCA Animal Hospitals, Inc.

 

VCA Loomis Basin Veterinary Clinic

  Leased   3901 Sierra College Blvd.   Loomis   CA   95650   Placer          

937

 

VCA Animal Hospitals, Inc.

 

VCA Ragland & Riley Animal Hospital

  Leased   3207 Cookeville Hwy   Livingston   TN   38570   Overton          

938

 

VCA Animal Hospitals, Inc.

 

VCA Veterinary Specialists of the Valley

  Leased   22123 Ventura Boulevard   Woodland Hills   CA   91364   Los Angeles  
     

Subleasing space to #968

 

939

 

VCA Animal Hospitals, Inc.

 

VCA Pleasant Bay Animal Hospital

  Leased   9 Route 137   East Harwich   MA   02645   Barnstable        

Subleasing residential space to employee

 

940

 

VCA Animal Hospitals, Inc.

 

VCA Centennial Valley Animal Hospital

  Leased   259 Century Circle   Louisville   CO   80027   Boulder          

941

 

Veterinary Centers of America-Texas, Inc.

 

VCA Advanced Care Animal Hospital

  Leased   3000 Highway 121   Bedford   TX   76021   Tarrant          

942

 

VCA of New York, Inc.

 

VCA Animal Specialty and Emergency Center

  Leased   1285 Route 9   Wappingers Falls   NY   12590   Dutchess          

943

 

VCA Real Property Acquisition Corporation

 

VCA Imperial Point Animal Hospital

  Owned   1574 East Commercial Boulevard   Fort Lauderdale   FL   33334  
Broward   10/30/12        

945

 

VCA Real Property Acquisition Corporation

 

VCA Met Vet West Animal Hospital

  Owned   5309 Campbells Run Road   Pittsburgh   PA   15205   Allegheny  
10/30/12        

946

 

VCA Animal Hospitals, Inc.

 

VCA Met Vet South Animal Hospital

  Leased   560 McNeilly Road   Pittsburgh   PA   15226   Allegheny          

947

 

Arroyo PetCare Center, Inc.

 

VCA North Portland Veterinary Hospital

  Leased   3000 N Lombard Street   Portland   OR   97217   Multnomah          

948

 

VCA Real Property Acquisition Corporation

 

VCA North Main Street Veterinary Clinic

  Owned   1116 North Main Street   Brockton   MA   02301   Plymouth   11/27/12  
     

949

 

VCA Animal Hospitals, Inc.

 

VCA Seaside Animal Hospital

  Leased   9256 Beach Drive   Calabash   NC   28467   Brunswick          

951

 

VCA Animal Hospitals, Inc.

 

VCA Foothill Veterinary Hospital

  Leased   2204 Foothill Blvd.   Pasadena   CA   91107   Los Angeles          

952

 

VCA Real Property Acquisition Corporation

 

VCA Northside Animal Hospital

  Owned   939 West 40th Street   San Bernardino   CA   92407   San Bernardino  
03/20/13        

 

Page 8 of 9



--------------------------------------------------------------------------------

AU

 

LOAN PARTY

 

HOSPITAL
NAME

 

LEASED/

OWNED

 

ADDRESS

 

CITY

 

ST

 

ZIP

 

COUNTY

 

PURCHASE
DATE

 

DEVELOPING
PROPERTY

 

VACANT

 

SUBLEASES

 

COMMENTS

953

 

VCA Animal Hospitals, Inc.

 

VCA Feline Medical Center

  Leased   4792 Caughlin Parkway, Suites 209-210   Reno   NV   89519   Washoe  
       

954

 

VCA Animal Hospitals, Inc.

 

VCA Wellington Animal Hospital

  Leased   3921 Miller Road   Newtown Square   PA   19073   Delaware          

Lease includes #955 VCA Family Pet Resort

957

 

VCA Animal Hospitals, Inc.

 

The Barkley Pet Hotel and Day Spa

  Leased   31166 Via Colinas   Westlake Village   CA   91362   Los Angeles      
   

958

 

VCA Animal Hospitals, Inc.

 

Westlake Village Animal Hospital

  Leased   31166 Via Colinas   Westlake Village   CA   91362   Los Angeles      
   

959

 

VCA Animal Hospitals, Inc.

 

VCA Eads Animal Hospital

  Leased   3210 Cypress Ridge Drive   Eads   TN   38028   Fayette          

960

 

VCA Real Property Acquisition Corporation

 

VCA Fairleigh Animal Hospital

  Owned   1212 Bardstown Road   Louisville   KY   40204   Jefferson   09/17/13  
     

961

 

VCA Real Property Acquisition Corporation

 

VCA Lakeside Animal Hospital

  Owned   7817 Jacksboro Highway   Fort Worth   TX   76135   Tarrant   11/12/13
       

962

 

VCA Real Property Acquisition Corporation

 

VCA Terrell Mill Animal Hospital

  Owned   1315 Powers Ferry Rd. SE   Marietta   GA   30067   Cobb   12/17/13    
   

965

 

VCA Animal Hospitals, Inc.

 

Office Lease: Care #965

  Leased   305 E. Haley Street   Santa Barbara   CA   93101   Santa Barbara    
     

Lease for additional office space

965

 

VCA Animal Hospitals, Inc.

 

VCA Care Specialty and Emergency Animal Hospital

  Leased   301 E. Haley Street   Santa Barbara   CA   93101   Santa Barbara    
     

966

 

VCA Animal Hospitals, Inc.

 

VCA Advanced Veterinary Care Center

  Leased   15926 Hawthorne Blvd.   Lawndale   CA   90260   Los Angeles          

969

 

VCA Animal Hospitals, Inc.

 

VCA Acacia Animal Hospital and Pet Resort

  Leased   655 W. Citracado Parkway   Escondido   CA   92025   San Diego        
 

970

 

VCA Animal Hospitals, Inc.

 

VCA Orange County Veterinary Specialists

  Leased   3021 Edinger Avenue   Tustin   CA   92780   Orange          

971

 

VCA Animal Hospitals, Inc.

 

VCA Animal Hospital West

  Leased   412 Jonestown Road   Winston-Salem   NC   27104   Forsyth          

973

 

VCA Animal Hospitals, Inc.

 

VCA Timberlyne Animal Hospital

  Leased   110 Banks Drive   Chapel Hill   NC   27514   Orange          

974

 

VCA Real Property Acquisition Corporation

 

VCA Legion Road Animal Hospital

  Owned   1703 Legion Road   Chapel Hill   NC   27517   Orange   05/27/14      

Leasing space to six tenants

 

975

 

Arroyo PetCare Center, Inc.

 

VCA Animal Medical Center of El Cajon

  Leased   600 Broadway   El Cajon   CA   92021   San Diego          

976

 

VCA Animal Hospitals, Inc.

 

VCA Tri-County Animal Hospital

  Leased   1811 Okeechobee Road   Fort Pierce   FL   34950   Saint Lucie        
 

977

 

VCA Animal Hospitals, Inc.

 

VCA Tri-County Animal Hospital North

  Leased   4846 N. Kings Highway   Fort Pierce   FL   34951   Saint Lucie      
   

978

 

VCA Animal Hospitals, Inc.

 

VCA Lacey Animal Hospital

  Leased   4242 Pacific Avenue SE   Lacey   WA   98503   Thurston          

979

 

VCA Animal Hospitals, Inc.

 

VCA Companion Animal Hospital

  Leased   5435 West Highway 40   Ocala   FL   34482   Marion          

 

Page 9 of 9



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART II

OWNED/LEASED LOCATIONS

LABORATORY

 

    LOCATION
#  

Type

 

STATUS

 

LOAN PARTY

 

LAB NAME

 

OWN/
LEASE

 

ADDRESS

 

CITY

 

COUNTY

  ST   ZIP   COUNTRY 1   101   PRIMARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH IRVINE (PAL)

 

OWN

  17672-A COWAN AVE., STE. 200   IRVINE   ORANGE   CA   92614   US 2   101  
PRIMARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH IRVINE (PAL)

 

LEASE

  17672-B COWAN AVE.   IRVINE   ORANGE   CA   92614   US 3   201   PRIMARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH NEW YORK

 

LEASE

  1111 MARCUS BLVD., STE. M28   LAKE SUCCESS   NAUSSAU   NY   11042   US 4   105
  SECONDARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH DALLAS

 

LEASE

  4040 W. ROYAL LANE, STE. 124   IRVING   DALLAS   TX   75063   US 5
  107   SECONDARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH MEMPHIS

 

OWN

  2433 GLOBE COVE   SOUTHAVEN   DESOTO   MS   38671   US 6   102   SECONDARY
(MOVED 5/12/12)  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PHOENIX

 

LEASE

  8152 N. 83RD AVE #2 SUITES C-D   PHOENIX   MARICOPA   AZ   85021   US 7   300
  SECONDARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH CHICAGO

 

LEASE

  2601 W. 22ND STREET   OAKBROOK   DUPAGE   IL   60803   US 8   203   SECONDARY
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH ATLANTA

 

LEASE

  4895 SOUTH ATLANTA, STE. A   SMYRNA   COBB   GA   30080   US 9   205  
STAT-MOVED (6/17/11)  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH BOSTON (S. WEYMOUTH)

 

LEASE

  595 COLUMBIAN STREET   SOUTH WEYMOUTH   NORFOLK   MA   02190   US 10   108  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH DENVER

 

LEASE

  3550 SOUTH JASON STREET   ENGLEWOOD   ARAPAHOE   CO   80110   US 11   302  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH DETROIT

 

LEASE

  21540 WEST 11 MILE   SOUTHFIELD   OAKLAND   MI   48076   US 12   122   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH HAWAII

 

LEASE

  45-608 KAMEHAMEHA HWY   KANEOHE   HONOLULU   HI   96744   US 13   130   STAT
(MERGED W HOUSTON 6/25/1  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SPRING

 

LEASE

  1646 SPRING CYPRESS RD   SPRING   HARRIS   TX   77388   US 14   204   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH NORTH CAROLINA

 

LEASE

  6405 TRYON ROAD, STE. 200   CARY   WAKE   NC   27511   US 15   217   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH FAIRFAX

 

LEASE

  8500 ARLINGTON BLVD   FAIRFAX   FAIRFAX CITY   VA   22031   US 16   109   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SALT LAKE CITY

 

LEASE

  6364 S. HIGHLAND DR., STE. 202   SALT LAKE CITY   SALT LAKE   UT   84121   US
17   206   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH WEST PALM BEACH

 

LEASE

  3884 FOREST HILL BLVD   WEST PALM BEACH   PALM BEACH   FL   33406   US 18  
120   STAT-MOVED (4/18/11)  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SAN JOSE

  LAND LEASE   3345 EL CAMINO REAL   SANTA CLARA   SANTA CLARA   CA   95051   US
19   303   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH INDIANA

 

LEASE

  11837 TECHNOLOGY DRIVE   FISHERS   HAMILTON   IN   46038   US 20   304   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH KANSAS CITY

 

LEASE

  11950 WEST 110TH STREET   OVERLAND   JOHNSON   KS   66210   US 21   305   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH LOUISVILLE

 

LEASE

  11021 PLANTSIDE DRIVE   LOUISVILLE   JEFFERSON   KY   40299   US 22   110  
SECONDARY  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PORTLAND

 

LEASE

  12067 NE GLENN WIDING DR., STE 101/102   PORTLAND   MULTNOMAH   OR   97220  
US 23   111   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SEATTLE

 

LEASE

  19115 W. VALLEY HWY., STE H109   KENT   KING   WA   98032   US 24   202   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH TAMPA

 

LEASE

  3350 BUSCHWOOD DR., STE. 250   TAMPA   HILLSBOROUGH   FL   33618   US 25   121
  STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SAN FRANCISCO

 

LEASE

  600 ALABAMA   SAN FRANCISCO   SAN FRANCISCO   CA   94110   US 26   208   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH ORLANDO

 

LEASE

  2221 LEE ROAD, SUITE 17B   WINTER PARK   ORANGE   FL   32789   US 27   306  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH ST. LOUIS

 

LEASE

  17485 NORTH OUTER 40 DRIVE   CHESTERFIELD   SAINT LOUIS   MO   63005   US 28  
123   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SAN ANTONIO

 

LEASE

  503 E. SONTERRA BLVD., STE. 106   SAN ANTONIO   BEXAR   TX   78258   US 29  
209   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH MORRISVILLE

 

LEASE

  600 AIRPORT BLVD., STE. 500   MORRISVILLE   WAKE   NC   27560   U.S. 30   307
  STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH OKLAHOMA

 

LEASE

  100 FARM ROAD   STILLWATER   PAYNE   OK   74078   US 31   210   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH CHARLOTTE

 

LEASE

  2235 TOWNSHIP ROAD   CHARLOTTE   MECKLENBURGH   NC   28273   US 32   308  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH CLEVELAND

 

LEASE

  2494 MEDINA ROAD   MEDINA   MEDINA   OH   44256   US 33   112   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH LAS VEGAS

 

LEASE

  8650 W. TROPICANA AVE., STE. B-107   LAS VEGAS   CLARK   NV   89147   US 34  
222   STAT-MOVED (5/11/11)  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PHILADELPHIA

 

LEASE

  301 VETERANS HIGHWAY   LEVITTOWN   BUCK   PA   19056   US 35   212   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SARATOGA

 

LEASE

  313 USHERS RD   BALLSTON LAKE   SARATOGA   NY   12019   US 36   124   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SACRAMENTO

 

LEASE

  9801 OLD WINERY RD   SACRAMENTO   SACRAMENTO   CA   95827   US 37   213   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH BUFFALO

 

LEASE

  5225 SHERIDAN DRIVE   WILLIAMSVILLE   ERIE   NY   14221   US 38   214   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PITTSBURGH

 

LEASE

  223 SIEBERT ROAD   PITTSBURGH   ALLEGHENY   PA   15237   US 39   126   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH CHATTANOOGA

 

LEASE

  1466 RIVERSIDE DR., STE. B   CHATTANOOGA   HAMILTON   TN   37406   US 40   127
  STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH REDDING

 

LEASE

  2505 HILLTOP DR.   REDDING   SHASTA   CA   96002   US 41   310   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH GRAND RAPIDS

 

LEASE

  1425 MICHIGAN ST   GRAND RAPIDS   KENT   MI   49503   US 42   215   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH COLUMBIA

 

LEASE

  3924 FERNANDINA RD   COLUMBIA   LEXINGTON   SC   29210   US 43   216   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH SANDY SPRINGS

 

LEASE

  455 ABERNATHY ROAD   SANDY SPRINGS   FULTON   GA   30328   US 44   128   STAT
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH BIRMINGHAM

 

LEASE

  2864 ACTON ROAD   BIRMINGHAM   JEFFERSON   AL   35243   US 45   218   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH MIDDLETOWN

 

LEASE

  730 RANDOLPH ROAD   MIDDLETOWN   MIDDLESEX   CT   06457   US 46   310   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH MINNEAPOLIS

 

LEASE

  10340 W. 70TH STRETT   EDEN PRAIRIE   HENNEPIN   MN   55344   US 47   220  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH NEW YORK CITY

 

LEASE

  77 WORTH STREET   NEW YORK CITY   NEW YORK   NY   10013   US 48   219   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH RICHMOND

 

LEASE

  1596 HOCKETT ROAD   MANAKIN-SABOT   GOOCHLAND   VA   23103   US 49   129  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH NEW ORLEANS

 

LEASE

  3409 DIVISION STREET   METAIRIE   JEFFERSON PARI   LA   70002   US 50   224  
STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH JACKSONVILLE

 

LEASE

  11437 CENTRAL PARKWAY, STE 101   JACKSONVILLE   DUVAL   FL   32224   US 51  
311   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH MADISON

 

LEASE

  1848 WALDORF BLVD   MADISON   DANE   WI   53719   US 52   131   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH VENTURA

 

LEASE

  2065 SPERRY AVE., STE B   VENTURA   VENTURA   CA   93003   US

 

Page 1 of 2



--------------------------------------------------------------------------------

    LOCATION
#  

Type

 

STATUS

 

LOAN PARTY

 

LAB NAME

 

OWN/
LEASE

 

ADDRESS

 

CITY

 

COUNTY

  ST   ZIP   COUNTRY 53   312   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH NASHVILLE

 

LEASE

  2223 NORTHWEST BROAD STREET   MURFREESBORO   RUTHERFORD   TN   37129   US 54  
226   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC

 

ANTECH ANNAPOLIS

 

LEASE

  2553 HOUSLEY RD., STE 102   ANNAPOLIS   ANNE ARUNDEL   MD   21401   US 55  
227   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC

 

ANTECH NEW HAMPSHIRE

 

LEASE

  136 HARVEY RD, BLDG A, STE 007   LONDONDERRY   ROCKINGHAM   NH   03053   US 56
  228   STAT  

OPEN

 

ANTECH DIAGNOSTICS, INC

 

ANTECH PENSACOLA

 

LEASE

  4800 N DAVIS HWY   PENSACOLA   ESCAMBIA   FL   32503   US 57   125   DIST. CTR
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

NATIONAL DISTRIBUTION CENTER

 

LEASE

  4260 E. RAINES RD. STE. 2   MEMPHIS   SHELBY   TN   38118   US 58   505   MFG
- MEMPHIS  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

MANUFACTURING

 

LEASE

  4260 E. RAINES RD. STE. 2   MEMPHIS   SHELBY   TN   38118   US 59   501  
IRVINE MFG/ DEVELOPMENT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

MANUFACTURING

 

OWN

  17672 COWAN AVE.   IRVINE   ORANGE   CA   92614   US 60   201   PATH OFFICE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PATHOLOGY EAST

 

LEASE

  9 SCHILLING RD, STE. 211   HUNT VALLEY   BALTIMORE   MD   21031   US 61   201
  PATH OFFICE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PATHOLOGY EAST

 

LEASE

  150 PROVIDENCE RD   CHAPEL HILL   DURHAM   NC   27514   US 62   201   PATH
OFFICE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PATHOLOGY EAST

 

LEASE

  410 UNION AVE.   FRAMINGHAM   MIDDLESEX   MA   01702   US 63   503   MFG -
INDIANA  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

MANUFACTURING

 

LEASE

  1187 E. NORTHFIELD DRIVE, STE D, E, F & G   BROWNSBURG   HENDRICKS   IN  
46112   US 64   504   IMAGING CENTER  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH IMAGING SERVICE

 

LEASE

  17672-B COWAN AVE.   IRVINE   ORANGE   CA   92614   US 65   003   PATH OFFICE
 

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

PATHOLOGY OFFICE

 

LEASE

  16522 HOUSE & HAHL RD. STE F6   CYPRESS   FRANKLIN   TX   77433   US 66   003
  PATH OFFICE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

PATHOLOGY OFFICE

 

LEASE

  16522 HOUSE & HAHL RD. STE F8   CYPRESS   FRANKLIN   TX   77433   US 67   199
  STORAGE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

MFG LAB STORAGE SPACE

 

LEASE

  17875 SKY PARK CIR., STE. M   IRVINE   ORANGE   CA   92614   US 68   199  
STORAGE  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

MFG LAB STORAGE SPACE

 

LEASE

  17875 SKY PARK CIR., STE. J   IRVINE   ORANGE   CA   92614   US 69   003  
APARTMENT  

OPEN

 

ANTECH DIAGNOSTICS, INC.

 

PATHOLOGY APARTMENT

 

LEASE

  405 STEVENS #B   SANTA ANA   ORANGE   CA   92707   US 70   107   N/A  

CLOSED

 

ANTECH DIAGNOSTICS, INC.

 

VACANT: SITE OF OLD ANTECH MEMPHIS LOCATION

 

OWN

  9066 LACEY DR.   SOUTHAVEN   DESOTO   MS   38671   US 71   309   N/A  

CLOSED

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH CHURCHILL

 

LEASE

  3737 S. FOURTH STREET   LOUISVILLE   JEFFERSON   KY   40214   US 72   102  
SECONDARY (MOVED 5/12/12)  

CLOSED

 

ANTECH DIAGNOSTICS, INC.

 

ANTECH PHOENIX

 

OWN

  13633 N CAVE CREEK RD   PHOENIX   MARICOPA   AZ   85022   US      

DEVELOPING

 

ANTECH DIAGNOSTICS, INC.

   

LEASE

  136 HARVEY ROAD, BUILDING A, SUITE #007   LONDONDERRY   ROCKINGHAM   NH  
03053   US

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART III

OWNED/LEASED LOCATIONS

MEDICAL EQUIPMENT

 

Loan Party

 

Business Name

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

 

Notes

Sound Technologies, Inc.

  Sound-Eklin   2409 Avenue J, Suite C   Arlington   TX   76006   Tarrant  
Leased   Educational facility

Sound Technologies, Inc.

  Sound-Eklin   5810 Van Allen Way   Carlsbad   CA   92008   San Diego   Leased
 

Sound Technologies, Inc.

  Sound-Eklin   2401 Internet Boulevard   Frisco   TX   75034   Collin   Leased
 

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART IV

OWNED/LEASED LOCATIONS

CORPORATE

 

Loan Party

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

VCA Inc.   12401 West Olympic Boulevard   Los Angeles   CA   90064   Los Angeles
  Leased VCA Inc.   12421 West Olympic Boulevard   Los Angeles   CA   90064  
Los Angeles   Leased Vicar Operating, Inc.   12200 West Olympic Boulevard   Los
Angeles   CA   90064   Los Angeles   Leased VCA Inc.   1913 Centinela Avenue  
Santa Monica   CA   90404   Los Angeles   Leased

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART V

OWNED/LEASED LOCATIONS

VETSTREET

 

Grantor

 

Business Name

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

Vetstreet, Inc.   Vetstreet   1110 Bonifant Street, Suites 200 & 500  
Silver Spring   MD   20910   Montgomery   Leased Vetstreet, Inc.   Vetstreet  
780 Township Line Road, Building 3   Yardley   PA   19067   Bucks   Leased

 

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.11(b): PART VI

OWNED/LEASED LOCATIONS

CAMP BOW WOW

 

Loan Party

 

Business Name

 

Address

 

City

 

State

 

Zip Code

 

County

 

Leased/Owned

Camp Bow Wow Franchising, Inc.   Camp Bow Wow   8820 W. 116th Circle, Suite D  
Broomfield   CO   80021   Broomfield   Leased CBW Operating, Inc.   Camp Bow Wow
- Golden   13101 W. 43rd Drive, Units 101-104   Golden   CO   80403   Jefferson
  Leased

 

Page 1 of 1



--------------------------------------------------------------------------------

Schedule 5.24

INSURANCE



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

General Liability - U.S.    4/01/2014 - 4/01/2015    First Specialty Insurance
Corporation    IRG200092501    $2,000,000 Subject to a $10,000,000 CAP for all
policy coverages    General Aggregate Limit for all coverages (Including
Professional Liability)    $340,019 - Premium       A+ XV       $2,000,000   
Products/Completed Operations Aggregate    $10,200 - State Tax            
$1,000,000    Personal & Advertising Injury Limit    $680.04 - Stamping Fee   
         $1,000,000    Per Occurrence Limit                     

 

                  Net Total: $350,889.61             Veterinarians Professional
Liability                $1,000,000    Each Veterinary Incident Limit         
      $1,000,000    Each Business Entity Incident Limit               
$2,000,000 Subject to a $10,000,000 CAP for all policy coverages    General
Aggregate Limit for all coverages (Including Professional Liability)            
   Diagnostic Testing Laboratories Professional Liability               
$1,000,000    Each Laboratory Incident Limit                $2,000,000 Subject
to a $10,000,000 CAP for all policy coverages    General Aggregate Limit for all
coverages (Including Professional Liability)                Employee Benefits
Liability Coverage - Claims Made                $1,000,000    Employee Benefits
Programs - Each Employee                $1,000,000    Employee Benefits Programs
- Aggregate                4/1/09    Retroactive Date               
Self-Insured Retention Amounts:                $150,000    Products/Completed
Operations                $150,000    All Other Hazards                   TPA:
CCMSI                   Please refer to carrier binder for details. Carrier
Binder always supersedes any potential discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

General Liability - Canada    4/01/2014 - 4/01/2015    Westport Insurance Corp.
   IRG2001029 01    $2,000,000 Subject to a $10,000,000 CAP for all policy
coverages    General Aggregate Limit for all coverages (Including GL, Veterinary
Professional Liability & Diagnostic Testing Laboratory Professional Liability)
   $40,014       A+ XV       $2,000,000    Products/Completed Operations
Aggregate                $1,000,000    Personal & Advertising Injury Limit      
         $1,000,000    Per Occurrence Limit                Excluded    Medical
Payments                Veterinarians Professional Liability               
$1,000,000    Each Veterinary Incident Limit                $1,000,000    Each
Business Entity Incident Limit                Diagnostic Testing Laboratories
Professional Liability                $1,000,000    Each Laboratory Incident
Limit                Employee Benefits Liability Coverage - Claims Made         
      $1,000,000    Employee Benefits Programs - Each Employee               
$1,000,000    Employee Benefits Programs - Aggregate                04/01/09   
Retroactive Date                Self-Insured Retention Amounts:               
$25,000    Products/Completed Operations                $25,000    All Other
Hazards                   Please refer to carrier binder for details. Carrier
Binder always supersedes any potential discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - U.S.    4/01/2014 - 4/01/2015    AXIS Insurance Co.    MLB706502-14
   $85,000,000    Limits of Liability    $1,319,792       A+ XV       $5,000,000
   Accounts Receivable                Included    Business Interruption         
      4 Weeks not to exceed $5,000,000    Civil Authority               
$1,000,000    Contingent Business Interruption                $5,000,000 or 25%
of the combined amount of covered direct physical damage and Time Element loss,
whichever is greater.    Debris Removal                $5,000,000 Combined
Coverage 1 & Coverage 2    Demolition & Increased Cost of Construction         
      $5,000,000    Earthquake (CA, AK, HI, PR) - All loss, damage or expenses
caused by or resulting from physical damage. CA Earthquake coverage applies only
to 10 hospitals specifically listed, corporate office location, Irvine lab and
the Carlsbad location. Global Endorsement per expiring Canada: $5M            
   $5,000,000    Earthquake (Pacific Northwest Earthquake Territory - All loss,
damage or expenses caused by or resulting from physical damage.               
$5,000,000    Earthquake - New Madrid Earthquake Territory - All loss, damage or
expenses caused by or resulting from physical damage.                $5,000,000
   As respects all loss, damage or expenses caused by or resulting from physical
damage to all other Locations which is caused by or results from Earthquake.   
            Equipment Breakdown                $500,000    Electronic Data
Processing Equipment Breakdown                $85,000,000    Equipment Breakdown
Endorsement                $100,000    Consequential Damage               
Included in Equipment Breakdown Sub-Limit    Time Element & Extra Expense      
         $250,000    Expediting Expense                $250,000    Service
Interruption - Property Damage                Included in Service Interruption -
Property Damage    Service Interruption - Time Element                $100,000
   Water Damage   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - U.S.    4/01/2014 - 4/01/2015    AXIS Insurance Co.    MLB706502-14
   $100,000    Expediting Expense    Included Above       A+ XV       Extended
Period of Indemnity    180 Day(s)                $1,000,000    Extra Expense   
            $5,000,000    Flood - Annual Aggregate: As respects all loss, damage
or expenses caused by or resulting from physical damage to Locations wholly or
partially in a High Hazard Flood Zone ( & All Other Locations) which is caused
by or results from Flood.                $2,500,000    Vacant Property -
Physical Damage resulting from Flood shall not exceed this amount per occurrence
or in the annual aggregate                $1,000,000    Sewer Back-up: per
occurrence                4 Week(s) not to exceed $5,000,000    Ingress / Egress
               $10,000,000    Leasehold Interest                $500,000   
Miscellaneous Unnamed Locations                $2,500,000    Newly Acquired
Locations (120 Day(s) Reporting                60 Day(s)    Ordinary Payroll
Expense                $25,000    Pollutant Clean Up and Removal               
$100,000    Professional Fees                $5,000,000    Property in the
Course of Construction                $250,000    Property in Transit         
      $2,500,000    Service Interruption                $500,000   
Unintentional Errors & Omissions                $100,000    Valuable Papers   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - U.S.    4/01/2014 - 4/01/2015    AXIS Insurance Co.    MLB706502-14
      Deductibles    Included Above       A+ XV       $10,000    Deductible: For
each and every loss or damage to covered property to all Locations, expect as
specifically noted below                5% of the Full 12 Months Time Element
Values. The combined deductible for Property Damage and Time Element shall be
subject to a minimum of $250,000 in any one occurrence    Earthquake in CA, AK,
HI or PR                2% of the Full 12 Months Time Element Values. The
combined deductible for Property Damage and Time Element shall be subject to a
minimum of $250,000 in any one occurrence    Earthquake in Pacific Northwest
Earthquake Territory                2% of the Full 12 Months Time Element
Values. The combined deductible for Property Damage and Time Element shall be
subject to a minimum of $250,000 in any one occurrence    Earthquake in New
Madrid Earthquake Territory                $250,000    As respects to all loss,
damage or expenses caused by or resulting from physical damage to all other
Locations which is caused by or results from Earthquake                As
respects to all loss, damage or expenses caused by or resulting from physical
damage to Locations wholly or partially located in a High Hazard Flood Zone
which is caused by or results from Flood.                $500,000    Flood:
Separate Building or Structure                $500,000    Flood: Personal
Property at each Separate Building or Structure                $250,000    Time
Element per occurrence                $100,000    As respects to all loss,
damage or expenses caused by or resulting from physical damage to all other
Locations which is caused by or results from Flood.               

5% of the 100% Value of Property Insured. 2% of the Full 12 Months Time Element
Values.

 

The combined deductible for Property Damage and Time Element shall be subject to
a min. of $250,000 in any one occurrence.

   As respects all loss, damage or expenses caused by or resulting from physical
damage to Locations in Florida, Hawaii or Tier 1 Windstorm Areas which is caused
by or results from the peril of wind from any Named Storm.               

5% of the 100% Value of Property Insured. 5% of the Full 12 Months Time Element
Values.

 

The combined deductible for Property Damage and Time Element shall be subject to
a min. of $250,000 in any one occurrence.

   As respects all loss, damage or expenses caused by or resulting from physical
damage to Locations in Puerto Rico or U.S. Virgin Islands which is caused by or
results from the peril of wind from any Named Storm.                Please refer
to carrier binder for details. Carrier Binder always supersedes any potential
discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - U.S.    4/01/2014 - 4/01/2015    AXIS Insurance Co.    MLB706502-14
   $10,000    Property in Transit Deductible    Included Above       A + XV   
   24 Hours    Service Interruption Deductible                $25,000   
Earthquake Sprinkler Leakage Deductible                $25,000    Vacant or
Unoccupied Property for a period up to and including 180 Days               
$50,000    Vacant or Unoccupied Property for a period beyond 180 days         
      $5,000    Veterinary Animal Coverage                $25,000    Sewer
Back-up                $25,000 / 3 Times Daily Value    MRI/CT Units            
   Equipment Breakdown Deductibles                $5,000    Property Damage   
            24 Hours    Time Element                Included in Time Element   
Extra Expense                24 Hours    Service Interruption               
$50,000    Vacant Buildings 180 Days and beyond Deductible               
Valuation:                Real Property    The lesser cost of repair, rebuild or
replace and as per Policy Form                Raw Stock, Supplies, Other
Merchandise Not Manufactured by Insured    Replacement Cost                Stock
in Process    Value of raw stock and labor expended, plus the proper proportion
of overhead charges                Finished Stock    Regular cash selling price,
less discounts and charges per the Policy Form                Mobile or
Contractors Equipment; Motor Vehicles    Actual Cash Value                All
Other Personal Property    See Policy Form                Electronic Data
Processing Media    Cost of Blank EDP Media plus the cost of copying Electronic
Data & Electronic Computer Programs from back-up or from originals of the
previous generation.                Time Element    Actual Loss Sustained.      
         Please refer to carrier binder for details. Carrier Binder always
supersedes any potential discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - Canada    4/01/2014 - 4/01/2015    AXIS Reinsurance Company   

CTB / 763316

/01/2014

   $20,000,000    Limits of Liability per occurrence    $94,108       A + XV   
   $1,000,000    Demolition and Increased Cost of Construction    Ontario Sales
Tax:             Included    Business Interruption    $3,424.88             4
Weeks Not to Exceed $100,000    Civil Authority                     

 

            $10,000,000    All Loss or Damage or Expenses caused by or resulting
from physical damage to all other Locations which is caused by or results from
Earthquake    Total:             $15,000,000    Equipment Breakdown Endorsement
   $97,532.88             $100,000    Electronic Data Processing Equipment
Breakdown                $100,000    Extra Expense                $100,000   
Consequential Damage                $100,000    Expediting Expense            
   $100,000    Service Interruption - Property Damage                   Time
Element included                $100,000    Water Damage                $100,000
  

Expediting Expense

Period of Indemnity - 180 Day(s)

               $100,000    Extra Expense                $5,000,000    All Loss
or Damage or Expenses caused by or resulting from physical damage to all other
Locations which is caused by or results from Flood No Coverage for Flood Zones A
and/or V - Foreign Equivalent                4 Weeks Not to Exceed $100,000   
Ingress / Egress                $250,000    Leasehold Interest                60
Day(s)    Ordinary Payroll Expense                $25,000    Pollutant Clean-up
& Removal                $1,000,000    Newly Acquired Property / 90 Day
Reporting                $100,000    Veterinary Animal coverage Per Occurrence /
$25,000 Per Animal                $100,000    Property In Transit               
$250,000    Property in the Course of Construction                Included   
Sewer Back-Up                $100,000    Service Interruption   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Property - Canada    4/01/2014 - 4/01/2015    AXIS Reinsurance Company   

CTB / 763316

/01/2014

   Deductibles          A + XV       $5,000    Policy Deductible               
3% of Real and Personal Property Values of each location contributing to the
loss or $100,000 per Occurrence whichever is greater; plus 3% of Business
Interruption Values of each location contributing to the loss    All loss or
damage or expenses caused by or resulting from physical damage to all other
Locations which is caused by or results from Earthquake                5% of
Real and Personal Property Values of each location contributing to the loss or
$250,000 per Occurrence whichever is greater.    All loss or damage or expenses
caused by or resulting from physical damage to all locations in Quebec and
British Columbia which is caused by or results from Earthquake                No
Coverage    All loss, damage or expenses caused by or resulting from physical
damage to Locations wholly or partially located in a High Hazard Flood Zone
which is caused by or results from Flood                $75,000    All loss or
damage or expenses caused by or resulting from physical damage to all Other
locations which is caused by or results from Flood.                $10,000   
Property in Transit                24 Hours    Service Interruption            
   $10,000    Sewer Back-Up                Equipment Breakdown Deductibles      
         $5,000    Property Damage                24 Hours    Time Element      
         24 Hours    Service Interruption                24 Hour Waiting Period
   For the Purposes of applying Accident to Utility Object coverage, if any   
            $25,000    Earthquake Sprinkler Leakage                $5,000   
Veterinary Animal Coverage Deductible                Please refer to carrier
binder for details. Carrier Binder always supersedes any potential discrepancies
outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Excess    4/01/2014 - 4/01/2015    First Specialty Insurance Co.    IRE200047900
   $25,000,000    Each Occurrence    $235,000 U.S.       A+ XV       $25,000,000
   General Aggregate   

Taxes & Fees

$7,520.00

                 

 

            Underlying Schedule:    Total             General Liability,
Professional Liability & Employee Benefits Liability    First Specialty / Policy
No. IRG200092501    $242,520             Employers Liability    Hartford Fire /
Policy No. 72 WN S12004 & 72 WBR S12005 (WI)                Auto Liability   
Hartford Fire / Policy No. 72 AB S12001 (U.S.)    Excess    4/01/2014 -
4/01/2015    Westport    IRE2000488 00    $25,000,000    Each Occurrence   
$25,000 Canada       A+ XV       $25,000,000    General Aggregate               
Underlying Schedule:                General Liability, Professional Liability &
Employee Benefits Liability - Canada    Westport Insurance Co. / Policy No.
IRG2001029 01                Auto Liability    Hartford Fire / Policy No. 72 AB
S12002 (Canada)                Primary Quebec - $5M GL / EXCLUDING AUTO EXCESS
COVER    LaCapitale General Insurance / Policy No. 48936211-001    Excess   
4/01/2014 - 4/01/2015    Federal Insurance Corporation    79817739   
$10,000,000    Each Occurrence    $34,675             $10,000,000    General
Aggregate          A ++ XV       $10,000,000    Products-Completed Operations   
            Excess Underlying: (U.S. & Canada)                   $25,000,000   
Each Occurrence                $25,000,000    General Aggregate               
$25,000,000    Products-Completed Operations                   Please refer to
carrier binder for details. Carrier Binder always supersedes any potential
discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Employed Lawyers Professional Liability    03/05/2013 - 04/01/2014 - 4/01/2015
   Executive Risk Indemnity, Inc.    8208-0651    $2,000,000    Limit of
Liability - Inclusive of Defense Expenses    Annual Premium:             80% of
Total Limit    Defense Sublimit    $6,716       A ++ XV          Retentions:   
3 Employed Lawyers             $25,000    each claim under Insuring Agreement A
               $25,000    each Claim under Insuring Agreement B * Note,
Retention B applies whenever indemnification is legally permissible, whether or
not actual indemnification is made, unless the Company is unable to make such
indemnification solely by reason of its financial insolvency.                1
Year    Discovery Period 1 Year at 75% of Premium    Crime    4/01/2014 -
4/01/2015    National Union Fire Insurance Company of Pittsburgh, PA   
02-910-77-70    $3,000,000    Employee Theft    $19,612             $3,000,000
   Forgery Coverage          A XV       $3,000,000    Inside Premises - Theft of
Money & Securities                $3,000,000    Inside Premises - Robbery, Safe
Burglary - Other Property                $3,000,000    Outside the Premises   
            $3,000,000    Computer Fraud                $3,000,000    Funds
Transfer Fraud                $3,000,000    Money Orders and Counterfeit Paper
Currency                $100,000    Single Loss Deductible                  
Please refer to carrier binder for details. Carrier Binder always supersedes any
potential discrepancies outlined above.    Fiduciary Liability    4/01/2014 -
4/01/2015    National Union Fire Insurance Company of Pittsburgh, PA   
02-842-69-68    $7,000,000    Limit of Liability    $22,010            
$7,000,000    Each Policy Period          A XV       $15,000    Securities
Retention                $15,000    All Other Loss to which a Retention Applies
               365 Day Additional Period    Extended Reporting Period         
      75% of Annualized Premium for Expiring Policy Period    Additional Premium
for Extended Reporting Period                April 1, 2002    Continuity Date   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Workers’ Compensation    9/30/2013 - 9/30/2014   

Hartford Fire

Insurance Company

A XV

   72 WN S12004    $6,775,000    Prefunded Loss Reimbursement Amount    AOS:   
     

72 WBR S12005

(WI)

   Statutory    Coverage A&C - Part 1    Rate: $0.2259 Per $100 of Audited WC
Payroll             $1,000,000    Coverage B - Part 2 / Each Accident (BI by
Accident)    Excludes monopolistic states             $1,000,000    Policy Limit
- BI by Disease    $613,547,661 WC Payroll             $1,000,000    Each
Employee - BI by Disease    $1,714,387 - Total Estimated WC Deductible Cost   
         $250,000    Deductible: Per Loss Event                      WI:      
            Rate: $0.0098 Per $100 of Audited                   WC Payroll      
            $51,880 - Total Estimate WC                   Incurred Retro Cost   
         $14,750,000    Initial Basket Maximum Provision for Loss & Basket
Minimum Provision for Loss                $2.3931 Per $100 of Audited WC Payroll
Excludes Monopolistic States    Basket Maximum Provision for Loss Rate         
      Rate Commitment for 9/30/2014-15 Policy Period   

Rate Cap at a Flat and Maximum Rate Increase of 10%.

 

Please refer to Sold Agreement from Hartford for details and conditions.

               Please refer to Hartford’s Sold Agreement and Policy for Exact
Program Details as Sold.                   Please refer to carrier binder for
details. Carrier Binder always supersedes any potential discrepancies outlined
above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

                  Liability Premium: Auto Liability & Physical Damage   
9/30/2013 - 9/30/2014    Hartford Fire Insurance Company A XV   

72 AB S12001

(U.S.)

72 AB S12002 (Canada)

  

$1,000,000

  

Auto Liability: Combined Single Limit

  

Rate: $1,813per Audited Power Units

            Personal Injury Protection:    Rejected Where Permitted. Minimum
Statutory Elsewhere    Based 44 Power Units             $1,000    Medical
Payments - Per Person    Includes 13 Canadian Auto Units             Uninsured
Motorists    Rejected Where Permitted. Minimum Statutory Elsewhere    Canadian
Auto Liability Premium portion is $23,569             Underinsured Motorists   
Rejected Where Permitted. Minimum Statutory Elsewhere                      Total
Estimated Business Auto Guaranteed Cost Premium: $79,784             Physical
Damage    Physical Damage Premium:                Stated Amount, Actual Cash
Value or Cost to Repair or Replace, Whichever is Less    Rate: $563.1667 per
Audited Power Units             Collision Deductible       Based on 36 Power
Units             $1,000    Each Covered Auto for vehicles with cost-new less
than $50,000    Includes 13 Canadian Auto Units             $5,000      
Canadian Auto Physical Damage                Each Covered Auto for all other
vehicles    Premium portion is $7,321             Comprehensive Deductible      
Total Estimated Physical Damage Guaranteed Cost Premium:             $1,000   
Each Covered Auto for vehicles with cost-new less than $50,000    $20,274      
      $5,000    Each Covered Auto for all other vehicles                  
States in Program: Countrywide                   Covered Autos: All Owned and
Hired Autos except those listed on “Autos Not Covered” endorsement for U.S.
Policy                Please refer to carrier binder for details. Carrier Binder
always supersedes any potential discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Cyber Liability

   11/30/2013 - 11/30/2014   

Beazley

A XV

   W12D92130201    $5,000,000    Policy Aggregate Limit of Liability (for
Insuring Agreements I.A. Information Security & Privacy Liability, I.C.
Regulatory Defense & Penalties, I.D. Website Media Content Liability, I.E.
Crisis Management & Public Relations, and I.F. PCI Fines and Costs:    $110,000
     

Syndicate 2623/623

at Lloyd’s

      $1,000,000    Aggregate Limit of liability applicable to Insuring
Agreement I.C.    Surplus Lines Tax: 3%             $100,000    Aggregate Limit
of liability applicable to Insuring Agreement I.E.    $3,300            
$250,000    Aggregate Limit of Liability applicable to Insuring Agreement I.F.
   Surplus Lines Fee: 0.02%             $2,000,000    Privacy Breach Response
Services Aggregate Limit of Coverage: Insuring Agreement I.B. (Notified
Individuals in the aggregate)    $220             $500,000    Insuring Agreement
I.B.1 only, legal & forensic expenses, the Limit of Coverage is subject to an
aggregate sublimit of:    Less 15% Comm: $16,500                  

 

            $100,000    Aggregate sublimit applicable to Foreign notifications
as defined in Clause VI.C.:    TOTAL NET COST:          Retentions:    $100,000
   Insuring Agreement I.A. Information Security & Privacy Liability & I.C.
Regulatory Defense & Penalties: Each Claim Retention (including each claim in
the form of a regulatory proceeding, including Claims Expenses.    $97,020      
           

 

            $20,000 combined, but USD $5,000 for legal services provided under
Insuring Agreement I.B.1. (which retention is part of and not in addition to the
combined retention)    Insuring Agreement I.B. Privacy Breach Response Services:
Each Incident, event or related incidents or events giving rise to an obligation
to provide Privacy Breach Response Services: a) Costs for services provided
under Insuring Agreement I.B.1 (legal & forensic services) and I.B.2
(notification costs) combined:                Breaches Involving an obligation
to notify fewer than 250 individuals    Services provided under I.B.3. (call
center services) and I.B.4. (Credit monitoring program)                $100,000
   Insuring Agreement I.D. (Website Media Content Liability): Each Claim
Retention, Including Claims Expenses                $10,000    Insuring
Agreement I.E. (Crisis Management & Public Relations): Each Public Relations
Event Retention, including Public Relations and Crisis Management Expenses:   
            $100,000    Insuring Agreement I.F. (PCI Fines and Costs): Each
Claim Retention, including Claims Expenses   

Please refer to carrier binder for details. Carrier Binder always supersedes any
potential discrepancies outlined above.



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Directors’ & Officers’ Liability

   11/30/2013 - 11/30/2014   

National Union Fire

Ins. Co. OF Pittsburgh, PA

   01-619-82-07    $10,000,000    Limit of Liability    $264,428.50       A XV
      $500,000    Securities Retention                $250,000    Employment
Practices Retention                $250,000    All Other Loss to which a
Retention applies                11/20/2001    Outside Entity Executive
Coverage: The date on which the Executive first served as an Outside Entity
Executive of such Outside Entity   

Directors’ & Officers’ Liability

   11/30/2013 - 11/30/2014   

Federal Insurance Co.

 

A++ XV

   8221-4154    $10,000,000 Excess $10M    Limit of Liability    $142,800

Directors’ & Officers’ Liability

   11/30/2013 - 11/30/2014   

RLI Insurance Co.

 

A XI

   EPG0011447    $10,000,000 X $20M    Limit of Liability    $88,696.65

Directors’ & Officers’ Liability

   11/30/2013 - 11/30/2014   

Hudson Insurance

Co.

 

A XV

   HN-0303-2335- 113013    $10,000,000 X $30M    Limit of Liability    $44,625
               Please refer to carrier binder for details. Carrier Binder always
supersedes any potential discrepancies outlined above.   



--------------------------------------------------------------------------------

VCA Antech, Inc.

Summary of Insurance

2013, 2014 - 2015

As of April 1, 2014

 

Wells Fargo Insurance Services    LOGO [g780897ex10_1pg237.jpg]             

 

Coverage

  

Policy Period

  

Carrier /

AM Best Rating

  

Policy #

  

Limits of Liability

  

Net Premiums

Employment Practices Liability

   11/30/2013 - 11/30/2014    Beazley / Arch Intermediaries    AC1200715   
$5,000,000    Maximum Limit of Liability for each claim    $163,615      
Syndicates: 623 (18%) & 2623 (82%)       $5,000,000    Third-Party
Discrimination Limit of Liability    Surplus Lines Tax: 3%       A XV      
$5,000,000    Punitive, exemplary, and multiple damages Limit of Liability   
$4,908             $5,000,000    Maximum Aggregate Limit of Liability for all
Claims    Surplus Lines Fee: 0.200%             Self-Insured Retention    $327
            $250,000    Each and Every Claim, but    Less 12.5% Comm: $20,451.88
                 

 

            $150,000    Each and Every Claim in respect of claims bought in
Canada    TOTAL NET COST:                   $148,398.80



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING LIENS

 

Debtor

 

Secured Party

 

Jurisdiction

 

Original File
Date

 

Original File

No.

Antech Diagnostics, Inc.

  Toshiba Financial Services   California Secretary of State   05/29/2013  
13-7362728231

Antech Diagnostics, Inc.

  General Electric Capital Corporation   California Secretary of State  
07/18/2013   13-7370003620

Sound Technologies, Inc.

  Sourceone Healthcare Technologies, Inc.   Delaware Department of State  
11/04/2010   2010 3871740

VCA Animal Hospitals, Inc.

  DPOE Image-Flex Inc   California Secretary of State   09/09/2011  
11-7284105180



--------------------------------------------------------------------------------

SCHEDULE 7.07

EXISTING INVESTMENTS

 

Description

 

Source of Detail

 

Comment

 

Balance at
6/30/2014

 

Vetstreet - Investments

  NR Rollforward (Corp)   Investment   $ 356,210   

Strategic Pharmacy Solutions, Inc. - “Vetsource” - MI

  Investment Rollforward   Investment   $ 1,116,227   

Broadway Partnership

  Investment Rollforward   Investment   $ 2,213,472   

Las Vegas VRC

  Investment Rollforward   Investment   $ 245,609   

Animal Specialty Center

  Investment Rollforward   Investment   $ 1,077,000   

Phoenix Lab common stock

  Other LT Assets R/F   Investment (acq’d PCI)   $ 37,196   

AVC - Investments

  Leadsheet   Investment   $ 261,644         

 

 

        $ 5,307,358   